Exhibit 10.1

OMNIBUS AMENDMENT NO. 2

 

 

Amendment No. 3 to Receivables Sale Agreement,

Amendment No. 3 to Receivables Purchase Agreement,

and

Amendment No. 3 to Performance Undertaking

 

 

THIS OMNIBUS AMENDMENT NO. 2 (this “Amendment”) is entered into as of August 15,
2014 (the “Effective Date”), by and among Commercial Metals Company, a Delaware
corporation (“CMC”), as servicer (the “Servicer”) and as provider of the
Performance Undertaking (the “Performance Guarantor”), CMC Cometals Processing,
Inc., a Texas corporation (“Cometals Processing”), Structural Metals, Inc., a
Texas corporation (“SMI”), CMC Steel Fabricators, Inc., a Texas corporation
(“CMC Steel”), SMI Steel LLC, an Alabama limited liability company (previously
known as SMI Steel Inc., an Alabama corporation) (“SMI Steel”), Owen Electric
Steel Company of South Carolina, a South Carolina corporation (“Owen Electric”),
AHT, Inc., a Pennsylvania corporation (“AHT”, together with CMC, Cometals
Processing, SMI, CMC Steel, SMI Steel, and Owen Electric, the “Originators”),
CMC Receivables, Inc., a Delaware corporation (the “SPE”), Wells Fargo Bank,
N.A. (“WFB” or a “Committed Purchaser”), Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch
(“Rabobank” or a “Committed Purchaser”), Bank of Montreal (“BMO” or a “Committed
Purchaser”), Nieuw Amsterdam Receivables Corporation, a Delaware corporation
(“Nieuw Amsterdam” or a “Conduit Purchaser”), Fairway Finance Company, LLC, a
Delaware limited liability company (“Fairway” or a “Conduit Purchaser”; the
Conduit Purchasers and the Committed Purchasers, the “Purchasers”), Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch
in its capacity as administrator of the Nieuw Amsterdam Funding Group (in such
capacity, together with its successor and assigns in such capacity, the “Nieuw
Amsterdam Administrator”), BMO Capital Markets Corp. in its capacity as
administrator of the Fairway Funding Group (in such capacity, together with its
successor and assigns in such capacity, the “Fairway Administrator” and together
with the Nieuw Amsterdam Administrator, the “Administrators”), and Wells Fargo
Bank, N.A., individually (a “Purchaser”), and as administrative agent for the
Purchasers (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”).

Preliminary Statements

A. The Originators and the SPE are parties to that certain Receivables Sale
Agreement dated as of April 5, 2011 (as amended, restated, or modified from time
to time, the “Sale Agreement”).

B. The SPE, CMC, the Purchasers and the Administrative Agent, are parties to
that certain Receivables Purchase Agreement dated as of April 5, 2011 (as
amended, restated, or modified from time to time, the “Purchase Agreement”), and
the Administrators desire to become parties thereto.

 

1



--------------------------------------------------------------------------------

C. The Performance Guarantor and the SPE are parties to that certain Performance
Undertaking dated as of April 5, 2011 (as amended, restated, or modified from
time to time, the “Performance Undertaking,” and together with the Sale
Agreement and the Purchase Agreement, the “Agreements” ).

D. The parties hereto desire to amend the Agreements on the terms and subject to
the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Agreements.

2. Joinder. On the terms and subject to the conditions set forth herein, (a) BMO
Capital Markets Corp. hereby joins the Purchase Agreement as the Fairway
Administrator, and (b) Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch hereby joins the Purchase Agreement as the
Nieuw Amsterdam Administrator.

3. Amendments. On the terms and subject to the conditions set forth herein, the
Sale Agreement is amended in accordance with Exhibit A hereto, the Purchase
Agreement is amended in accordance with Exhibit B hereto, and the Performance
Undertaking is hereby amended in accordance with Exhibit C hereto, in each of
the foregoing cases: (a) by deleting each term thereof which is lined out and
(b) by inserting each term thereof which is double-underlined, in each case in
the place where such term appears therein. For the avoidance of doubt,
notwithstanding anything to the contrary contained in any prior amendment or
amendments to any of the Agreements, (i) the Sale Agreement set forth in Exhibit
A hereto reflects the current agreement of the parties hereto as to all of the
terms and provisions of the Sale Agreement as of the date hereof, (ii) the
Purchase Agreement set forth in Exhibit B hereto reflects the current agreement
of the parties hereto as to all of the terms and provisions of the Purchase
Agreement as of the date hereof, and (iii) the Performance Undertaking set forth
in Exhibit C hereto reflects the current agreement of the parties hereto as to
all of the terms and provisions of the Performance Undertaking as of the date
hereof.

4. Effect of Amendment. Except as specifically amended hereby, each of the
Agreements shall remain in full force and effect. This Amendment shall not
constitute a novation of any of the Agreements but shall constitute an amendment
to each of the Agreements to the extent set forth herein. Upon effectiveness of
this Amendment and the issuance of the new Subordinated Notes referenced in
Section 6.1f below, the existing Subordinated Notes shall be deemed to be
immediately cancelled.

 

2



--------------------------------------------------------------------------------

5. Representations and Warranties. In order to induce the Administrative Agent,
the Administrators and the Purchasers to enter into this Amendment:

5.1. Each of the Originators hereby represents and warrants that (i) its
execution and delivery of this Amendment is within its corporate or limited
liability company powers and authority and has been duly authorized by all
necessary corporate or limited liability company action on its part, (ii) this
Amendment has been duly executed and delivered by it, (iii) each of its
representations and warranties set forth in Article II of the Sale Agreement is
true and correct on and as of the Effective Date as though made on and as of
each such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case each of such representations
and warranties remains true and correct in all material respects as of such
earlier date, and (iv) no event has occurred and is continuing that will
constitute a Termination Event or an Unmatured Termination Event on and as of
the Effective Date.

5.2. Each of the SPE and CMC, hereby represents and warrants that (i) its
execution and delivery of this Amendment is within its corporate powers and
authority and has been duly authorized by all necessary corporate action on its
part, (ii) this Amendment has been duly executed and delivered by it, (iii) each
of its representations and warranties set forth in Article III of the Purchase
Agreement is true and correct on and as of the Effective Date as though made on
and as of each such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case each of such
representations and warranties remains true and correct in all material respects
as of such earlier date, (iv) in the case of CMC, each of its representations
and warranties set forth in Section 6 of the Performance Undertaking is true and
correct on and as of the Effective Date as though made on and as of each such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case each of such representations and warranties
remains true and correct in all material respects as of such earlier date (v) no
event has occurred and is continuing that will constitute a Termination Event or
an Unmatured Termination Event on and as of the Effective Date, and (vi) no
Investment Excess exists on and as of the Effective Date.

6. Conditions Precedent. Effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent on or prior to the
Effective Date:

6.1. Documents and Fees. The Administrative Agent’s counsel shall have received:

a. counterparts hereof, duly executed by each of the parties hereto,

b. counterparts of a new Fee Letter dated as of the date hereof, duly executed
by each of the parties thereto;

c. a fully executed copy of that certain Assignment Agreement, entered into as
of the date hereof and effective prior to this Amendment, by and among Liberty
Street Funding LLC (“Liberty Street Funding”), as assigning conduit purchaser,
The Bank of Nova Scotia (“Scotiabank”), as assigning committed purchaser,
Rabobank, as assignee committed purchaser, Nieuw Amsterdam Receivables
Corporation, as assignee conduit purchaser, and the SPE;

d. a fully executed copy of that certain Assignment Agreement, entered into as
of the date hereof and effective prior to this Amendment, by and

 

3



--------------------------------------------------------------------------------

among Liberty Street Funding, as assigning conduit purchaser, Scotiabank, as
assigning committed purchaser and as Liberty Street Administrator, BMO, as
assignee committed purchaser, the Fairway Administrator, Fairway, as assignee
conduit purchaser, and the SPE;

e. opinions of counsel to the Originators, the SPE, the Servicer and the
Performance Guarantor in form and substance reasonably satisfactory to the
Administrative Agent and the Administrators covering customary corporate,
limited liability company, enforceability and Uniform Commercial Code matters,
as well as the existence of a true sale under the Sale Agreement and substantive
non-consolidation of the SPE with the Originators, the Servicer and the
Performance Guarantor;

f. new Subordinated Notes executed by the SPE in favor of each of the
Originators;

g. payment of the Administrative Agent’s legal fees in connection with the
preparation and closing of this Amendment; and

6.2. Payment of Upfront Fees. Each of the Administrators or Purchasers to which
any upfront fee is due under the Fee Letter referenced in Section 6.1b above
shall have received payment of such fee in immediately available funds; and

6.3. Representations and Warranties. Each of the representations and warranties
contained in Section 5 of this Amendment shall be true and correct as of the
Effective Date.

7. Miscellaneous.

7.1. GOVERNING LAW. AS TO ITS IMPACT ON EACH OF THE AGREEMENTS AMENDED HEREBY,
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SAME
LAWS THAT GOVERN SUCH AGREEMENT.

7.2. CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE AGREEMENTS AS AMENDED HEREBY,
OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AMENDMENT, AND EACH
PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERTO TO
BRING PROCEEDINGS AGAINST ANY OTHER PARTY HERETO IN

 

4



--------------------------------------------------------------------------------

THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY PARTY
HERETO INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY SUCH
PARTY PURSUANT TO THIS AMENDMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH
OF MANHATTAN, NEW YORK.

7.3. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, THE AGREEMENTS AS AMENDED BY THIS AMENDMENT,
ANY DOCUMENT EXECUTED BY ANY PARTY HERETO PURSUANT TO THE AGREEMENTS OR THIS
AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

7.4. Integration; Binding Effect. THIS AMENDMENT AND EACH OTHER TRANSACTION
DOCUMENT CONTAIN THE FINAL AND COMPLETE INTEGRATION OF ALL PRIOR EXPRESSIONS BY
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SHALL
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF SUPERSEDING ALL PRIOR OR CONTEMPORANEOUS ORAL OR WRITTEN
UNDERSTANDINGS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).

7.5. Counterparts; Severability. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same Amendment. To the fullest
extent permitted by applicable law, delivery of an executed counterpart of a
signature page of this Amendment by telefacsimile or electronic image scan
transmission (such as a “pdf” file) will be effective to the same extent as
delivery of a manually executed original counterpart of this Amendment. Any
provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.6. Reaffirmation. Except as expressly modified herby, each of the Agreements
is hereby ratified and remains unaltered and in full force and effect.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

CMC RECEIVABLES, INC., AS SELLER

 

By:  

/s/ Carey J. Dubois

Name:   Carey J. Dubois Title:   Treasurer

 

6



--------------------------------------------------------------------------------

COMMERCIAL METALS COMPANY, AS AN ORIGINATOR, THE SERVICER AND THE PERFORMANCE
GUARANTOR

 

By:  

/s/ Carey J. Dubois

Name:   Carey J. Dubois Title:   Vice President & Treasurer

 

7



--------------------------------------------------------------------------------

CMC COMETALS PROCESSING, INC., AS AN ORIGINATOR

 

By:

 

/s/ Paul K. Kirkpatrick

Name:

  Paul K. Kirkpatrick

Title:

  Secretary

 

8



--------------------------------------------------------------------------------

STRUCTURAL METALS, INC., AS AN ORIGINATOR

 

By:

 

/s/ Carey J. Dubois

Name:

  Carey J. Dubois

Title:

  Treasurer

 

9



--------------------------------------------------------------------------------

CMC STEEL FABRICATORS, INC., AS AN ORIGINATOR

 

By:  

/s/ Carey J. Dubois

Name:   Carey J. Dubois Title:   Treasurer

 

10



--------------------------------------------------------------------------------

SMI STEEL LLC, AS AN ORIGINATOR

 

By:  

/s/ Carey J. Dubois

Name:   Carey J. Dubois Title:   Treasurer

 

11



--------------------------------------------------------------------------------

OWEN ELECTRIC STEEL COMPANY OF SOUTH CAROLINA, AS AN ORIGINATOR

 

By:  

/s/ Carey J. Dubois

Name:   Carey J. Dubois Title:   Treasurer

 

12



--------------------------------------------------------------------------------

AHT, INC., AS AN ORIGINATOR

 

By:  

/s/ Carey J. Dubois

Name:   Carey J. Dubois Title:   Treasurer

 

13



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., AS A COMMITTED PURCHASER AND AS ADMINISTRATIVE AGENT

 

By:

 

/s/ William P. Rutkowski

Name:

  William P. Rutkowski

Title:

  Vice President

 

14



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH, AS A COMMITTED PURCHASER AND AS NIEUW
AMSTERDAM ADMINISTRATOR

 

By:  

/s/ Raymond Dizon

Name:   Raymond Dizon Title:   Executive Director

 

By:  

/s/ Christopher Lew

Name:   Christopher Lew Title:   Vice President

 

15



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS CORP., AS FAIRWAY ADMINISTRATOR

 

By:  

/s/ Bart Steenbergen

Name:   Bart Steenbergen Title:   Managing Director

 

16



--------------------------------------------------------------------------------

BANK OF MONTREAL, AS A COMMITTED PURCHASER

 

By:  

/s/ Ann Kozak

Name:   Ann Kozak Title:   Vice President

 

17



--------------------------------------------------------------------------------

NIEUW AMSTERDAM RECEIVABLES CORPORATION, AS A CONDUIT PURCHASER

 

By:  

/s/ Damian Perez

Name:   Damian Perez Title:   Vice President

 

18



--------------------------------------------------------------------------------

FAIRWAY FINANCE COMPANY, LLC, AS A CONDUIT PURCHASER

 

By:  

/s/ Michael R. Newell

Name:   Michael R. Newell Title:   Vice President

 

19



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A TO OMNIBUS AMENDMENT NO. 2

RECEIVABLES SALE AGREEMENT

DATED AS OF APRIL 5, 2011

AS AMENDED BY OMNIBUS AMENDMENT NO. 2 DATED AS OF AUGUST 15, 2014

by and between

COMMERCIAL METALS COMPANY

CMC COMETALS PROCESSING, INC.

HOWELL METAL COMPANY

STRUCTURAL METALS, INC.

CMC STEEL FABRICATORS, INC.

SMI STEEL INC.LLC

SMI OWEN ELECTRIC STEEL COMPANY OF SOUTH CAROLINA, INC.

AND

AHT, INC.,

as the Originators,

and

CMC RECEIVABLES, INC.,

as the Buyer

Receivables Sale Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

Article I Amounts and Terms

     2   

Section 1.1.

  Purchase and Contribution of Receivables      2   

Section 1.2.

  Payment for the Purchase.      3   

Section 1.3.

  Purchase Price Credit Adjustments      5   

Section 1.4.

  Payments and Computations, Etc.      6   

Section 1.5.

  Transfer of Records      7   

Section 1.6.

  Characterization      7   

Article II Representations and Warranties

     8   

Section 2.1.

  Representations and Warranties of Each of the Originators      8   

Article III Conditions of Purchase

     13   

Section 3.1.

  Conditions Precedent to Closing      13   

Section 3.2.

  Conditions Precedent to Subsequent Payments      13   

Article IV Covenants

     14   

Section 4.1.

  Affirmative Covenants of Each of the Originators      14   

Section 4.2.

  Negative Covenants of the Each of the Originators      17   

Article V Termination Events

     19   

Section 5.1.

  Termination Events      19   

Section 5.2.

  Remedies      20   

Article VI Indemnification

     20   

Section 6.1.

  Indemnities by the Each of the Originators      20   

Section 6.2.

  Other Costs and Expenses      23   

Article VII Miscellaneous

     23   

Section 7.1.

  Waivers and Amendments      23   

Section 7.2.

  Notices      23   

Section 7.3.

  Protection of Ownership Interests of the Buyer      24   

Section 7.4.

  Confidentiality      25   

Section 7.5.

  Bankruptcy Petition      26   

Section 7.6.

  Amounts to be paid by Buyer      26   

Section 7.7.

  Setoff      26   

Section 7.8.

  CHOICE OF LAW      26   

Section 7.9.

  CONSENT TO JURISDICTION      26   

Section 7.10.

  WAIVER OF JURY TRIAL      27   

Section 7.11.

  Integration; Binding Effect; Survival of Terms      27   

Section 7.12.

  Counterparts; Severability; Section References      28   

Section 7.13.

  PATRIOT Act      28   

 

    Receivables Sale Agreement   i  



--------------------------------------------------------------------------------

Exhibits

 

Exhibit I    Definitions Exhibit II    Jurisdiction of
IncorporationOrganization; Organizational Identification Number; Principal
Places of Business; Chief Executive Office; Locations of Records; Federal
Employer Identification Number; Other Names Exhibit III    Lock-Boxes;
Collection Accounts; CollectionLock-Box Banks Exhibit IV    Form of Compliance
Certificate Exhibit V    Form of Subordinated Note Exhibit VI    Form of
Purchase Report Schedules Schedule A    Documents to be Delivered to Buyer on or
Prior to the Closing Date Schedule B    Provisions to be included in any pledge

 

    Receivables Sale Agreement   ii  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

THIS RECEIVABLES SALE AGREEMENT, dated as of April 5, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is by and among COMMERCIAL METALS COMPANY, a Delaware corporation
(“CMC”), CMC COMETALS PROCESSING, INC., a Texas corporation (“Cometals
Processing”), HOWELL METAL COMPANY, a Virginia corporation (“Howell”),
STRUCTURAL METALS, INC., a Texas corporation (“SMI”), CMC STEEL FABRICATORS,
INC., a Texas corporation (“CMC Steel”), SMI STEEL INC.LLC, an Alabama
corporationlimited liability company (“SMI Steel”), SMI-OWEN ELECTRIC STEEL
COMPANY, INC. OF SOUTH CAROLINA, a South Carolina corporation (“SMI Owen
Electric”), and AHT, INC., a Pennsylvania corporation (“AHT”, together with CMC,
Cometals Processing, Howell, SMI, CMC Steel, SMI Steel, and SMI Owen Electric,
the “Originators” and each of the Originators other than CMC, a “Subsidiary
Originator”), and CMC RECEIVABLES, INC., a Delaware corporation (the “Buyer”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I attached hereto (or, if
not defined in Exhibit I attached hereto, the meanings assigned to such terms in
Exhibit I to the Purchase Agreement).

PRELIMINARY STATEMENTS

The Originators now own, and from time to time hereafter will own, certain
Receivables. Upon the terms and conditions hereinafter set forth, (a) CMC wishes
(i) to sell and assign to the Buyer, and the Buyer wishes to purchase from CMC,
all of CMC’s right, title and interest in and to all of CMC’s existing and
future Receivables (other than Contributed Receivables), together with the
Related Security and Collections with respect thereto and all proceeds of the
foregoing and (ii) to contribute to the Buyer’s capital all of CMC’s right,
title and interest in and to all of CMC’s existing and future Contributed
Receivables, together with the Related Security and Collections with respect
thereto and all proceeds of the foregoing, and the Buyer wishes to accept such
capital contributions, and (b) each Subsidiary Originator wishes to sell and
assign to the Buyer, and the Buyer wishes to purchase from such Subsidiary
Originator, all of each such Subsidiary Originator’s right, title and interest
in and to all existing and future Receivables, together with the Related
Security and Collections with respect thereto and all proceeds of the foregoing.

Each Originator and the Buyer intend the transactions contemplated hereby to be
true sales (and, solely in the case of CMCany contribution by CMC pursuant to
clause (a)(ii) of the immediately preceding paragraph, true contributions) of
the Receivables Assets from the Originators to the Buyer, providing the Buyer
with the full benefits of ownership of the Receivables Assets, and none of the
Originators and the Buyer intend these transactions to be, or for any purpose to
be characterized as, loans from the Buyer to any Originator secured by the
Receivables Assets.

 

Receivables Sale Agreement



--------------------------------------------------------------------------------

Immediately following its acquisition of the Receivables Assets from the
Originators, the Buyer will sell the Receivables to certain purchasers pursuant
to that certain Receivables Purchase Agreement dated as of April 5, 2011 (as the
same may from time to time hereafter be amended, supplemented, restated or
otherwise modified, the “Purchase Agreement”) among the Buyer, the Servicer, the
Purchasers and Administrative Agent from time to time party thereto and Wells
Fargo Bank, N.A., as administrative agent for the Purchasers (together with its
successors and permitted assigns in such capacity, the “Administrative Agent”).

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article I

Amounts and Terms

Section 1.1. Purchase and Contribution of Receivables.

(a) Effective onas of the Closing Date: (i) CMC hereby contributes, assigns,
transfers, sets-over and otherwise conveys to the Buyer’s capital, without
recourse to CMC (except to the extent expressly provided herein), and the Buyer
hereby accepts, all of CMC’s right, title and interest in and to all of CMC’s
Receivables existing as of the close of business on the Initial Cutoff Date and
thereafter arising through and including the Termination Date (August 14, 2014;
and (ii) CMC hereby contributes, assigns, transfers and otherwise conveys to the
Buyer’s capital, without recourse to CMC (except to the extent expressly
provided herein), and the Buyer hereby accepts, all of CMC’s right, title and
interest in and to all of CMC’s Receivables existing as of the close of business
on the August 15, 2014 and thereafter arising through and including the
Termination Date to the extent necessary to cause the Outstanding Balance of the
contributed Receivables to be equal to the Required Contributed Amount (the
Receivables described in clauses (i) and (ii), collectively, the “Contributed
Receivables”), together with all Related Security and Collections associated
therewith (collectively, the “Contributed Receivables Assets”); and (ii).
Effective as of August 15, 2014 (in the case of CMC) and effective as of the
Closing Date (in the case of each Subsidiary Originator), in consideration for
the Purchase Price and upon the terms and subject to the conditions set forth
herein, each of the Subsidiary Originators hereby sells, assigns, transfers,
sets-over and otherwise conveys to the Buyer, without recourse (except to the
extent expressly provided herein), and the Buyer hereby purchases from each
Subsidiary Originator, all of such Subsidiary Originators’ right, title and
interest in and to all Receivables (other than Contributed Receivables) existing
as of the close of business on the Initial Cutoff Date and all Receivables
(other than Contributed Receivables) thereafter arising through and including
the Termination Date (collectively, the “Purchased Receivables”), together, in
each case, with all Related Security relating thereto and all Collections
thereof (collectively, the “Purchased Receivables Assets”, together with the
Contributed Receivables Assets, the “Receivables Assets”). In accordance with
the preceding sentence, on the Closing Date the Buyer shall acquire all of the
Originators’ right, title and interest in and to the Contributed Receivables
Assets and the Purchased Receivables Assets. The Buyer shall be obligated to pay
the Purchase Price for each Receivable purchased from a Subsidiaryeach
Originator hereunder in accordance with Section 1.2.

 

    Receivables Sale Agreement   2  



--------------------------------------------------------------------------------

(b) On the Monthly Reporting Date the Originators shall (or shall require the
Servicer to) deliver to the Buyer a report in substantially the form of Exhibit
VI hereto (each such report, a “Purchase Report”) with respect to the
Receivables sold and/or contributed by the Originators to the Buyer during such
Calculation Period.

(c) It is the intention of the parties hereto that each transfer of Receivables
hereunder shall constitute a true sale and/or contribution, which sale and/or
contribution, as the case may be, is absolute and irrevocable and provides the
Buyer with the full benefits of ownership of the Receivables and the associated
Related Security and Collections. Except for the Purchase Price Credits owed
pursuant to Section 1.3, each transfer of Receivables Assets hereunder is made
without recourse to any of the Originators; provided, however, that (i) each
Originator shall be liable to the Buyer for all representations, warranties,
covenants and indemnities made by it pursuant to the terms of the Transaction
Documents to which it is a party, and (ii) such transfer does not constitute and
is not intended to result in an assumption by the Buyer or any assignee thereof
of any obligation of the Originators or any other Person arising in connection
with the Receivables Assets or any other obligations of the Originators. In view
of the intention of the parties hereto that each purchase and contribution shall
constitute a true sale and/or true contribution of Receivables and the
associated Related Security and Collections, rather than a loan secured thereby,
each Originator agrees that it will, on or prior to the Closing Date and in
accordance with Section 4.1(e)(ii), mark its master data processing records
relating to the Receivables with a legend acceptable to the Buyer and to the
Administrative Agent (as the Buyer’s assignee), evidencing that the Buyer has
acquired such Receivables as provided in this Agreement and to note in its
financial statements that its Receivables have been absolutely sold or
contributed to the Buyer. Upon the request of the Buyer or the Administrative
Agent (as the Buyer’s assignee), each Originator will execute (if required) and
file or authorize the filing of such financing statements, continuation
statements, and amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate to perfect and
maintain the perfection of the Buyer’s ownership interest in the Receivables
Assets, or as the Buyer or the Administrative Agent (as the Buyer’s assignee)
may reasonably request.

Section 1.2. Payment for the Purchase.

(a) On the Closing Date, immediately after the Buyer’s acceptance of the
contribution of the Contributed Receivables Assets from CMC, the Purchase Price
for all other Receivables Assets in existence as of the close of business on the
Initial Cutoff Date shall be payable in full by the Buyer to the applicable
Subsidiary Originator by delivery of a Subordinated Note by Buyer to the
applicable Subsidiary Originator in an aggregate principal amount not to exceed
the lesser of (i) the Purchase Price therefor and (ii) the maximum loan (each
such loan, a “Subordinated Loan”) that could be borrowed by the Buyer from the
applicable Subsidiary Originator without rendering the Buyer’s Net Worth less
than the Required Capital Amount. Prior to August 15, 2014, all Receivables were
paid for in accordance with the terms of this Agreement as in effect without
giving effect to Omnibus Amendment No. 2.

 

    Receivables Sale Agreement   3  



--------------------------------------------------------------------------------

(b) TheOn each Payment Date on and after August 15, 2014, the Purchase Price for
each Purchased Receivable coming into existence after the Initial Cutoff Date
shall become owing in full by the Buyer to the applicable Subsidiary Originator
or its designee on the date each such Receivable comes into existence and shall
be paid to the applicable Subsidiary Originator on the next succeeding Monthly
Settlement Date in the following manneras follows:

(i) by delivery ofon the terms and subject to the conditions set forth in this
Agreement and the Purchase Agreement, the Buyer shall pay to CMC, for the
ratable account of the applicable Originators, in immediately available funds,
to the extent of Available Cash; and/or on such date, in the following order:

first, the Purchase Price for the Receivables sold by each Originator hereunder
on such Payment Date; and

second, to reduce the principal amount outstanding under each Originator’s
Subordinated Note to zero;

(ii) by an increase in theto the extent that any portion of the Purchase Price
owing to an Originator remains unpaid, the principal amount then outstanding
under the applicablesuch Originator’s Subordinated Note shall be automatically
increased by an amount equal to the remaining unpaid portion of such Purchase
Price, but subject to the limitations set forth in Section 1.2(ac).; and

(iii) to the extent that the Buyer is entitled to any Purchase Price Credit
pursuant to Section 1.3 in respect of Receivables sold by an Originator and the
amount of such Purchase Price Credit exceeds the Purchase Price that would have
been owed by such Buyer to such Originator under clause (i) above without taking
such Purchase Price Credit into the calculation of such price, the principal
amount outstanding under such Originator’s Subordinated Note shall be
automatically decreased (to a balance not less than zero).

(c) Subject to the limitations set forth in Section 1.2(a), each SubsidiaryTo
the extent that the Buyer does not have sufficient Available Cash to pay in full
the Purchase Price for all Receivables purchased on any Payment Date, each
Originator agrees to advance a Subordinated Loan in an aggregate principal
amount not to exceed the lesser of (A) the unpaid portion of the Purchase Price
of all Purchased Receivables sold by such Originator remaining following the
payments specified in clause (b) (i) above and (B) the maximum loan (each such
loan, a “Subordinated Loan”) that could be borrowed by the Buyer from the
applicable Originator without rendering the Buyer’s Net Worth less than the
Required Capital Amount. Each Originator irrevocably agrees to advance each
Subordinated Loan requested by the Buyer prior to the Termination Date. Each
Subordinated Loan shall be evidenced by, and shall be payable in accordance with
the terms and provisions of a Subordinated Note and shall be payable solely from
Available Cash. Each Subsidiary Originator is hereby authorized by the Buyer to
endorse on the schedule attached to its Subordinated Note an appropriate
notation evidencing the date and amount of each advance thereunder, as well as
the date of each payment with respect thereto, provided that the failure to make
such notation shall not affect any obligation of the Buyer thereunder. The
Servicer shall make all appropriate record keeping entries with respect to each

 

    Receivables Sale Agreement   4  



--------------------------------------------------------------------------------

Subordinated Note to reflect the increases, payments and reductions made in
respect of such Subordinated Note pursuant to Sections 1.2(b) and 1.3, and the
Servicer’s books and records shall constitute rebuttable presumptive evidence of
the principal amount of, and accrued interest on, each Subordinated Note at any
time. Each Originator hereby irrevocably authorizes the Servicer to mark its
Subordinated Note “CANCELED” and to return such Subordinated Note to the Buyer
upon the final payment thereof after the occurrence of the Termination Date.

(d) Although the Purchase Price for each Receivable purchased after the date
hereof shall be due and payable by the Buyer to the applicable Originator on the
Payment Date therefor, a precise reconciliation of the Purchase Prices between
Buyer and each Originator shall be effected on a Monthly Settlement Date with
respect to all Receivables sold or contributed during the Calculation Period
most recently ended prior to such Monthly Settlement Date and based on the
information contained in the Purchase Report delivered pursuant to
Section 1.1(b) above. Although such reconciliation shall be effected on Monthly
Settlement Dates, increases or decreases in the principal balance of each
Subordinated Note and any contribution of capital by CMC to the Buyer made
pursuant to this Agreement shall be deemed to have occurred and shall be
effective as of the date that the Purchase Price is due and payable; provided,
that the interest due and owing on each Subordinated Note on any Monthly
Settlement Date shall continue to be calculated based on the principal amount
outstanding as of the prior Monthly Settlement Date. On each Monthly Settlement
Date, each Originator shall determine the net increase or the net reduction in
the outstanding principal amount of its Subordinated Note and, in the case of
CMC, the amount of any capital contributions occurring during the immediately
preceding calendar month and shall account for such net increase or net
reduction in its books and records.

Section 1.3. Purchase Price Credit Adjustments.

If on any day:

(a) the Outstanding Balance of a Receivable originated by any Originator is:

(i) reduced as a result of any defective or rejected or returned goods or
services, any cash discount or any adjustment or otherwise by such Originator or
any Affiliate thereof, or

(ii) reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction), or

(iii) reduced on account of the obligation of such Originator or any Affiliate
thereof to pay the related Obligor any rebate or refund, or

(iv) less than the amount included in the calculations in any Purchase Report,
or

(b) any of the representations and warranties set forth in Section 2.1(h),
Section 2.1(i), Section 2.1(j), Section 2.1(q), Section 2.1(r), Section 2.1(s)
or Section 2.1(t) is not true when made or deemed made with respect to any
Receivable,

 

    Receivables Sale Agreement   5  



--------------------------------------------------------------------------------

then, in such event, the Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable hereunder equal to
(A) in the case of clauses (a)(i)-(iv) above, the amount of such reduction or
cancellation or the difference between the actual Outstanding Balance and the
amount included in calculating the Net Pool Balance, as applicable; and (B) in
the case of clause (b) above, in the amount of the Outstanding Balance of such
Receivable (calculated before giving effect to the applicable reduction or
cancellation). If, on any day, such Purchase Price Credit exceeds the Original
Balance of the Receivables originated by outstanding principal balance of the
Subordinated Note of the applicable Subsidiary Originator in any Calculation
Period, then the applicable Subsidiary Originator shall pay the remaining amount
of such Purchase Price Credit in cash on the next succeeding Monthly Settlement
Date, provided that if the Facility Termination Date has not occurred, any such
Subsidiary Originator shall be allowed to deduct the remainingOriginator on such
day, then CMC shall be deemed to have contributed additional Contributed
Receivables to the Buyer having a value equal to the otherwise unpaid amount of
such Purchase Price Credit from any indebtedness owed to it under its
Subordinated Noteowed by such Originator on such day; provided, further, that no
Purchase Price Credit shall include any amount to the extent the same represents
losses in respect of Receivables that are uncollectible on account of the
insolvency, bankruptcy or, lack of creditworthiness or other financial or credit
condition of the related Obligor resulting in the inability to pay in respect of
an Obligor. Purchase Price Credits owing from CMC relating to Contributed
Receivables shall be reflected solely as reductions of CMC’s equity in Buyer.

Section 1.4. Payments and Computations, Etc.

All amounts to be paid or deposited by the Buyer hereunder shall be paid or
deposited in accordance with the terms hereof on the day when due in immediately
available funds to the account of CMC, on behalf of the applicable
OriginatorOriginators, designated from time to time by each OriginatorCMC or as
otherwise directed by the applicable OriginatorCMC. CMC shall retain the ratable
portion of funds due to CMC, as an Originator, pursuant to Section 1.2(b)(i),
and CMC shall pay to each applicable Subsidiary Originator, in cash or by way of
credit to such Subsidiary Originator in the appropriate intercompany account,
the ratable portion of the funds received from the Buyer due to such Subsidiary
Originator pursuant to Section 1.2(b)(i); it being further agreed that (a) each
purchase of each Receivable and Related Security with respect thereto shall be
deemed to be made on the date such Receivable is created, and (b) CMC shall
settle from time to time each such credit to the account of such Subsidiary
Originator, by way of payments in cash or by way of credits in amounts equal to
cash expended, obligations incurred or the value of services or property
provided by or on behalf of CMC, in each case for the benefit of such Subsidiary
Originator in accordance with CMC’s and such Subsidiary Originator’s cash
management and accounting policies. In the event that any payment owed by any
Person hereunder becomes due on a day that is not a Business Day, then such
payment shall be made on the next succeeding Business Day. If any Person fails
to pay any amount hereunder when due, such Person agrees to pay, on demand, the
Default Fee in respect thereof until paid in full; provided, however, that such
Default Fee shall not at any time exceed the maximum rate permitted by
applicable law. All computations of interest payable hereunder shall be made on
the basis of a year of 360 days (or, in the case of any calculation thereof
based upon the Prime Rate, 365 or 366 days, as applicable) for the actual number
of days (including the first but excluding the last day) elapsed.

 

    Receivables Sale Agreement   6  



--------------------------------------------------------------------------------

Section 1.5. Transfer of Records.

(a) In connection with any sale or contribution of Receivables hereunder, each
Originator hereby contributes, sells, transfers, assigns and otherwise conveys
to the Buyer all of its right and title to and interest in the Records relating
to all Receivables sold or contributed hereunder, without the need for any
further documentation in connection with such sale or contribution. In
connection with such transfer, each Originator hereby grants to each of the
Buyer, the Administrative Agent and the Servicer an irrevocable, non-exclusive
license to use, without royalty or payment of any kind, all software used by
such Originator to account for the Receivables, to the extent necessary to
administer the Receivables, whether such software is owned by the applicable
Originator or is owned by others and used by any Originator under license
agreements with respect thereto, provided that should the consent of any
licensor of such software be required for the grant of the license described
herein, to be effective, each Originator hereby agrees that upon the request of
the Buyer (or the Buyer’s assignee), such Originator will use its reasonable
efforts to obtain the consent of such third-party licensor. The license granted
hereby shall be irrevocable until the indefeasible payment in full of the
Aggregate Unpaids, and shall terminate on the date this Agreement terminates in
accordance with its terms.

(b) Each Originator (i) shall take such action requested by the Buyer and/or the
Administrative Agent (as Buyer’s assignee), from time to time hereafter, that
may be necessary or appropriate to ensure that the Buyer and its assigns under
the Purchase Agreement have an enforceable ownership interest in the Records
relating to the Receivables purchased from any Originator hereunder, and
(ii) shall use its reasonable efforts to ensure that each of the Buyer, the
Administrative Agent and the Servicer has an enforceable right (whether by
license or sublicense or otherwise) to use all of the computer software used to
account for the Receivables and/or to re-create such Records.

Section 1.6. Characterization.

If, notwithstanding the intention of the parties expressed in Section 1.1(c),
any transfer by any Originator to the Buyer of Receivables hereunder shall be
characterized in any manner other than a true sale or true contribution or such
transfer for any reason shall be ineffective or unenforceable, then this
Agreement shall be deemed to constitute a security agreement under the
applicable UCC and other applicable law. For this purpose and without being in
derogation of the parties’ intention that each transfer shall constitute a true
sale or true contribution and absolute assignment thereof, each of the
Originators hereby grants to the Buyer a security interest in all of such
Originator’s right, title and interest in, to and under (i) all Receivables
existing as of the close of business on the Initial Cutoff Date or thereafter
arising from time to time prior to the Termination Date, and all rights and
payments relating thereto, (ii) all Related Security relating thereto, whether
existing on the Initial Cutoff Date or thereafter arising, (iii) all Collections
thereof, whether existing on the Initial Cutoff Date or thereafter arising,
(iv) each Lock-Box and each Lock-Box Account, whether existing on the Initial
Cutoff Date or thereafter arising, and (v) all proceeds of any of the foregoing,
whether existing on the Initial Cutoff Date or thereafter arising (collectively,
the “Originator Collateral”), to secure the prompt and complete payment of a
loan deemed to have been made by the Buyer to each Originator in an amount equal
to the aggregate Purchase Price for the Purchased Receivables originated by such
Subsidiary Originator (orand, in the case of CMC, the Purchase Price that would
have been

 

    Receivables Sale Agreement   7  



--------------------------------------------------------------------------------

payable for its Contributed Receivables had they not been contributed to the
Buyer’s capital), together with all other obligations of such Originator
hereunder, which security interest, each of the Originators hereby represents
and warrants, is valid, duly perfected and prior to all Adverse Claims. The
Buyer and its assigns shall have, in addition to the rights and remedies which
they may have under this Agreement, all other rights and remedies provided to a
secured creditor under the UCC and other applicable law, which rights and
remedies shall be cumulative.

Article II

Representations and Warranties

Section 2.1. Representations and Warranties of Each of the Originators.

Each of the Originators hereby represents and warrants to the Buyer on the
Closing Date and on each date on which a Receivable comes into existence prior
to the Termination Date:

(a) Existence and Power. (i) Each of the Originators is duly
incorporatedorganized, validly existing and in good standing under the laws of
its jurisdiction of incorporationorganization, and is a “registered
organization” as defined in the UCC as in effect in such jurisdiction; (ii) each
of the Originators has all requisite corporate or limited liability company
power and authority to own its property and assets and to carry on its business
as now conducted; (iii) each of the Originators is qualified to do business in,
and is in good standing (where relevant) in every jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect, and (iv) each of the
Originators has the requisite corporate or limited liability company power and
authority to execute, deliver and perform its obligations under each of the
Transaction Documents to which it is a party. Each Originator’s jurisdiction of
incorporationorganization, organizational identification number and federal
employer identification number are correctly set forth in Exhibit II attached
hereto.

(b) Due Authorization. The execution, delivery and performance of the
Transaction Documents to which it is a party (i) have been duly authorized by
all requisite corporate and, if required, stockholder action, (ii) will not
violate any provision of (A) any applicable law, statute, rule or regulation or
order of any Governmental Authority, where such violation would result in a
Material Adverse Effect, (B) its Organic Documents, (C) the Senior Credit
Agreement, or (D) any other indenture, agreement or other instrument by which
any Originator is a party or by which any of them or any of their property is
bound, (iii) will not be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under or give rise to
any right to require the prepayment, repurchase or redemption of any obligation
under (A) the Senior Credit Agreement, or (B) any such other indenture,
agreement or other instrument, or (iv) result in the creation or imposition of
any Adverse Claim upon or with respect to the Originator Collateral.

(c) Enforceability. This Agreement and each other Transaction Document to which
any Originator is a party have been duly executed and delivered by such
Originator. This Agreement and each other Transaction Document to which any
Originator is a party delivered on

 

    Receivables Sale Agreement   8  



--------------------------------------------------------------------------------

the Closing Date constitutes, and each other such Transaction Document when
executed and delivered by such Originator will constitute, a legal, valid and
binding obligation of each Originator enforceable against it in accordance with
its terms, except as may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, receivership, moratorium or similar laws of general
applicability relating to or limiting creditors’ rights generally or by general
equity principles. No transaction contemplated hereby requires compliance with
any bulk sales act or similar law.

(d) Governmental Approvals. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is necessary or
will be required in connection with the Transaction Documents, except for
(a) filings and registrations necessary to perfect the Buyer’s ownership
interest in the Originator Collateral and the Administrative Agent’s security
interests therein, and (b) such as have been made or obtained and are in full
force and effect.

(e) Litigation; Compliance with Laws.

(i) Except as disclosed in Performance Guarantor’s November 30, 2010 financial
statements, there are no actions, suits or proceedings at law or in equity or by
or before any Governmental Authority now pending or, to the knowledge of any
Originator, threatened in writing against any such Originator or any business,
property or rights of any such Person that is reasonably likely to be adversely
determined, and which determination would have a Material Adverse Effect.

(ii) Neither any of the Originators or any of their respective material
properties is in violation of any applicable law, rule or regulation, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, a breach of which, individually or in the aggregate,
would have a Material Adverse Effect.

(f) Taxes. Each of the Originators (or the Performance Guarantor on their
behalf) has filed or caused to be filed all Federal, state and other Tax returns
required to have been filed by it and has paid, caused to be paid, or made
provisions for the payment of all Taxes due and payable by it and all
assessments received by it, except for the filing of such returns or the payment
of such Taxes and assessments, in each case, that are not overdue by more than
30 days, or if more than 30 days overdue, the amount or validity of which are
being contested in good faith by appropriate proceedings and for which the
applicable Originator or the Performance Guarantor, as applicable, shall have
set aside on its books adequate reserves in accordance with GAAP.

(g) Accuracy of Information. To the knowledge of each of the Originators, the
information, reports, financial statements, exhibits and schedules furnished (as
modified or supplemented by other information so furnished) by or on behalf of
the Performance Guarantor or any Originator to the Buyer, the Administrative
Agent or the Purchasers (other than projections and other forward looking
information and information of a general economic or industry specific nature)
on or prior to the Closing Date in connection with the transactions contemplated
hereby (taken as a whole) did not and, as of the Closing Date, does not contain
any material misstatement of fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading.

 

    Receivables Sale Agreement   9  



--------------------------------------------------------------------------------

(h) Use of Proceeds. None of the Originators is engaged principally, or as one
of its important activities, in the business of purchasing or carrying Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock. No part of the proceeds of any purchase will be used (i) to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or (ii) for a purpose in violation of
Regulation U or Regulation X issued by the Board of Governors of the Federal
Reserve System.

(i) Good Title. Each Receivable constitutes an “account” or a “payment
intangible” within the meaning of the UCC. Immediately prior to its transfer
hereunder and upon the creation of each Receivable coming into existence after
the Initial Cutoff Date, each of the Originators owns and has good and
marketable title thereto, free and clear of any Adverse Claim, except as created
by the Transaction Documents.

(j) Perfection.

(i) If any transfer by any Originator to the Buyer of Receivables hereunder
shall be characterized in any manner other than a true sale or true contribution
or such transfer for any reason shall be ineffective or unenforceable, this
Agreement creates a valid and continuing security interest (as defined in the
UCC) in all right, title and interest of each of the Originators in the
Originator Collateral in favor of the Buyer, which security interest is prior to
all other Adverse Claims and is enforceable as such as against creditors and
purchasers from any of the Originators.

(ii) If any transfer by any Originator to the Buyer of Receivables hereunder
shall be characterized in any manner other than a true sale or true contribution
or such transfer for any reason shall be ineffective or unenforceable, there
have been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Buyer’s ownership interest and security interest in
the Originator Collateral.

(k) Liens. Other than the security interest granted to the Buyer pursuant to
this Agreement, none of the Originators has pledged, assigned, sold, granted a
security interest in, or otherwise conveyed, any of the Originator Collateral.

(l) Places of Business and Locations of Records. The Originators’ principal
places of business, chief executive offices and the offices where each of the
Originators keeps all of its Records are located at the address(es) listed on
Exhibit II attached hereto or such other locations of which the Buyer has been
notified in accordance with Section 4.2(a) in jurisdictions where all action
required by Section 4.2(a) has been taken and completed.

(m) Collections. The conditions and requirements set forth in Section 4.1(i)
have at all times been satisfied and duly performed. The names and addresses of
all CollectionLock-Box Banks, together with the account numbers of its
Collection Accounts at each CollectionLock-Box Bank and the post office box
number of each Lock-Box, are listed on Exhibit III attached

 

    Receivables Sale Agreement   10  



--------------------------------------------------------------------------------

hereto. None of the Originators has granted any Person, other than the Buyer
(and its assigns), as contemplated by this Agreement, dominion and control of
any Lock-Box or Collection Account, or the right to take dominion and control of
any such Lock-Box or Collection Account at a future time or upon the occurrence
of a future event. Each of the Originators has complied with the terms of each,
and not made changes (without the prior written consent of the Administrative
Agent) to any Collection AccountLock-Box Agreement. All Obligors have been
directed by it to make payments on their Receivables to a Lock-Box listed on
Exhibit III attached hereto.

(n) Names. The name in which each of the Originators has executed this Agreement
is identical to its name as indicated on the public record of its jurisdiction
of incorporation (as contemplated by § 9-503(a)(1) of the UCC) and in the past
five (5) years, it has not used any corporate names, trade names or assumed
names other than the name in which it has executed this Agreement and as listed
on Exhibit II attached hereto.

(o) Ownership of the Buyer. CMC owns, directly or indirectly, 100% of the issued
and outstanding Equity Interests of the Buyer, free and clear of any Adverse
Claim (subject to Section 4.2(i), other than Adverse Claims granted in
connection with any amendment of refinancing of the Senior Credit Agreement).
Such Equity Interests are validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of the
Buyer.

(p) Not an Investment Company. None of the Originators is an “investment
company” as defined in the Investment Company Act of 1940, as amended, or any
successor statute.

(q) Compliance with Credit and Collection Policy. Each of the Originators has
complied with the Credit and Collection Policy in all material respects with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection Policy, except such change as to which the Buyer
(or its assigns) has been notified in accordance with Section 4.1(a)(iv).

(r) Fair Value. With respect to each Receivable purchased hereunder by the
Buyer, (i) the consideration received by the applicable Subsidiary Originator
represents adequate consideration and fair and reasonably equivalent value for
such Purchased Receivable as of the date of its acquisition hereunder and
(ii) such consideration is not less than the fair market value of such Purchased
Receivable as of the date of its acquisition hereunder. With respect to each
Receivable contributed hereunder by CMC to the Buyer, (i) the consideration
received by CMC represents adequate consideration and fair and reasonably
equivalent value for such Contributed Receivable as of the date of its
contribution hereunder and (ii) such consideration is not less than the fair
market value of such Contributed Receivable as of the date of its contribution
hereunder.

(s) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a valid and binding obligation of the
related Obligor to pay the Outstanding Balance of such Receivable created
thereunder and any accrued interest thereon, enforceable against such Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

    Receivables Sale Agreement   11  



--------------------------------------------------------------------------------

(t) Eligible Receivables. Each Receivable identified as an Eligible Receivable
on any Purchase Report was an Eligible Receivable on the date it was acquired
from the applicable Originator hereunder.

(u) Accounting. In its stand-alone financial statements and unconsolidated
worksheets, each Originator accounts for the transactions contemplated by this
Agreement as true sales of the Receivables to the Buyer and/or as contributions
of the Receivables to the Buyer’s equity capital and not as loans secured
thereby.

(v) No Material Adverse Effect. Since November 30, 2010, no event, change or
condition has occurred that (individually or in the aggregate) has had, or could
reasonably be expected to have, an Material Adverse Effect.

(w) No Termination Event. No event has occurred and is continuing and no
condition exists, or could result from any sale or contribution hereunder or
from the application of the proceeds therefrom, that constitutes a Termination
Event.

(x) OFAC. Neither the Performance Guarantor nor any Originator or any of their
Subsidiaries (i) is a Person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a Person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other OFAC regulation or executive order.

(y) Originator Compliance. Each Originator is in compliance with: (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto; and (ii) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001), as amended.

(z) Risk Retention. The Originators, individually or through related entities,
have collectively retained a material net economic interest in the Receivables
in an amount at least equal to the percentage required under, and in a manner
permitted by, Paragraph 1 of Article 405 of the European Union Capital
Requirements Regulation by reference to the proportion of Receivables for which
they are each an Originator, and have not entered into any credit risk
mitigation or any short positions or any other hedge in a manner with respect to
such net economic interest, except to the extent permitted by the European Union
Risk Retention Requirements.

 

    Receivables Sale Agreement   12  



--------------------------------------------------------------------------------

Article III

Conditions of Purchase

Section 3.1. Conditions Precedent to Closing.

The occurrence of the Closing Date under this Agreement is subject to the
conditions precedent that (a) the Buyer shall have received on or before the
Closing Date those documents listed on Schedule A attached hereto and (b) all of
the conditions to the effectiveness of the Purchase Agreement shall have been
satisfied or waived in accordance with the terms thereof.

Section 3.2. Conditions Precedent to Subsequent Payments.

The Buyer’s obligation to pay for any Purchased Receivable or accept the
contribution of any Contributed Receivable coming into existence after the
Initial Cutoff Date shall be subject to the conditions precedent that: (a) the
Facility Termination Date shall not have occurred under the Purchase Agreement;
and (b) on the date such Receivable came into existence, the following
statements shall be true (and acceptance of the proceeds of any payment for such
Receivable shall be deemed a representation and warranty by each of the
Originators that such statements are then true):

(i) the representations and warranties set forth in Article II are true and
correct in all material respects on and as of the date such Receivable came into
existence as though made on and as of such date (except to the extent such
representations and warranties refer to an earlier date, in which case they
shall be true and correct in all material respects as of such earlier date); and

(ii) no Termination Event is continuing.

Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash, through an increase in the
amounts outstanding under a Subordinated Note, by offset of amounts owed to the
Buyer and/or by offset of capital contributions), title to such Receivable and
the other related Receivables Assets shall vest in the Buyer, whether or not the
conditions precedent to the Buyer’s obligation to pay for such Receivable were
in fact satisfied. The failure of any of the Originators to satisfy any of the
foregoing conditions precedent, however, shall give rise to a right of the Buyer
to rescind the related purchase and direct the applicable Originator to pay to
the Buyer an amount equal to the Purchase Price payment that shall have been
made with respect to any Receivables related thereto.

 

    Receivables Sale Agreement   13  



--------------------------------------------------------------------------------

Article IV

Covenants

Section 4.1. Affirmative Covenants of Each of the Originators.

Until the date on which this Agreement terminates in accordance with its terms,
each of the Originators hereby covenants as set forth below:

(a) Financial Reporting. Each of the Originators will maintain, for itself and
each of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and will furnish or cause to be furnished to the Buyer (or
its assigns):

(i) Originators’ Compliance Certificates. A compliance certificate in the form
of Exhibit IV hereto, duly executed by an Authorized Officer of each of the
Originators.

(ii) Performance Guarantor Statements and Reports. Copies of all financial
statements, reports, registration statements and certificates furnished by the
Performance Guarantor pursuant to the Purchase Agreement.

(iii) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Collection AccountLock-Box Agreement or other
Transaction Document from any Person other than the Buyer, the Purchasers, any
Administrator or the Administrative Agent, copies of the same.

(iv) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any change in or amendment to the Credit and Collection
Policy, a copy of the Credit and Collection Policy then in effect and a notice
(A) indicating such proposed change or amendment, and (B) if such proposed
change or amendment could be reasonably likely to adversely affect the
collectability of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Buyer’s (and the Administrative Agent’s, as
the Buyer’s assignee) consent thereto.

(v) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of each of the Originators as the Buyer (or
its assigns) may from time to time reasonably request in order to protect the
interests of the Buyer (and its assigns) under or as contemplated by this
Agreement.

(b) Notices. Each of the Originators will notify the Buyer in writing of any of
the following promptly upon learning of the occurrence thereof, describing the
same and, if applicable, the steps being taken with respect thereto:

(i) Termination Events or Unmatured Termination Events. The occurrence of each
Termination Event and each Unmatured Termination Event, by a statement of its
Authorized Officer.

(ii) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which it is a debtor
or an obligor; provided that no notice shall be required under this clause
(ii) with respect to any default involving less than $50,000,000.

(c) Compliance with Laws and Preservation of Existence. Each of the Originators
will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to comply is

 

    Receivables Sale Agreement   14  



--------------------------------------------------------------------------------

not reasonably likely to result in an Material Adverse Effect. Each of the
Originators will do or cause to be done all things reasonably necessary to
preserve, renew and maintain its legal existence, rights, franchises and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified in good standing as a foreign entity in each jurisdiction where its
business is conducted, except where the failure to do so would not result in a
Material Adverse Effect.

(d) Audits. Each of the Originators will furnish to the Buyer (or the
Administrative Agent) from time to time such information with respect to it and
the Receivables as the Buyer (or the Administrative Agent) may reasonably
request. Each of the Originators will, from time to time during regular business
hours as reasonably requested by the Buyer (or the Administrative Agent), upon
at least 5 (five) Business Days’ notice and at its sole cost, permit the Buyer
(and the Administrative Agent) or their respective agents or representatives
(i) to examine and make copies of and abstracts from all Records in its
possession or under its control relating to the Receivables and the Related
Security, including, without limitation, the related Invoices and Contracts, and
(ii) to visit its offices and properties for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to its
financial condition or the Receivables and the Related Security or its
performance under any of the Transaction Documents or its performance under the
Contracts and, in each case, with any of its officers or employees having
knowledge of such matters (each such visit, a “Review”); provided that, so long
as no Termination Event has occurred and is continuing, the Originators shall
only be responsible for the costs and expenses of two (2) such Reviews in any
one Contract Year.

(e) Keeping and Marking of Records and Books.

(i) Each of the Originators will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). Each of the Originators will give the
Buyer (or its assigns) notice of any change in the administrative and operating
procedures referred to in the previous sentence.

(ii) Each of the Originators will (A) on or prior to the date hereof, mark its
master data processing records and other books and records relating to the
Receivables with a legend, acceptable to the Buyer (and the Administrative
Agent), describing the Buyer’s ownership interests in the Receivables and
further describing ownership interests in the Receivable of the Administrative
Agent (on behalf of the Purchasers) under the Purchase Agreement and (B) upon
the reasonable request of the Buyer (or its assigns) following the occurrence of
a Termination Event hereunder: (1) mark each Contract with a legend describing
the Buyer’s ownership interests in the Receivables and further describing
ownership interests in the Receivable of the Administrative Agent (on behalf of
the Purchasers), and (2) deliver to the Buyer (or its assigns) all Contracts
(including, without limitation, all multiple originals of any such Contract)
relating to the Receivables that are in any of the Originators’ possession.

 

    Receivables Sale Agreement   15  



--------------------------------------------------------------------------------

(f) Compliance with Contracts and Credit and Collection Policy. Each of the
Originators will timely and fully (i) perform and comply in all material
respects with all provisions, covenants and other promises required to be
observed by it under the Contracts related to the Receivables, and (ii) comply
in all material respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract.

(g) Ownership. Each of the Originators will take all necessary action to
establish and maintain, irrevocably in the Buyer, (i) legal and equitable title
to the Receivables and the Collections and (ii) all of its right, title and
interest in the Related Security associated with the Receivables, in each case,
free and clear of any Adverse Claims other than Adverse Claims in favor of the
Buyer (and its assigns) (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Buyer’s security interest in the Receivables Assets and such other action to
perfect, protect or more fully evidence the security interest of Buyer as Buyer
(or its assigns) may reasonably request).

(h) Separateness. Each of the Originators acknowledges that the Administrative
Agent and the Purchasers are entering into the transactions contemplated by the
Purchase Agreement in reliance upon the Buyer’s identity as a legal entity that
is separate from the Performance Guarantor, any of the Originators and any of
their Affiliates. Therefore, from and after the date of execution and delivery
of this Agreement, each of the Originators will take all reasonable steps
including, without limitation, all steps that the Buyer or any assignee of the
Buyer may from time to time reasonably request to maintain the Buyer’s identity
as a separate legal entity and to make it manifest to third parties that the
Buyer is an entity with assets and liabilities distinct from those of the
Performance Guarantor, any of the Originators and their Affiliates and not just
a division of any of the foregoing. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, each of the
Originators (i) will not hold itself out to third parties as liable for the
debts of the Buyer nor purport to own the Receivables Assets, (ii) will take all
other actions necessary on its part to ensure that the Buyer is at all times in
compliance with the “separateness covenants” set forth in Section 5.1(i) of the
Purchase Agreement and (iii) will cause all tax liabilities arising in
connection with the transactions contemplated herein or otherwise to be
allocated between it and the Buyer on an arm’s-length basis and in a manner
consistent with the procedures set forth in U.S. Treasury Regulations
§§1.1502-33(d) and 1.1552-1.

(i) Collections. Each of the Originators will cause (i) all proceeds from all
Lock-Boxes to be directly deposited by a CollectionLock-Box Bank into a
Collection Account and (ii) each Lock-Box and Collection Account to be subject
at all times to a Collection AccountLock-Box Agreement that is in full force and
effect. In the event any payments relating to Receivables or Related Security
are remitted directly to it or any of its Affiliates, it will remit (or will
cause all such payments to be remitted) directly to a CollectionLock-Box Bank
and deposited into a Collection Account within one (1) Business Day following
receipt thereof and, at all times prior to such remittance, it will itself hold
or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Buyer and its assigns. Each of the Originators will
transfer exclusive ownership, dominion and control of each Lock-Box and
Collection Account to the Buyer and shall not grant the right to take dominion
and control of any Lock-Box or Collection Account at a future time or upon the
occurrence of a future event to any Person, except to the Buyer (or its assigns)
as contemplated by this Agreement and the Purchase Agreement.

 

    Receivables Sale Agreement   16  



--------------------------------------------------------------------------------

(j) Taxes. To the extent not done by the Performance Guarantor, each of the
Originators will file all Tax returns and reports required by law to be filed by
it and promptly pay all Taxes and governmental charges at any time owing, except
any such taxes which are not yet delinquent or are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books. Each of the
Originators will pay when due any Taxes payable in connection with the
Receivables, exclusive of Taxes on or measured by income or gross receipts of
the Buyer and its assigns.

(k) Accuracy of Information. All information hereinafter furnished by any of the
Originators or any of its Affiliates to the Buyer or the Administrative Agent
(or any Purchaser) for purposes of or in connection with this Agreement, any of
the other Transaction Documents or any transaction contemplated hereby or
thereby will be true and accurate on the date such information is stated or
certified and will not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.

(l) Risk Retention. The Originators, individually or through related entities,
shall collectively (i) retain a net economic interest in the Receivables in an
amount at least equal to the percentage required under, and in a manner
permitted by, Paragraph 1 of Article 405 of the European Union Capital
Requirements Regulation by reference to the proportion of Receivables for which
they are each an Originator , (ii) not enter into any credit risk mitigation or
any short positions or any other hedge with respect to such net economic
interest, except to the extent permitted by the European Union Risk Retention
Requirements, and (iii) subject to any duty of confidentiality shall promptly
furnish to the Nieuw Amsterdam Funding Group Administrator such information
regarding the Originators, the Buyer and the credit quality and performance of
the Receivables as any member of the Nieuw Amsterdam Funding Group may from time
to time reasonably request in order to enable the members of the Nieuw Amsterdam
Funding Group to comply with their obligations under Article 406 of the European
Union Capital Requirements Regulation with respect to the transactions
contemplated by the Transaction Documents.

Section 4.2. Negative Covenants of the Each of the Originators.

Until the date on which this Agreement terminates in accordance with its terms,
each of the Originators hereby covenants that:

(a) Change in Name, Jurisdiction of Incorporation, Offices and Records. It will
not change (i) its name as it appears in the official public record in the
jurisdiction of its incorporation (as contemplated by Section 9-503(a)(1) of the
UCC), (ii) its status as a “registered organization” (within the meaning of
Article 9 of any applicable enactment of the UCC), (iii) its organizational
identification number, if any, issued by its jurisdiction of incorporation, or
(iv) its jurisdiction of incorporation unless it shall have: (A) given the Buyer
(or its assigns) at least thirty (30) days’ prior written notice thereof; (B) at
least ten (10) days prior to such change, delivered to the Buyer (or its
assigns) all financing statements, instruments and other documents reasonably
requested by the Buyer (or its assigns) in connection with such change or
relocation

 

    Receivables Sale Agreement   17  



--------------------------------------------------------------------------------

and (C) caused an opinion of counsel reasonably acceptable to the Buyer and its
assigns to be delivered to the Buyer and its assigns that the Buyer’s security
interest is perfected and of first priority, such opinion to be in form and
substance similar to the related opinion delivered on the Closing Date and
otherwise reasonably acceptable to the Buyer and its assigns.

(b) Change in Payment Instructions to Obligors. It will not add or terminate any
bank as a CollectionLock-Box Bank, or make any change in the instructions to
Obligors of Receivables regarding payments to be made to any Lock-Box or
Collection Account, unless the Buyer (or its assigns) shall have received, at
least twenty (20) days before the proposed effective date therefor, (i) written
notice of such addition, termination or change and (ii) with respect to the
addition of a CollectionLock-Box Bank or a Collection Account or Lock-Box, an
executed Collection AccountLock-Box Agreement with respect to the new Collection
Account or Lock-Box; provided, however, that it may make changes in instructions
to Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account and/or Lock-Box subject to
a Collection AccountLock-Box Agreement.

(c) Modifications to Contracts and Credit and Collection Policy. It will not
make any change in or amendment to the Credit and Collection Policy that could
reasonably be expected to decrease the credit quality of any newly created
Receivable or materially adversely affect the collectability of the Receivables.
Except as otherwise permitted in its capacity as Servicer pursuant to the
Purchase Agreement, it will not extend, amend or otherwise modify the terms of
any Receivable or any Contract related to such Receivable in any material
respect other than in accordance with the Credit and Collection Policy.

(d) Sales, Liens. Subject to Section 4.2(i) and other than the ownership and
security interests contemplated by the Transaction Documents, it will not sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, or create or suffer to exist any Adverse Claim upon
(including, without limitation, the filing of any financing statement) or with
respect to, any Receivables Asset, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of a security interest therein in favor of the Buyer provided for
herein), and it will defend the right, title and interest of the Buyer in, to
and under any of the foregoing property, against all claims of third parties
claiming through or under it. None of the Originators shall create or suffer to
exist any Adverse Claim on any of its inventory, the financing or lease of which
gives rise to any Receivable.

(e) Accounting for Purchase. It will not account for or treat (whether in
financial statements or otherwise) the transactions contemplated hereby in any
manner other than the sale and/or contribution and absolute assignment of the
Receivables and the Related Security by it to the Buyer or in any other respect
account for or treat the transactions contemplated hereby in any manner other
than as a sale and/or contribution and absolute assignment of the Receivables
and the Related Security by it to the Buyer except to the extent that such
transactions are not recognized on account of consolidated financial reporting
in accordance with GAAP.

(f) OFAC. It will not use and has not used the proceeds of any sale of
Receivables hereunder to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

 

    Receivables Sale Agreement   18  



--------------------------------------------------------------------------------

(g) Foreign Corrupt Practices Act, Trading with the Enemy Act and Patriot Act.
It has not used and will not use the proceeds of any Receivable or any sale
hereunder, directly or indirectly, to make any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of (i) the United States Foreign Corrupt Practices Act of 1977, as amended,
(ii) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and/or (iii) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001), as amended.

(h) Deposits to Blocked AccountsLock-Boxes and the Collection AccountAccounts.
It will not deposit or otherwise credit, or cause or knowingly permit to be so
deposited or credited, to any Collection Account or Lock-Box cash or cash
proceeds other than Collections.

(i) Pledge and security agreements. It will not enter into any agreement to
pledge the capital stock of the Buyer or the Subordinated Notes unless the
provisions of such pledge agreement are consistent with the provisions set forth
in Schedule B hereto.

(j) Divisions of each Originator. Without giving the Buyer and the
Administrative Agent at least fifteen (15) Business Days’ prior written notice,
(i) it will not change or otherwise modify (or permit or consent to any change
or other modification of) any division listed on Schedule C of the Purchase
Agreement in a manner adversely affecting the security interest of the
Administrative Agent or the perfection thereof or (ii) it will not change or
otherwise modify (or permit or consent to any change or other modification of)
the name of any such division listed on Schedule C of the Purchase Agreement.

Article V

Termination Events

Section 5.1. Termination Events.

The occurrence of any one or more of the following events shall constitute a
Termination Event:

(a) Any representation, warranty, certification or statement made or deemed made
by any of the Originators in this Agreement, any other Transaction Document or
in any other document delivered pursuant hereto or thereto shall prove to have
been false or misleading in any material respect when made or deemed made;
provided that the materiality threshold in this subsection shall not be
applicable with respect to any representation or warranty which itself contains
a materiality threshold.

(b) Any of the Originators shall fail to make any payment or deposit required
hereunder when due and such failure shall continue for one (1) Business Day.

 

    Receivables Sale Agreement   19  



--------------------------------------------------------------------------------

(c) Any of the Originators shall fail to perform any covenant contained in
Section 1.1(b) or 4.2 when due and, in the case of a failure to perform under
Section 4.2, such failure shall continue for five (5) Business Days after
discovery thereof by the applicable Originator.

(d) Any of the Originators shall fail to perform or observe any other term,
covenant or agreement under any of the Transaction Documents and continues for
thirty (30) days from the date that is the earlier of (i) notice thereof to the
applicable Originator by any Person and (ii) discovery thereof by the applicable
Originator.

(e) An Event of Bankruptcy shall occur with respect to any of the Originators.

(f) (i) A Performance Undertaking Default shall occur, (ii) the Performance
Undertaking shall cease to be effective or to be the legally valid, binding and
enforceable obligation of the Performance Guarantor, or (iii) the Performance
Guarantor shall repudiate its obligations thereunder.

(g) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with respect to amounts in excess of $100,000 with
regard to any of the Receivables or Related Security and such lien shall not
have been released within thirty (30) days.

Section 5.2. Remedies.

Upon the occurrence and during the continuation of a Termination Event, the
Buyer may take any of the following actions: (a) declare the Termination Date to
have occurred, whereupon the Termination Date shall forthwith occur, without
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each of the Originators; provided, however, that upon the occurrence
of an Event of Bankruptcy with respect to any of the Originators or the
Performance Guarantor, or of an actual or deemed entry of an order for relief
with respect to any of the Originators or the Performance Guarantor, under the
Federal Bankruptcy Code, the Termination Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each of the Originators and (b) to the fullest extent permitted by
applicable law, declare that the Default Fee shall accrue with respect to any
amounts then due and owing by any of the Originators to the Buyer. The
aforementioned rights and remedies shall be without limitation and shall be in
addition to all other rights and remedies of the Buyer and its assigns otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.

Article VI

Indemnification

Section 6.1. Indemnities by the Each of the Originators.

Without limiting any other rights that the Buyer may have hereunder or under
applicable law, each of the Originators hereby agrees to indemnify (and to pay,
within thirty (30) days after receipt of a reasonably detailed invoice, to) the
Buyer, the Administrative Agent, the Purchasers,

 

    Receivables Sale Agreement   20  



--------------------------------------------------------------------------------

and their respective Related Parties (each of the foregoing, an “Indemnified
Party”) from and against any and all damages, losses, claims, Taxes,
liabilities, costs, reasonable expenses and for all other amounts payable,
including reasonable fees and disbursements of external counsel (including local
counsel) to the Indemnified Parties, awarded against or incurred by any of them
arising out of or as a result of this Agreement or the acquisition, either
directly or indirectly, by the Buyer of the Receivables (all of the foregoing
being collectively referred to as “Indemnified Amounts”), excluding, however, in
all of the foregoing instances:

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from the gross
negligence, fraud or willful misconduct on the part of such Indemnified Party or
any of its Related Parties;

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness or financial inability or unwillingness to pay (other
than a dispute giving rise to a Purchase Price Credit) of the related Obligor;
or

(c) Excluded Taxes;

provided, however, that nothing contained in this sentence shall limit the
liability of any of the Originators or limit the recourse of the Buyer to any of
the Originators for amounts otherwise specifically provided to be paid by the
applicable Originator under the terms of this Agreement, and provided, further,
that none of the Originators shall have an obligation to reimburse any
Indemnified Party for Indemnified Amounts unless such Indemnified Party, if
requested, provides the applicable Originator with an undertaking in which such
Indemnified Party agrees to refund and return any and all amounts paid by the
applicable Originator to such Indemnified Party in respect of any amounts
described in the foregoing clauses (a), (b) and (c). Without limiting the
generality of the foregoing indemnification, but subject in each case to clauses
(a), (b) and (c) above, any of the Originators shall indemnify the Buyer for
Indemnified Amounts relating to or resulting from:

(i) any representation or warranty made by any of the Originators (or any
officers of such Originators) under or in connection with any Purchase Report,
this Agreement, any other Transaction Document or any other information or
report delivered by the applicable Originator pursuant hereto or thereto for
which the Buyer has not received a Purchase Price Credit that shall have been
false or incorrect when made or deemed made;

(ii) the failure by any Originator to comply with any applicable law, rule or
regulation with respect to any Receivable, Invoice or Contract related thereto,
or the nonconformity of any Receivable, Invoice or Contract included therein
with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii) any failure of any Originator to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document (subject to applicable grace periods);

 

    Receivables Sale Agreement   21  



--------------------------------------------------------------------------------

(iv) any products liability, environmental liability, personal injury or damage,
suit or other similar claim arising out of or in connection with merchandise,
insurance or services that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time by any Originator
or any of its Affiliates with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any sale hereunder, the ownership of the
Receivables or any other investigation, litigation or proceeding relating to any
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

(viii) any Event of Bankruptcy with respect to any Originator or the Performance
Guarantor;

(ix) any failure ofto vest in the Buyer to obtain and maintain legal and
equitable title to, and ownership of, the Receivables and the Collections, and
all of any Originators’ right, title and interest in the Related Security
associated with the Receivables, in each case, free and clear of any Adverse
Claim (except as created by the Transaction Documents);

(x) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Originator Collateral
with respect thereto, and the proceeds of any thereof, whether at the time of
its acquisition or at any subsequent time, except to the extent such failure or
delay is caused by the Buyer or its assigns;

(xi) any action or omission by any Originator which reduces or impairs the
rights of the Buyer with respect to any Originator Collateral or the value of
any Receivable;

(xii) any attempt by any Person to void any sale or contribution hereunder under
statutory provisions or common law or equitable action; and

(xiii) the failure of any Receivable reflected as an Eligible Receivable on any
Purchase Report to be an Eligible Receivable at the time acquired by the Buyer.

To the extent permitted by applicable law, none of the Originators shall assert
and each Originator hereby waives any claim against any Indemnified Party on any
theory of liability for

 

    Receivables Sale Agreement   22  



--------------------------------------------------------------------------------

special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any other Transaction Document. The provisions of this Section 6.1
shall survive termination of this Agreement and the Purchase Agreement.

Section 6.2. Other Costs and Expenses.

Each of the Originators shall pay to the Buyer on demand all reasonable and
documented fees, costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, and any amendments to or waivers of the foregoing. Each of the
Originators shall pay to the Buyer on demand any and all reasonable fees, costs
and expenses of the Buyer, if any, and the Administrative Agent (as Buyer’s
assignee), including reasonable and documented counsel fees and expenses in
connection with the enforcement of the Transaction Documents and in connection
with any restructuring or workout of the Transaction Documents or the
administration of the Transaction documents following a Termination Event.

Article VII

Miscellaneous

Section 7.1. Waivers and Amendments.

(a) No failure or delay on the part of the Buyer (or its assigns) in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by each of the Originators, the Buyer and the
Administrative Agent and, to the extent required under the Purchase Agreement,
the Purchasers or the Required Purchasers. No provision of any Subordinated Note
be amended, supplemented, modified or waived except in writing signed by the
applicable Originator, the Buyer and the Administrative Agent and, to the extent
required under the Purchase Agreement, the Purchasers or the Required
Purchasers.

Section 7.2. Notices.

All communications and notices provided for hereunder shall be in writing
(including email, bank wire, or electronic facsimile transmission or similar
writing) and shall be given to the other parties hereto at their respective
addresses or facsimile numbers set forth on the signature pages hereof or at
such other address or facsimile number as such Person may hereafter specify for
the purpose of notice to each of the other parties hereto. Each such notice or
other communication shall be effective (a) if given by facsimile, upon the
receipt thereof, (b) if given

 

    Receivables Sale Agreement   23  



--------------------------------------------------------------------------------

by mail, three (3) Business Days after the time such communication is deposited
in the mail with first class postage prepaid or (c) if given by electronic mail,
upon delivery thereof to the last known valid electronic mail address of the
related recipient or (d) if given by any other means, when received at the
address specified in accordance with this Section 7.2.

Section 7.3. Protection of Ownership Interests of the Buyer.

(a) Each of the Originators agrees that from time to time, at its expense, it
will promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Buyer (or its assigns)
may reasonably request, to perfect, protect or more fully evidence the interest
of the Buyer (or its assigns) hereunder, or to enable the Buyer (or its assigns)
to exercise and enforce their rights and remedies hereunder. At any time
following the occurrence of a Termination Event or Potentialan Unmatured
Termination Event hereunder, the Buyer (or its assigns) may, at any Originator’s
sole cost and expense, direct any Originator to notify the Obligors of
Receivables of the ownership interest of the Buyer under this Agreement and may
also direct that payments of all amounts due or that become due under any or all
Receivables be made directly to the Buyer or its designee.

(b) If, following the occurrence of a Termination Event or a Potentialan
Unmatured Termination Event hereunder, any of the Originators fails to perform
any of its obligations hereunder, the Buyer (or its assigns) may (but shall not
be required to) perform, or cause performance of, such obligations, and the
Buyer’s (or such assigns’) costs and expenses incurred in connection therewith
shall be payable by the Originators as provided in Section 6.2. Each of the
Originators irrevocably authorizes the Buyer (and its assigns) at any time and
from time to time in the sole discretion of the Buyer (or its assigns), and
appoints the Buyer (and its assigns) as its attorney(ies)-in-fact, to act on
behalf of each of the Originators (i) to file on behalf of each of the
Originators as debtors financing statements necessary or desirable in the
Buyer’s (or its assigns’) sole discretion to perfect and to maintain the
perfection and priority of the interest of the Buyer in the Originator
Collateral and associated Related Security and Collections and (ii) to file a
carbon, photographic or other reproduction of this Agreement or any financing
statement with respect to the Receivables as a financing statement in such
offices as the Buyer (or its assigns) in their sole discretion deem necessary or
desirable to perfect and to maintain the perfection and priority of the Buyer’s
security interest in the Originator Collateral. This appointment is coupled with
an interest and is irrevocable.

(c) (i) Each of the Originators hereby authorizes the Buyer (or its assigns) to
file financing statements and other filing or recording documents with respect
to the Receivables and Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the signature or other
authorization of any of the Originators, in such form and in such offices as the
Buyer (or any of its assigns) reasonably determines appropriate to perfect or
maintain the perfection of the ownership or security interests of the Buyer (or
its assigns) hereunder, (ii) each of the Originators acknowledges and agrees
that it is not authorized to, and will not, file financing statements or other
filing or recording documents with respect to the Receivables or Related
Security (including any amendments thereto, or continuation or termination
statements thereof), without the express prior written approval by the
Administrative Agent (as the Buyer’s assignee), consenting to the form and
substance of such filing or

 

    Receivables Sale Agreement   24  



--------------------------------------------------------------------------------

recording document, and (iii) each of the Originators hereby approves,
authorizes and ratifies any filings or recordings made by or on behalf of the
Administrative Agent (as the Buyer’s assign) in connection with the perfection
of the ownership or security interests in favor of the Buyer or the
Administrative Agent (as the Buyer’s assign).

Section 7.4. Confidentiality.

 

(a) Each of the Originators shall maintain and shall cause each of its employees
and officers to maintain the confidentiality of this Agreement, the Fee Letter
and the other confidential or proprietary information with respect to the
Administrative Agent, any Administrator and the Purchasers and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein that has been
identified to the Seller Parties as confidential or proprietary, except that the
any Originator and such Originators’ Affiliates, officers and employees may
disclose such information to such Originator’s (or such Affiliates’) external
accountants, consultants and attorneys and as required by any applicable law,
Governmental Authority or order of any judicial or administrative proceeding.

(b) Anything herein to the contrary notwithstanding, each Originator hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Buyer, the Administrative Agent or the Purchasers by each other,
(ii) by the Buyer, the Administrative Agent or the Purchasers to any prospective
or actual assignee or participant of any of them and (iii) if applicable, by the
Purchasers and the Administrative Agent to any rating agency, Commercial Paper
dealer or provider of a surety, guaranty or credit or liquidity enhancement to
any entity organized for the purpose of purchasing, or making loans secured by,
financial assets for which any Purchaser or one of its Affiliates, acts as the
administrative agent and to any officers, directors, employees, outside
accountants, attorneys, financial advisors and consultants of any of the
foregoing and (iv) by the Purchasers and the Administrative Agent to any
judicial, administrative or regulatory authority or in connection with
proceedings (whether or not having the force or effect of law) pursuant to any
law, rule, regulation, direction, request or order of any such judicial,
administrative or regulatory authority or issued in proceedings.

(c) The Buyer shall maintain and shall cause each of its employees and officers
to maintain the confidentiality of this Agreement and the other confidential or
proprietary information with respect to each of the Originators, the Obligors
and their respective businesses obtained by it in connection with the due
diligence evaluations, structuring, negotiating, execution and administration of
the Transaction Documents, and the consummation of the transactions contemplated
herein and any other activities of the Buyer arising from or related to the
transactions contemplated herein provided, however, that each of the Buyer and
its employees and officers shall be permitted to disclose such confidential or
proprietary information: (i) to the Administrative Agent and the initial
Purchasers, (ii) to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing who need to know such information and who are
instructed to maintain the confidentiality of such information in conformity
with this Section 7.4, and (iii) to the extent required pursuant to any
applicable law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings with competent
jurisdiction (whether or not having the force or effect of law).

 

    Receivables Sale Agreement   25  



--------------------------------------------------------------------------------

Section 7.5. Bankruptcy Petition.

Each of the Originators covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding obligations of the
Buyer under the Purchase Agreement, it will not institute against, or join any
other Person in instituting against, the Buyer or any commercial paper conduit
that hereafter becomes a Purchaser under the Purchase Agreement, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

Section 7.6. Amounts to be paid by Buyer.

Notwithstanding anything in this Agreement to the contrary, the Buyer shall not
have any obligation to pay any amount required to be paid by it hereunder in
excess of any amount available to it after paying or making provision for the
payment of its obligations under the Purchase Agreement. All payment obligations
of the Buyer hereunder are contingent on the availability of funds in excess of
the amounts necessary to pay its obligations under the Purchase Agreement.

Section 7.7. Setoff.

(a) None of the Originators’ obligations under this Agreement shall be affected
by any right of setoff, counterclaim, recoupment, defense or other right the
applicable Originator may have against the Buyer, any of the Purchasers, the
Administrative Agent or any assignee, all of which setoff rights are hereby
waived by each of the Originators as against such obligations.

(b) The Buyer shall have the right to set-off against each of the Originators
any amounts to which any of the Originators may be entitled and to apply such
amounts to any claims the Buyer may have against the applicable Originator from
time to time under this Agreement. Upon any such set-off, the Buyer shall give
notice of the amount thereof and the reasons therefor to the applicable
Originator.

Section 7.8. CHOICE OF LAW.

THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF TEXAS.

Section 7.9. CONSENT TO JURISDICTION.

EACH OF THE ORIGINATORSPARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY EACH ORIGINATORANY PARTY
PURSUANT TO THIS AGREEMENT, AND EACH ORIGINATORPARTY HERETO HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH

 

    Receivables Sale Agreement   26  



--------------------------------------------------------------------------------

A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE BUYERANY PARTY HERETO (OR ITS ASSIGNS) TO BRING PROCEEDINGS
AGAINST ANY ORIGINATOROTHER PARTY HERETO IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY OF THE ORIGINATORSPARTY HERETO
AGAINST THE BUYER (OR ITS ASSIGNS)ANY OTHER PARTY HERETO OR ANY AFFILIATE
THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY ANY
ORIGINATORPARTY HEETO PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A
COURT IN NEW YORK, NEW YORK.

Section 7.10. WAIVER OF JURY TRIAL.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, EACH OTHER
TRANSACTION DOCUMENT, ANY DOCUMENT EXECUTED BY ANY OF THE ORIGINATORSPARTIES
HERETO PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

Section 7.11. Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.THIS AGREEMENT AND EACH OTHER TRANSACTION
DOCUMENT CONTAIN THE FINAL AND COMPLETE INTEGRATION OF ALL PRIOR EXPRESSIONS BY
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SHALL
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF SUPERSEDING ALL PRIOR OR CONTEMPORANEOUS ORAL OR WRITTEN
UNDERSTANDINGS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS.

(b) This Agreement shall be binding upon and inure to the benefit of each
Originator, the Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy). No Originator may assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of the Buyer. The Buyer may assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of any of the Originators. Without limiting the foregoing, each
Originator acknowledges that the Buyer, pursuant to the Purchase Agreement, may
assign to the Administrative Agent, for the benefit of the Purchasers, its
rights, remedies, powers and privileges hereunder and that the Administrative
Agent may further assign such rights, remedies, powers and privileges to the

 

    Receivables Sale Agreement   27  



--------------------------------------------------------------------------------

extent permitted in the Purchase Agreement. Each of the Originators agrees that
the Administrative Agent, as the assignee of the Buyer, shall, subject to the
terms of the Purchase Agreement, have the right to enforce this Agreement and to
exercise directly all of the Buyer’s rights and remedies under this Agreement
(including, without limitation, the right to give or withhold any consents or
approvals of the Buyer to be given or withheld hereunder) and each of the
Originators agrees to cooperate fully with the Administrative Agent in the
exercise of such rights and remedies. This Agreement shall create and constitute
the continuing obligations of the parties hereto in accordance with its terms
and shall remain in full force and effect until terminated in accordance with
its terms; provided, however, that the rights and remedies with respect to
(i) any breach of any representation and warranty made by any of the Originators
pursuant to Article II; (ii) the indemnification and payment provisions of
Article VI; and (iii) Section 7.5 shall be continuing and shall survive any
termination of this Agreement.

Section 7.12. Counterparts; Severability; Section References.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement. Delivery of an executed counterpart of a signature
page by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

Section 7.13. PATRIOT Act.

The Administrative Agent, as the Buyer’s assignee, hereby notifies you on behalf
of the Purchasers that pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT
Act”), the Administrative Agent and the Purchasers may be required to obtain,
verify and record information that identifies each of the Originators and the
Performance Guarantor, which information includes the name, address, tax
identification number and other information regarding each of the Originators
and the Performance Guarantor that will allow the Administrative Agent and the
Purchasers to identify each of the Originators and the Performance Guarantor in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act. Each of the Originators agrees to provide the
Administrative Agent, from time to time prior to and after the Closing Date,
with all documentation and other information required by bank regulatory
authorities under “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the PATRIOT Act.

<Signature pages follow>

 

    Receivables Sale Agreement   28  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

COMMERCIAL METALS COMPANY, as an Originator By:     Name: Title: Address for
Notices: 6565 N. MacArthur Blvd., Suite 800 Irving, TX 75039 Attn:   VP and
Treasurer Email:   louis.federlecarey.dubois@cmc.com Phone:   (214972)
689-4370308-4092 Fax:   (214) 932-7960

 

    Receivables Sale Agreement   29  



--------------------------------------------------------------------------------

CMC COMETALS PROCESSING, INC., as an Originator By:     Name:   Title:   Address
for Notices: 6565 N. MacArthur Blvd., Suite 800 Irving, TX 75039 Attn:   VP and
Treasurer Email:   louis.federlecarey.dubois@cmc.com Phone:   (214972)
689-4370308-4092 Fax:   (214) 932-7960

 

    Receivables Sale Agreement   30  



--------------------------------------------------------------------------------

HOWELL METAL COMPANY, as an Originator By:     Name:   Title:   Address for
Notices: 6565 N. MacArthur Blvd., Suite 800 Irving, TX 75039 Attn:   VP and
Treasurer Email:   louis.federle@cmc.com Phone:   (214) 689-4370 Fax:   (214)
932-7960

 

    Receivables Sale Agreement   31  



--------------------------------------------------------------------------------

STRUCTURAL METALS, INC., as an Originator By:     Name:   Title:   Address for
Notices: 6565 N. MacArthur Blvd., Suite 800 Irving, TX 75039 Attn:   VP and
Treasurer Email:   louis.federlecarey.dubois@cmc.com Phone:   (214972)
689-4370308-4092 Fax:   (214) 932-7960

 

    Receivables Sale Agreement   32  



--------------------------------------------------------------------------------

CMC STEEL FABRICATORS, INC. as an Originator By:  

 

Name:   Title:   Address for Notices: 6565 N. MacArthur Blvd., Suite 800 Irving,
TX 75039 Attn:   VP and Treasurer Email:   louis.federle@cmc.com Phone:   (214)
689-4370 Fax:   (214) 932-7960

 

    Receivables Sale Agreement   33  



--------------------------------------------------------------------------------

SMI STEEL INC. as an Originator By:  

 

Name:   Title:   Address for Notices: 6565 N. MacArthur Blvd., Suite 800 Irving,
TX 75039 Attn:   VP and Treasurer Email:   louis.federle@cmc.com Phone:   (214)
689-4370 Fax:   (214) 932-7960

 

    Receivables Sale Agreement   34  



--------------------------------------------------------------------------------

SMI—OWEN STEEL COMPANY, INC., as an Originator By:  

 

Name:   Title:   Address for Notices: 6565 N. MacArthur Blvd., Suite 800 Irving,
TX 75039 Attn:   VP and Treasurer Email:   louis.federlecarey.dubois@cmc.com
Phone:   (214972) 689-4370308-4092 Fax:   (214) 932-7960

 

    Receivables Sale Agreement   35  



--------------------------------------------------------------------------------

SMI STEEL LLC, as an Originator By:  

 

Name:   Title:   Address for Notices: 6565 N. MacArthur Blvd., Suite 800 Irving,
TX 75039 Attn:   VP and Treasurer Email:   carey.dubois@cmc.com Phone:   (972)
308-4092 Fax:   (214) 932-7960

 

    Receivables Sale Agreement   36  



--------------------------------------------------------------------------------

OWEN ELECTRIC STEEL COMPANY OF SOUTH CAROLINA, as an Originator By:  

 

Name:   Title:   Address for Notices: 6565 N. MacArthur Blvd., Suite 800 Irving,
TX 75039 Attn:   VP and Treasurer Email:   carey.dubois@cmc.com Phone:   (972)
308-4092 Fax:   (214) 932-7960

 

    Receivables Sale Agreement   37  



--------------------------------------------------------------------------------

AHT, INC., as an Originator By:     Name:   Title:   Address for Notices: 6565
N. MacArthur Blvd., Suite 800 Irving, TX 75039 Attn:   VP and Treasurer Email:  
louis.federlecarey.dubois@cmc.com Phone:   (214972) 689-4370308-4092 Fax:  
(214) 932-7960

 

    Receivables Sale Agreement   38  



--------------------------------------------------------------------------------

CMC RECEIVABLES, INC., as the Buyer By:  

 

Name:   Title:   Address for Notices: 6565 N. MacArthur Blvd., Suite 1036
Irving, TX 75039 Attn:   VP and Treasurer Email:  
louis.federlecarey.dubois@cmc.com Phone:   (214972) 689-4370308-4092 Fax:  
(214) 932-7960

 

    Receivables Sale Agreement   39  



--------------------------------------------------------------------------------

Exhibit I

Definitions

This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits and Schedules thereto, capitalized terms have the
meanings set forth in this Exhibit I (such meanings to be equally applicable to
the singular and plural forms thereof). If a capitalized term is used in the
Agreement, or any Exhibit or Schedule thereto, and is not otherwise defined
therein or in this Exhibit I, such term shall have the meaning assigned thereto
in Exhibit I to the Purchase Agreement (hereinafter defined).

“Additional Contributed Receivables” has the meaning specified in Section
1.2(b)(iii).

“Administrative Agent” has the meaning specified in the Preliminary Statements.

“Agreement” has the meaning specified in the preamble.

“Available Cash” means, on any date of determination, cash available to the
Buyer from any source that is not required to be paid to or set aside for the
benefit of the Administrative Agent or the Purchasers under the Purchase
Agreement.

“Buyer” has the meaning specified in the preamble.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collection Account” means a Lock-Box Account under and as defined in the
Purchase Agreement in which Buyer has been granted a security interest under
Section 1.6 of this Agreement.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all
Finance Charges, if any, all cash proceeds of Related Security with respect to
such Receivable and all Purchase Price Credits now or hereafter owing in
connection with such Receivable.

“Contract” means a written agreement, pursuant to or under which an Obligor
shall be obligated to pay for merchandise purchased or services rendered and
including all items and provisions incorporated or implied by applicable law,
including, without limitation, the relevant UCC.

“Contributed Value” means the [Outstanding Balance] of a Contributed Receivable.

“Contributed Receivables” has the meaning specified in Section 1.1(a).

“Contributed Receivables Assets” has the meaning specified in Section 1.1(a)

“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Yield Rate plus (ii) 2.00% per annum.

 

    Receivables Sale Agreement   40  



--------------------------------------------------------------------------------

“Discount Factor” means a percentage calculated to provide the Buyer with a
reasonable return on its investment in the Receivables after taking account of
(i) the time value of money based upon the anticipated dates of collection of
the Receivables and the cost to the Buyer of financing its investment in the
Receivables during such period and (ii) the risk of nonpayment by the Obligors.
Each of the Originators and the Buyer may agree from time to time and at any
time to change the Discount Factor based on changes in one or more of the items
affecting the calculation thereof, provided that any change to the Discount
Factor shall take effect as of the commencement of a Calculation Period, shall
apply only prospectively and shall not affect the Purchase Price payment made
prior to the Calculation Period during which each of the Originators and the
Buyer agree to make such change. As of August 15, 2014, the Discount Factor is
2.0%.

“Equity Interests” means Capital Securities and all warrants, options or other
rights to acquire Capital Securities, but excluding any debt security that is
convertible into, or exchangeable for, Capital Securities.

“European Union Capital Requirements Regulation” has the meaning provided in the
Purchase Agreement.

“European Union Risk Retention Requirements” has the meaning provided in the
Purchase Agreement.

“Event of Bankruptcy” means, with respect to any Person, (i) that such Person
(a) shall generally not pay its debts as such debts become due or (b) shall
admit in writing its inability to pay its debts generally or (c) shall make a
general assignment for the benefit of creditors; (ii) any proceeding shall be
instituted by or against such Person seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property, and, if instituted against such Person, shall remain undischarged for
a period of 60 days; or (iii) such Person or any Subsidiary shall take any
corporate or similar action to authorize any of the actions set forth in the
preceding clauses (i) or (ii).

“Governmental Authority” means the government of the United States of America or
any other nation, any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Initial Cutoff Date” means, solely as to Owen Electric Company of South
Carolina, April 30, 2013, and as to all other Originators, March 31, 2011.

“Invoice” means a written or electronic invoice, bill or statement of account
evidencing a Receivable, pursuant to or under which an Obligor shall be
obligated to pay for merchandise purchased or services rendered and including
all items and provisions incorporated or implied by applicable law, including,
without limitation, the relevant UCC.

 

    Receivables Sale Agreement   41  



--------------------------------------------------------------------------------

“Margin Stock” has the meaning assigned to this term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Monthly Settlement Date” means the second Business Day after delivery of each
Purchase Report hereunder.

“Net Worth” means, as of the last Business Day of each Calculation Period
preceding any date of determination, the excess, if any, of (i) the aggregate
Outstanding Balance of the Receivables at such time, over (ii) the sum of
(A) the Aggregate Invested Amount outstanding at such time, plus (B) the
aggregate outstanding principal balance of the Subordinated Loans (including any
Subordinated Loan proposed to be made on the date of determination).

“OFAC” means The United States Department of the Treasury’s Office of Foreign
Assets Control.

“Organic Documents” means, for any Person, the documents for its formation and
organization, which, for example, (i) for a corporation are its articles of
incorporation, certificate of incorporation or other corporate charter document,
as applicable, and its bylaws, (ii) for a partnership are its certificate of
partnership (if applicable) and partnership agreement, (iii) for a limited
liability company are its certificate of formation or organization and its
operating agreement, regulations or the like and (iv) for a trust is the trust
agreement, declaration of trust, indenture or bylaws under which it is created.

“Original Balance” means, with respect to any Receivable coming into existence
after the date hereof, the Outstanding Balance of such Receivable on the date it
was created.

“Originators” has the meaning specified in the preamble.

“Originator Collateral” has the meaning specified in Section 1.6.

“Payment Date” means each Business Day on which an Originator is open for
business.

“Performance Guarantor” means Commercial Metals Company, a Delaware corporation,
and its successors.

“Performance Undertaking Default” has the meaning specified in the Performance
Undertaking.

“Purchase Agreement” has the meaning specified in the Preliminary Statements.

“Purchase Price” means, with respect to any sale of Purchased Receivables by a
Subsidiaryan Originator hereunder, the aggregate price to be paid by the Buyer
to the applicable Subsidiary Originator in accordance with Section 1.2 for the
Purchased Receivables Assets being sold to the Buyer, which price shall equal on
any date (i) the product of (A) the Outstanding Balance of the Purchased
Receivables on such date, multiplied by (B) one minus the Discount Factor in
effect on such date, minus (ii) any Purchase Price Credits to be credited
against the Purchase Price otherwise payable in accordance with Section 1.2.

 

    Receivables Sale Agreement   42  



--------------------------------------------------------------------------------

“Purchase Price Credit” has the meaning specified in Section 1.3.

“Purchase Report” has the meaning specified in Section 1.1(b).

“Purchased Receivables” has the meaning specified in Section 1.1(a).

“Purchased Receivables Assets” has the meaning specified in Section 1.1(a).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, trustees, agents
and advisors of such Person and its Affiliates.

“Required Capital Amount” means, as of any date of determination, an amount
equal to the greater of (i) 50% of the Purchase Limit under the Purchase
Agreement, and (ii) the product of (A) 1.5 times the product of the Default
Ratio times the Default Horizon Ratio, each as determined from the most recent
Monthly Report received from the Servicer under the Purchase Agreement, and
(B) the Outstanding Balance of all Receivables as of such date, as determined
from the most recent Monthly Report or Interim Report received from the Servicer
under the Purchase Agreement.

“Required Contributed Amount” means, as of any date of determination, the
amount, if positive, by which the Required Capital Amount exceeds the Buyer’s
Net Worth.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

“Sanctioned Person” means (i) a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at:
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Subordinated Loan” has the meaning specified in Section 1.2(a)Section 1.2(a).

“Subordinated Note” means any promissory note in substantially the form of
Exhibit V as more fully described in Section 1.2, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Subsidiary Originator” has the meaning specified in the preamble.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

“Termination Date” means the earliest to occur of (i) the Facility Termination
Date (as defined in the Purchase Agreement), (ii) the Business Day immediately
prior to the occurrence of

 

    Receivables Sale Agreement   43  



--------------------------------------------------------------------------------

an Event of Bankruptcy with respect to any of the Originators or the Performance
Guarantor, (iii) the Business Day specified in a written notice from the
Administrative Agent as the Buyer’s assignee to any Originator following the
occurrence of any other Termination Event, and (iv) the date which is 10
Business Days after the Buyer’s receipt of written notice from the Originators
that it wishes to terminate the facility evidenced by this Agreement.

“Termination Event” has the meaning specified in Section 5.1.

“Transaction Documents” means, collectively, this Agreement, the Purchase
Agreement, the Fee Letter, the Collection AccountLock-Box Agreements, the
Subordinated NoteNotes, the Performance Undertaking and all of the other
instruments, documents, certificates and other agreements executed and delivered
by any Originator or the Performance Guarantor in connection with any of the
foregoing, in each case, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“UCC” mean, with respect to any jurisdiction, the Uniform Commercial Code as
from time to time in effect in such jurisdiction.

“Unmatured Termination Event” means an event which, with the passage of time or
the giving of notice, or both, could constitute a Termination Event.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

    Receivables Sale Agreement   44  



--------------------------------------------------------------------------------

Exhibit II

Jurisdiction of IncorporationOrganization; Organizational Identification Number;
Principal Places of

Business; Chief Executive Office; Locations of Records; Federal Employer
Identification Number; Other

Names

 

Company

  

FEIN

  

Jurisdiction of
Organization

  

Organizational
ID Number

  

Principal Place of Business

  

Chief Executive Office and
Location of Records

  

Other

Names

CMC Receivables, Inc.    75-2942626    Delaware    3404428   

6565 N. MacArthur Blvd.

Suite 1036

Irving, TX 75039

  

6565 N. MacArthur Blvd.

Suite 1036

Irving, TX 75039

   N/A Commercial Metals Company    75-0725338    Delaware    406521   

6565 N. MacArthur Blvd.

Suite 800

Irving, TX 75039

  

6565 N. MacArthur Blvd.

Suite 800

Irving, TX 75039

   N/A CMC Cometals Processing, Inc.    76-1167683    Texas    20155900   

6565 N. MacArthur Blvd.

Suite 800

Irving, TX 75039

  

6565 N. MacArthur Blvd.

Suite 800

Irving, TX 75039

   Zenith Finance and Construction Company Structural Metals, Inc.    74-1070965
   Texas    9292700   

1 Steel Mill Drive

Seguin, TX 78155

  

6565 N. MacArthur Blvd.

Suite 800

Irving, TX 75039

   N/A CMC Steel Fabricators, Inc.    74-2195234    Texas    42590700   

1 Steel Mill Drive

Seguin, TX 78155

  

6565 N. MacArthur Blvd.

Suite 800

Irving, TX 75039

   N/A SMI Steel LLC    63-0860755    Alabama    095-579   

101 S. 50th Street

Birmingham, AL 35212

  

6565 N. MacArthur Blvd.

Suite 800

Irving, TX 75039

   N/A Owen Electric Steel Company of South Carolina    57-0409183   
South Carolina    N/A   

310 New State Rd.

Cayce, SC 29033

  

6565 N. MacArthur Blvd.

Suite 800

Irving, TX 75039

   N/A AHT, Inc.    23-2870775    Pennsylvania    2729876   

108 Parkway East

Pell City, AL 35125

  

6565 N. MacArthur Blvd.

Suite 800

Irving, TX 75039

   N/A

 

    Receivables Sale Agreement   45  



--------------------------------------------------------------------------------

Exhibit III

Lock-Boxes; Collection Accounts; CollectionLock-Box Banks

A. ACCOUNTS WITH BANK OF AMERICA, N.A.

Bank of America, N.A.

2000 Clayton Road, Building D

Concord, CA 94520-2425

Attn: Blocked Account Support

Mail Code: CA4-704-06-37

B. ACCOUNTS WITH BANK OF NEW YORK MELLON

Bank of New York Mellon

The Bank of New York Mellon

Document Control Manager

BNY Mellon Client Service Center

500 Ross Street, Room 1380

Pittsburgh, PA 15262

 

LOCK-BOX BANK NAME AND

ADDRESS

   POST OFFICE BOX ADDRESS   

CORRESPONDING ACCOUNT

NUMBER

                                               

 

    Receivables Sale Agreement   46  



--------------------------------------------------------------------------------

Exhibit IV

Form of Compliance Certificate

To: Wells Fargo Bank, N.A., as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Receivables
Sale Agreement dated as of April 5, 2011, between COMMERCIAL METALS COMPANY, a
Delaware corporation, CMC COMETALS PROCESSING, INC., a Texas corporation, HOWELL
METAL COMPANY, a Virginia corporation, STRUCTURAL METALS, INC., a Texas
corporation, CMC STEEL FABRICATORS, INC., a Texas corporation, SMI STEEL,
INC.LLC, aan Alabama corporation, SMI -limited liability company, OWEN ELECTRIC
STEEL COMPANY, INC. OF SOUTH CAROLINA, a South Carolina corporation, and AHT,
INC., a Pennsylvania corporation, as sellers, and CMC RECEIVABLES, INC., a
Delaware corporation, as buyer (the “Agreement”). Capitalized terms used and not
otherwise defined herein are used with the meanings attributed thereto in the
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                     of                     (the
“Company”).

2. Attached hereto are financial statements of the Company and its consolidated
Subsidiaries for the     ended                     , 201  , prepared in
accordance with GAAP (excluding the footnotes) consistently applied throughout
the period covered thereby, except as otherwise noted therein. Such financial
statements present fairly the financial condition and results of operations and
cash flows of the Company and its consolidated Subsidiaries as of the dates and
for the periods covered thereby.

3. I have no knowledge of, the existence of any condition or event which
constitutes a Termination Event or an Unmatured Termination Event, as each such
term is defined under the Agreement, as of the date of this Certificate[, except
as set forth in paragraph 4 below].

4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:
                                ].

The foregoing certifications and the financial statements delivered with this
Certificate in support hereof, are made and delivered this      day
of            , 201  .

 

By:  

 

Name:   Title:  

 

    Receivables Sale Agreement   47  



--------------------------------------------------------------------------------

Exhibit V

Form of Subordinated Note

SUBORDINATED NOTE

April   , 2011

August 15, 2014

1. Note. FOR VALUE RECEIVED, the undersigned, CMC RECEIVABLES, INC., a Delaware
corporation (the “Buyer”), hereby unconditionally promises to pay
to                     (the “Originator”), in lawful money of the United States
of America and in immediately available funds, the aggregate unpaid principal
sum outstanding of all “Subordinated Loans” made from time to time by the
Originator to the Buyer pursuant to and in accordance with the terms of that
certain Receivables Sale Agreement, dated as of April 5, 2011, between the
Originator, the parties thereto and the Buyer (as amended, restated,
supplemented or otherwise modified from time to time, the “Sale Agreement”).
Reference to Section 1.2 of the Sale Agreement is hereby made for a statement of
the terms and conditions under which the loans evidenced hereby have been and
will be made. All terms which are capitalized and used herein and which are not
otherwise specifically defined herein shall have the meanings ascribed to such
terms in the Sale Agreement.

2. Interest. The Buyer further promises to pay interest on the outstanding
unpaid principal amount hereof from the date hereof until payment in full hereof
at a rate equal to the Yield Rate (as defined in the Purchase Agreement),
computed for actual days elapsed on the basis of a year consisting of 360 days,
on each Monthly SettlementPayment Date hereafter on which no Amortization Event
or Potential Amortization Event (each, as defined in the Purchase Agreement)
exists and is continuing, to the extent of the Buyer’s Available Cash (it being
understood and agreed that any amount of interest which the Buyer is precluded
from paying due to the existence and continuance of an Amortization Event or
Potential Amortization Event or the lack of sufficient Available Cash shall
become due and payable on the next Monthly Settlement Payment Date on which no
such condition persists); provided, however, that if the Buyer shall default in
the payment of any principal hereof, the Buyer promises to pay, on demand,
interest at the rate equal to the Yield Rate plus 2.00% per annum on any such
unpaid amounts, from the date such payment is due to the date of actual payment;
and provided further, that the Buyer may elect on the date any interest payment
is due hereunder to defer such payment and upon such election the amount of
interest due but unpaid on such date shall constitute principal under this
Subordinated Note. The outstanding unpaid interest of any loan made under this
Subordinated Note shall be due and payable on Termination Date and may be paid
with the prepayment of principal at any time without premium or penalty.

3. Principal Payments. On each Monthly SettlementPayment Date hereafter on which
no Amortization Event or Potential Amortization Event (each, as defined in the
Purchase Agreement) exists and is continuing, the Buyer shall pay to the
Originator the outstanding principal balance of this Subordinated Note to the
extent of the Buyer’s Available Cash (it being

 

    Exh VII Receivables Sale Agreement   48  



--------------------------------------------------------------------------------

understood and agreed that any amount of principal which the Buyer is precluded
from paying due to the existence and continuance of an Amortization Event or
Potential Amortization Event or the lack of sufficient Available Cash shall
become due and payable on the next Monthly SettlementPayment Date on which no
such condition persists). The Originator is authorized and directed by the Buyer
to enter on the grid attached hereto, or, at its option, in its books and
records, the date and amount of each loan made by it which is evidenced by this
Subordinated Note and the amount of each payment of principal made by the Buyer,
and absent manifest error, such entries shall constitute prima facie evidence of
the accuracy of the information so entered; provided that neither the failure of
the Originator to make any such entry or any error therein shall expand, limit
or affect the obligations of the Buyer hereunder. The outstanding principal of
any loan made under this Subordinated Note shall be due and payable on the
Termination Date and may be repaid or prepaid at any time without premium or
penalty.

4. Subordination. The Originator shall have the right to receive, and the Buyer
shall make, any and all payments and prepayments relating to the loans made
under this Subordinated Note, provided that, after giving effect to any such
payment or prepayment, the aggregate Outstanding Balance of Receivables (as each
such term is defined in the Purchase Agreement) owned by the Buyer at such time
exceeds the sum of (i) the Aggregate Unpaids (as defined in the Purchase
Agreement) outstanding at such time under the Purchase Agreement, plus (ii) the
aggregate outstanding principal balance of all loans made under this
Subordinated Note. The Originator hereby agrees that at any time during which
the conditions set forth in the proviso of the immediately preceding sentence
shall not be satisfied, the Originator shall be subordinate in right of payment
to the prior payment of any indebtedness or obligation of the Buyer owing to the
Administrative Agent or any Purchaser under that certain Receivables Purchase
Agreement, dated as of April 5, 2011 by and among the Buyer, Commercial Metals
Company, as initial Servicer, the Purchasers from time to time party thereto,
and Wells Fargo Bank, N.A., as the “Administrative Agent” (as amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”).
The subordination provisions contained herein are for the direct benefit of, and
may be enforced by, the Administrative Agent and each of the Purchasers and/or
any of their respective assignees (collectively, the “Senior Claimants”) under
the Purchase Agreement. Until the date on which the “Aggregate Invested Amount”
outstanding under the Purchase Agreement has been repaid in full and all other
obligations of the Buyer and/or the Servicer thereunder and under the “Fee
Letter” referenced therein (all such obligations, collectively, the “Senior
Claim”) have been indefeasibly paid and satisfied in full, the Originator shall
not institute against the Buyer any proceeding of the type described in the
definition of “Event of Bankruptcy” in the Sale Agreement unless and until the
Termination Date has occurred. Should any payment, distribution or security or
proceeds thereof be received by the Originator in violation of this Section 4,
the Originator agrees that such payment shall be segregated, received and held
in trust for the benefit of, and deemed to be the property of, and shall be
immediately paid over and delivered to the Administrative Agent for the benefit
of the Senior Claimants.

5. Bankruptcy; Insolvency. Upon the occurrence of any Event of Bankruptcy
involving the Buyer as debtor, then and in any such event the Senior Claimants
shall receive payment in full of all amounts due or to become due on or in
respect of the Aggregate Invested Amount and the Senior Claim (including “Yield”
as defined and as accruing under the Purchase

 

    Exh VII Receivables Sale Agreement   49  



--------------------------------------------------------------------------------

Agreement after the commencement of any such proceeding, whether or not any or
all of such Yield is an allowable claim in any such proceeding) before the
Originator is entitled to receive payment on account of this Subordinated Note,
and to that end, any payment or distribution of assets of the Buyer of any kind
or character, whether in cash, securities or other property, in any applicable
insolvency proceeding, which would otherwise be payable to or deliverable upon
or with respect to any or all indebtedness under this Subordinated Note, is
hereby assigned to and shall be paid or delivered by the Person making such
payment or delivery (whether a trustee in bankruptcy, a receiver, custodian or
liquidating trustee or otherwise) directly to the Administrative Agent for
application to, or as collateral for the payment of, the Senior Claim until such
Senior Claim shall have been paid in full and satisfied.

6. Amendments. This Subordinated Note shall not be amended or modified except in
accordance with Section 7.1 of the Sale Agreement. The terms of this
Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Administrative Agent for the benefit of the Purchasers.

7. GOVERNING LAW. THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED AT NEW
YORK, NEW YORK, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE STATE
OF NEW YORK. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS SUBORDINATED NOTE.

8. Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
The Originator additionally expressly waives all notice of the acceptance by any
Senior Claimant of the subordination and other provisions of this Subordinated
Note and expressly waives reliance by any Senior Claimant upon the subordination
and other provisions herein provided.

9. Assignment. This Subordinated Note may not be assigned, pledged or otherwise
transferred to any party other than the Originator without the prior written
consent of the Administrative Agent, and any such attempted transfer shall be
void.1

 

CMC RECEIVABLES, INC. By:  

 

Name:   Title:  

 

    Exh VII Receivables Sale Agreement   50  



--------------------------------------------------------------------------------

Schedule

to

Subordinated Note

SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL

 

DATE   

AMOUNT OF

SUBORDINATED

LOAN

  

AMOUNT OF PRINCIPAL

PAID

  

UNPAID

PRINCIPAL

BALANCE

   NOTATION MADE BY
(INITIALS)                                                                    
                                                                                
                                                                                
                                                                               
                                                                                
                                                                                
                                                                               
                                                                                
                                                                      

 

    Exh VII Receivables Sale Agreement   51  



--------------------------------------------------------------------------------

Exhibit VI

Form of Purchase Report

Form of Purchase Report

For the Settlement Period beginning [date] and ending [date]

TO: THE BUYER AND THE ADMINISTRATIVE AGENT (AS BUYER’S ASSIGNEE)

 

Aggregate Outstanding Balance of all Receivables sold during the period:   
$                   A Less: Aggregate Outstanding Balance of all Receivables
sold during such period which were not Eligible Receivables on the date when
sold:    ($             )       (B) Equals: Aggregate Outstanding Balance of all
Eligible Receivables sold during the period (A – B):       $                =C
Less: Purchase Price discount during the Period:    ($             )       (D)
Equals: Gross Purchase Price Payable during the period (C – D)      
$                =E Less: Total Purchase Price Credits arising during the
Period:    ($             )       (F) Equals: Net Purchase Price payable during
the Period (E – F):       $                =G Cash Purchase Price Paid to each
Originator during the Period:    $


$            

      H Subordinated Loans made during the Period:    $                   I
Repayments of Subordinated Loans received during the Period:    $               
   J Reduction of CMC’s equity in Buyer during the Period:    $               
   K Aggregate Outstanding Balance of Receivables contributed during the Period:
   $                   L

 

    Exh VII Receivables Sale Agreement   52  



--------------------------------------------------------------------------------

Schedule A

Documents to be Delivered to Buyer

on or Prior to the Closing Date

1. The Receivables Sale Agreement, duly executed by the parties thereto.

2. A copy of the Credit and Collection Policy to attach to the Receivables Sale
Agreement as an Exhibitof each of the Originators.

3. A certificate of the Secretary or Assistant Secretary of each of the
Originators and the Performance Guarantor certifying:

(a) A copy of the Resolutions of the Board of Directors of such Person,
authorizing its execution, delivery and performance of the Transaction Documents
to which it is a party;

(b) A copy of its Organic Documents (certified, to the extent that such
documents are filed with any governmental authority, by the Secretary of State
of its jurisdiction of incorporation on or within thirty (30) days prior to the
Closing Date); and

(c) Good Standing Certificates for each of the Originators issued by the
Secretary of State of formation or incorporation, in each case dated on or
within thirty (30) days prior to the Closing Date.

(d) The names and signatures of the officers authorized on the applicable
Originators’ behalf to execute the Transaction Documents to which it is party.

4. Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against each of the Originators dated on or within thirty (30) days prior to the
Closing Date from the jurisdictions acceptable to the Buyer and its assigns.

5. UCC-1 financing statements for each of the Originators in form suitable for
filing in the State of formation or incorporation, as applicable naming the
applicable Originator as the debtor/seller and the Administrative Agent as the
total assignee of secured party and reasonably describing the Receivables
Assets.

6. UCC termination statements or amendments (if any), necessary to release all
security interests and other rights of any Person in the Receivables Assets
previously granted by any Originator and other related release documentation.

7. Executed copies of Collection AccountLock-Box Agreements for each Lock-Box
and Collection Account.

8. One or more favorable opinions of legal counsel for the Originators and the
Performance Guarantor reasonably acceptable to the Buyer (and the Administrative
Agent, as the Buyer’s assignee) which addresses the following matters and such
other matters as the Administrative Agent may reasonably request:

 

    Receivables Sale Agreement   53  



--------------------------------------------------------------------------------

(a) valid existence, good standing, due authorization, execution, delivery,
enforceability and other corporate matters with respect to each of the
Originators and the Performance Guarantor;

(b) the creation of a valid and perfected security interest in favor of the
Buyer (and the Administrative Agent, for the benefit of the Purchasers and its
assigns) in (i) all of the Receivables Assets and (ii) all proceeds of any of
the foregoing;

(c) the existence of a “true sale” of the Receivables from each of the
Originators to the Buyer under this Agreement;

(d) the inapplicability of the doctrine of substantive consolidation to the
Buyer and the Originators, the Performance Guarantor and their respective
Subsidiaries in connection with any bankruptcy proceeding involving any of the
foregoing.

10. A Compliance Certificate signed by one either chief executive officer, chief
financial officer, any vice president, principal accounting officer, treasurer
or assistant treasurer of each of the Originators and the Performance Guarantor
certifying that, as of the Closing Date, no Termination Event or Unmatured
Termination Event exists and is continuing.

11. If applicable, executed copies of (i) all consents from and authorizations
by any Persons and (ii) all waivers and amendments to existing credit
facilities, that are necessary in connection with the Receivables Sale Agreement
and the Transaction Documents.

12. One separate executed Subordinated Note in favor of each of the Originators.

13. The Performance Undertaking, duly executed by the Performance Guarantor in
favor of the Buyer.

14. If applicable, a direction letter executed by the Originators authorizing
the Buyer (and the Administrative Agent, as its assignee) and directing
warehousemen to allow the Buyer (and the Administrative Agent, as its assignee)
to inspect and make copies from the Originators’ books and records maintained at
off-site data processing or storage facilities.

15. The Purchase Agreement, duly executed by each of the parties thereto, and
delivery of all documents and opinions and payment of all fees, required
thereunder.

 

    Receivables Sale Agreement   54  



--------------------------------------------------------------------------------

Schedule B

Provisions to be included in any pledge

Stock of CMC Receivables Inc.; Limitation on Actions. The parties hereto
acknowledge that the pledge hereunder of the capital stock (the “SPV Stock”) of
CMC Receivables Inc., a Delaware corporation (“SPV”), and certain subordinated
notes made by the SPV in favor of the Grantors (the “Subordinated Notes”) and,
collectively with the SPV Stock, the “SPV Assets”), is prohibited by the terms
of the Transaction Documents unless certain limitations with respect to the
pledge of the SPV Assets are set forth herein. As used herein the term “Lenders’
Agent” shall refer to any entity acting as agent holding collateral under bank
facility agreement for the benefit of certain lenders.

To induce the Administrative Agent, on behalf of the Purchasers (collectively,
the “Securitization Secured Parties”), to permit the pledge of the SPV Assets to
any Lenders’ Agent, the parties hereto agree to the following limitations:

(a) Notwithstanding anything to the contrary contained herein:

(i) Prior to the Facility Termination Date, each the holders of any Subordinated
Note (“Noteholders”) and the Lenders’ Agent agrees that it will not, without the
prior written consent of the Administrative Agent, take any action adverse to
the interests of the of the Securitization Secured Parties under or related to
the Transaction Documents, including, without limitation, (i) exercising any
voting rights with respect to the SPV Stock, (ii) foreclosing (whether by
contractual, judicial or non-judicial foreclosure or otherwise) on the SPV
Assets or exercise any other rights and remedies in respect of the SPV Assets,
(iii) causing or consenting to (A) any amendment or other modification to the
certificate of incorporation, by-laws or other organizational documents of SPV
or to any Subordinated Note, (B) any merger, consolidation or other combination
of SPV with or into any other Person or (C) any failure of SPV to perform or
comply with the Receivables Sale Agreement including any of SPV’s payment
obligations under the Receivables Sale Agreement, (iv) causing SPV to violate or
breach any term or provision in any Transaction Document, (v) causing SPV to
incur any debt, other than, in each case, as may be allowed in the Transaction
Documents or (vi) otherwise taking any action which would compromise or call
into question the intended bankruptcy-remote structure of the transactions
contemplated by the Purchase Agreement and the other Transaction Documents;

(ii) Prior to the Facility Termination Date, (A) in the event that any
Noteholder or the Lenders’ Agent, receives any payments or funds constituting
collateral under the Transaction Documents, such Noteholder or the Lenders’
Agent, as applicable, shall hold such payments or funds in trust for the benefit
of the Administrative Agent, and shall promptly transfer such payments or funds
to the Administrative Agent and (B) each of the Noteholders and the Lenders’
Agent, for itself and for the Lenders, agrees that, with respect to the SPV
Assets, it will not, without the prior written consent of the Administrative
Agent or as permitted under the Purchase Agreement, make or receive any
dividends or distributions on such collateral;

 

    Receivables Sale Agreement   55  



--------------------------------------------------------------------------------

(iii) Prior to the Facility Termination Date, (A) this Section      shall not be
amended, restated, supplemented or otherwise modified without the prior written
consent of the Administrative Agent, at the reasonable discretion of the
Administrative Agent, and the provisions of this Section      shall be contained
in any agreement that amends and restates this Agreement and (B) each of the
Noteholders and the Lenders’ Agent, for itself and for the Lenders agrees that
no such party shall enter into any additional agreement that would adversely
affect the rights of the Administrative Agent and/or the Securitization Secured
Parties set forth in Section     hereof; and

(iv) Prior to the date that is one year and one day after the Facility
Termination Date, each of Noteholders and the Lenders’ Agent agrees that it will
not institute against, or join any other Person in instituting against, SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States or any other jurisdiction;

(v) Prior to the date that is one year and one day after the Facility
Termination Date, neither any Noteholder nor the Lenders’ Agent nor any Lender
shall object to or contest in any administrative, legal or equitable action or
proceeding (including, without limitation, any insolvency, bankruptcy,
receivership, liquidation, reorganization, winding up, readjustment, composition
or other similar proceeding relating to any Originator (as defined in the
Purchase Agreement) or SPV or their respective property) or object to or contest
in any other manner (1) the interests of SPV and its successors and assigns in
any of the assets transferred (or purported to be transferred) by any Originator
to SPV pursuant to the Transaction Documents and/or (2) the interests of the
Administrative Agent, and/or any of the Securitization Secured Parties in the
Pool Assets or otherwise take any action which would compromise or call into
questions the intended bankruptcy-remote structure of the transactions
contemplated by the Purchase Agreement and the other Transaction Documents.
Neither any Noteholder nor the Lenders’ Agent nor any lender shall object to or
contest in any manner the receipt of any payment by the Administrative Agent
and/or any of the Securitization Secured Parties with respect to the Pool Assets
in accordance with the terms of the Transaction Documents for the satisfaction
of the Receivables Obligations.

(c) The provisions of this Section      shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of the Receivables
Obligations is rescinded or must otherwise be returned by the Administrative
Agent or any of the lenders upon the insolvency, bankruptcy or reorganization of
any Originator, the Performance Guarantor or SPV or otherwise, all as though
such payment had not been made.

(b) The Administrative Agent for the ratable benefit of the Securitization
Secured Parties shall be a third-party beneficiary with respect to this Section
    .

 

1  Please note that this subordinated note may not be pledged without consent.

 

    Receivables Sale Agreement   56  



--------------------------------------------------------------------------------

EXHIBIT AB TO OMNIBUS AMENDMENT NO. 12

RECEIVABLES PURCHASE AGREEMENT

DATED AS OF APRIL 5, 2011

AS AMENDED BY AMENDMENT NO. 1 DATED AS OF DECEMBER 28, 20112011, OMNIBUS
AMENDMENT NO. 1 DATED AS OF MAY 3, 2013 AND OMNIBUS AMENDMENT NO. 2 DATED AS OF
AUGUST 15, 2014

AMONG

CMC RECEIVABLES, INC., AS THE SELLER,

COMMERCIAL METALS COMPANY, AS THE SERVICER,

LIBERTY STREET FUNDING LLCNIEUW AMSTERDAM RECEIVABLES CORPORATION, AS A CONDUIT
PURCHASER,

THE BANK OF NOVA SCOTIACOÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH, AS A COMMITTED PURCHASER AND AS LIBERTY
STREETNIEUW AMSTERDAM ADMINISTRATOR,

FAIRWAY FINANCE COMPANY, LLC, AS A CONDUIT PURCHASER,

BANK OF MONTREAL, AS A COMMITTED PURCHASER,

BMO CAPITAL MARKETS CORP., AS FAIRWAY ADMINISTRATOR,

WELLS FARGO BANK, N.A., AS A COMMITTED PURCHASER,

AND

WELLS FARGO BANK, N.A., AS ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE I. TERMS OF THE INVESTMENTS

     2   

Section 1.1.

 

Investment Facility

     2   

Section 1.2.

 

Making Investments

     3   

Section 1.3.

 

Transfer of Receivables and Other Purchased Assets

     3   

Section 1.4.

 

Terms and Conditions for Sale, Assignment and Transfer

     4   

Section 1.5.

 

Purchased Assets Coverage Percentage Computation

     5   

Section 1.6.

 

Fees

     6   

Section 1.7.

 

Payment Requirements

     6   

Section 1.8.

 

Yield

     6   

Section 1.9.

 

Suspension of the LMIR

     7   

ARTICLE II. PAYMENTS AND COLLECTIONS

     7   

Section 2.1.

 

Settlement Procedures

     7   

Section 2.2.

 

Payment Rescission

     10   

Section 2.3.

 

Clean-up Option

     11   

Section 2.4.

 

Amount of Collections

     11   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     11   

Section 3.1.

 

Representations and Warranties of the Seller

     11   

Section 3.2.

 

Representations and Warranties of the Servicer

     15   

ARTICLE IV. CONDITIONS OF EFFECTIVENESS AND PURCHASES

     18   

Section 4.1.

 

Conditions Precedent to Effectiveness

     18   

Section 4.2.

 

Conditions Precedent to All Investments

     19   

ARTICLE V. COVENANTS

     19   

Section 5.1.

 

Affirmative Covenants of the Seller Parties

     19   

Section 5.2.

 

Negative Covenants of the Seller Parties

     27   

ARTICLE VI. ADMINISTRATION AND COLLECTION

     29   

Section 6.1.

 

Designation of the Servicer

     29   

Section 6.2.

 

Duties of the Servicer

     30   

Section 6.3.

 

Lock-Box Accounts

     32   

Section 6.4.

 

Collection Notices

     32   

Section 6.5.

 

Responsibilities of the Seller

     33   

Section 6.6.

 

Reports

     33   

Section 6.7.

 

Servicing Fees

     33   

ARTICLE VII. AMORTIZATION EVENTS

     34   

Section 7.1.

 

Amortization Events

     34   

Section 7.2.

 

Remedies

     37   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII. INDEMNIFICATION

     38   

Section 8.1.

 

Indemnities by the Seller

     38   

Section 8.2.

 

Indemnities by the Servicer

     41   

Section 8.3.

 

Increased CostCosts and Reduced Return

     43   

Section 8.4.

 

Other Costs and Expenses

     44   

Section 8.5.

 

Taxes

     44   

ARTICLE IX. THE ADMINISTRATIVE AGENT AND THE LIBERTY STREET
ADMINISTRATORADMINISTRATORS

     46   

Section 9.1.

 

Appointment

     46   

Section 9.2.

 

Delegation of Duties

     47   

Section 9.3.

 

Exculpatory Provisions

     48   

Section 9.4.

 

Reliance by the Administrative Agent, the Liberty Street Administrator and the
PurchasersInvestor Parties

     48   

Section 9.5.

 

Notice of Amortization Events

     49   

Section 9.6.

 

Non-Reliance on the Administrative Agent, the Liberty Street Administrator and
Other PurchasersOther Investor Parties

     49   

Section 9.7.

 

Indemnification of Administrative Agent and Liberty Street Administratorthe
Administrators

     50   

Section 9.8.

 

Administrative Agent and Liberty Street AdministratorAdministrators in their
Individual Capacities

     51   

Section 9.9.

 

Successor Administrative Agent

     51   

Section 9.10.

 

UCC Filings

     51   

Section 9.11.

 

Conflict Waivers

     52   

ARTICLE X. ASSIGNMENTS; PARTICIPATIONS

     52   

Section 10.1.

 

Assignments; Pledge to Federal Reserve Bank

     52   

Section 10.2.

 

Participations

     53   

Section 10.3.

 

Replacement of Purchaser

     54   

ARTICLE XI. GRANT OF SECURITY INTEREST

     54   

Section 11.1.

 

Grant of Security Interest

     54   

ARTICLE XII. MISCELLANEOUS

     55   

Section 12.1.

 

Waivers and Amendments

     55   

Section 12.2.

 

Notices

     56   

Section 12.3.

 

Ratable Payments

     56   

Section 12.4.

 

Protection of Ownership and Security Interests

     57   

Section 12.5.

 

Confidentiality

     57   

Section 12.6.

 

Limitation of Liability

     58   

Section 12.7.

 

CHOICE OF LAW

     58   

Section 12.8.

 

CONSENT TO JURISDICTION

     59   

Section 12.9.

 

WAIVER OF JURY TRIAL

     59   

Section 12.10.

 

Integration; Binding Effect; Survival of Terms

     59   

Section 12.11.

 

Counterparts; Severability; Section References

     60   

Section 12.12.

 

PATRIOT Act

     60   

Section 12.13.

 

Recourse Against Certain Parties

     60   

Section 12.14.

 

Limitation on Payments

     61   

Section 12.15.

 

Non-Petition

     61   

<Signature Pages Follow>

     61   

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit I    Definitions Exhibit II-A    Form of Investment Notice Exhibit II-B
   Form of Reduction Notice Exhibit III    Seller’s Chief Executive Office,
Principal Place of Business, Records Locations, Federal Taxpayer ID Number and
Organizational ID Number Exhibit IV    Lock-Boxes and Lock-Box Accounts Exhibit
V    Form of Compliance Certificate Exhibit VI    Form of Assignment
Agreement[Reserved] Exhibit VII    Credit and Collection Policy Exhibit VIII   
Form of Interim Report Exhibit IX    Form of Monthly Report Exhibit X    Form of
Performance Undertaking Exhibit XI    Corporate Names; Trade Names; Assumed
Names Schedule A    Commitments Schedule B    Closing Documents Schedule C   
Divisions

 

iv



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

THIS RECEIVABLES PURCHASE AGREEMENT, dated as of April 5, 2011 and amended as of
December 28, 2011, May 3, 2013 and August 15, 2014, is among:

(a) CMC Receivables, Inc., a Delaware corporation (the “Seller”),

(b) Commercial Metals Company, a Delaware corporation (“CMC”), as initial
Servicer,

(c) Wells Fargo Bank, N.A., a national banking association (“WFB” or a
“Committed Purchaser”), The Bank of Nova Scotia (“Scotiabank”) and each of the
other banks from time to time party hereto (each of the foregoing, including WFB
and Scotiabank,

(d) Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
New York Branch (“Rabobank” or a “Committed Purchaser”),

(e) Bank of Montreal (“BMO”) or a “Committed Purchaser”),

(d) Liberty Street Fundingf) Nieuw Amsterdam Receivables Corporation, a Delaware
corporation (“Nieuw Amsterdam” or a “Conduit Purchaser”),

(g) Fairway Finance Company, LLC, a Delaware limited liability company (“Liberty
StreetFairway” or a “Conduit Purchaser”; the Conduit Purchasers and, together
with the Committed Purchasers, the “Purchasers”),

(e) The Bank of Nova Scotiah) Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A., “Rabobank Nederland”, New York Branch in its capacity as administrator of
the Liberty StreetNieuw Amsterdam Funding Group (in such capacity, together with
its successor and assigns in such capacity, the “Liberty StreetNieuw Amsterdam
Administrator”), and

(i) BMO Capital Markets Corp. in its capacity as administrator of the Fairway
Funding Group (in such capacity, together with its successor and assigns in such
capacity, the “Fairway Administrator” and together with the Nieuw Amsterdam
Administrator, the “Administrators”), and

(fj) WFB in its capacity as administrative agent for the Purchasers (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”).

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

The Seller desires to transfer and assign Receivables to the Purchasers from
time to time. On the terms and subject to the conditions set forth herein, the
Purchasers desire to acquire Receivables from the Seller from time to time. In
lieu of requiring cash payments for all of the Receivables, the Seller may from
time to time accept deferred payment obligations.

 

1



--------------------------------------------------------------------------------

Scotiabank has been requested and is willing to act as Liberty Street
Administrator on behalf of itself and Liberty Street in accordance with the
terms hereof.

WFB has been requested and is willing to act as Administrative Agent on behalf
of the Purchasers in accordance with the terms hereof.

ARTICLE I.

TERMS OF THE INVESTMENTS

Section 1.1. Investment Facility.

(a) Investments. On the terms and subject to the conditions hereof, the Seller
may, from time to time before the Facility Termination Date, request that the
Purchasers make investmentsInvestments ratably (based on their Percentages) in
the Purchased Assets (each, an “Investment”) in accordance with Section 1.2. On
the terms and subject to the conditions hereof: (i) WFB severally commits to
make Investments (through the Administrative Agent) from time to time from the
date hereof to the Facility Termination Date, based on its Percentage of the
Investment Price for each Investment requested pursuant to Section 1.2(a); and
(ii) Liberty StreetNieuw Amsterdam may, and in the event that Liberty
StreetNieuw Amsterdam declines to, ScotiabankRabobank severally commits to, make
Investments (through the Administrative Agent) from time to time from the date
hereof to the Facility Termination Date, based on the Liberty StreetNieuw
Amsterdam Funding Group’s Percentage of the Investment Price for each Investment
requested pursuant to Section 1.2(a); and (iii) Fairway may, and in the event
that Fairway declines to, BMO severally commits to, make Investments (through
the Administrative Agent) from time to time from the date hereof to the Facility
Termination Date, based on the Fairway Funding Group’s Percentage of the
Investment Price for each Investment requested pursuant to Section 1.2(a);
provided that under no circumstances shall any Purchaser make any Investment if,
after giving effect to such Investment, (x) such Purchaser’s Capital (or, in the
case of the Liberty Streeta Funding Group, the Liberty Streetsuch Funding
Group’s aggregate CapitalFunding Limit) outstanding would exceed its Commitment,
(y) the Aggregate Capital would exceed the Purchase Limit, or (z) the Purchased
Assets Coverage Percentage would exceed 100%. Until further written notice from
the Fairway Administrator, the Seller is hereby notified that all Investments by
the Fairway Funding Group will be funded by BMO, its successors and permitted
assigns.

(b) Reductions in Purchase Limit. The Seller may, upon at least ten
(10) Business Days’ notice to the Administrative Agent (who will promptly notify
the Purchasers), terminate in whole or reduce in part, ratably amongst the
Purchasers in accordance with their respective Percentages, the unused portion
of the Purchase Limit; provided that (i) each partial reduction of the Purchase
Limit shall be in a minimum amount of $1,000,000 (or a larger integral multiple
of $100,000) for each of WFB and each of the Liberty Street Funding Group
considered as a whole Funding Groups considered as a whole, and (ii) in no event
may the Purchase Limit be reduced below the outstanding Aggregate Capital unless
accompanied by a payment of Aggregate Capital in an aggregate amount necessary
to reduce the Aggregate Capital to the reduced Purchase Limit.

 

2



--------------------------------------------------------------------------------

Section 1.2. Making Investments(a) . . Each request for an Investment hereunder
may be made on any day upon the Seller’s irrevocable written notice in the form
of Exhibit II-A hereto (each, an “Investment Notice”) delivered to WFB and the
PurchasersAdministrators prior to 12:00 noon (New York time) at least one
(a) Business Day before the requested Investment Date, specifying: (ai) the
aggregate amount of cash (the “Cash Purchase Price”), if any, requested to be
paid to the Seller for such Investment (which, unless such amount is $0, shall
not be less than $1,000,000 per participating Purchaser or a larger integral
multiple of $100,000), (bii) the requested date of such Investment (which shall
be a Business Day) and (ciii) the pro forma calculation of the Purchased Assets
Coverage Percentage after giving effect to the increase in the Capital.Aggregate
Capital. By paying the Cash Purchase Price for any Investment, the Purchasers
agree to purchase, and the Seller agrees to sell, the Purchased Assets in
accordance with Section 1.3, and the Purchasers agree to pay the Deferred
Purchase Price in accordance with Section 1.4(c) (it being understood that such
Deferred Purchase Price shall be payable solely out of Collections).

Section 1.3. Transfer of Receivables and Other Purchased Assets.

(a) Sale of Receivables. In consideration of the Purchasers’ agreement to make
Investments, the entry into this Agreement by the Administrative Agent, the
Liberty Street Administrator and the Purchasers, and the Administrative Agent’s
and PurchasersInvestor Parties, and the Investor Parties’ agreement to make
payments to the Seller from time to time in accordance with Section 1.4,
effective on the Closing Date, the Seller hereby sells, conveys, transfers and
assigns to the Administrative Agent, on behalf of the Purchasers, all of the
Seller’s right, title and interest in and to (i) all Receivables existing as of
the close of business on the Initial Cutoff Date or thereafter arising from time
to time prior to the Facility Termination Date, and all rights and payments
relating thereto, (ii) all Related Security relating thereto, whether existing
on the Initial Cutoff Date or thereafter arising, (iii) all Collections thereof,
whether existing on the Initial Cutoff Date or thereafter arising, (iv) each
Lock-Box and each Lock-Box Account, whether existing on the Initial Cutoff Date
or thereafter arising, and (v) all proceeds of any of the foregoing, whether
existing on the Initial Cutoff Date or thereafter arising (collectively, the
“Pool Assets”).

(a) Purchase of Purchased Assets. Subject to the terms and conditions hereof,
the Administrative Agent (on behalf of the Purchasers) hereby purchases and
accepts from the Seller all Pool Assets sold, assigned and transferred pursuant
to Section 1.3(a) (collectively, the “Purchased Assets”).

(b) Obligations Not Assumed. The foregoing sale, assignment and transfer does
not constitute and is not intended to result in the creation, or an assumption
by the Administrative Agent, the Liberty Street Administratoreither of the
Administrators or any Purchaser, of any obligation of the Seller, any Originator
or any other Person under or in connection with the Receivables or any other
Related Security, all of which shall remain the obligations and liabilities of
the Seller, such Originator and/or such other Person, as applicable.

 

3



--------------------------------------------------------------------------------

Section 1.4. Terms and Conditions for Sale, Assignment and Transfer. Subject to
the terms and conditions hereof, in consideration for the sale, assignment and
transfer of the Purchased Assets by the Seller to the Administrative Agent (on
behalf of the Purchasers) hereunder:

(a) Investments. On the Closing Date, and thereafter from time to time prior to
the Facility Termination Date, on request of the Seller for an Investment in
accordance with Section 1.2, the Administrative Agent (on behalf of the
Purchasers), in accordance with Section 1.2, shall pay to the Seller, each such
Purchaser’s (or its Funding Group’s) Percentage of the amount requested by the
Seller under Section 1.2; provided, however, that nothing herein shall obligate
the Administrative Agent to make any payment in excess of the funds it receives
from the Purchasers.

(b) Reinvestments. On each Business Day prior to the Facility Termination Date,
the Servicer, on behalf of the Administrative Agent and the Purchasers, shall
pay to the Seller, out of Collections of the Receivables, the amount available
for reinvestment in accordance with Section 2.1(b)(ii). Each such payment is
herein referred to as a “Reinvestment”.

(c) Deferred Purchase Price. The Servicer, on behalf of the Administrative Agent
and the Purchasers, shall pay to the Seller, from Collections, the amounts
payable to the Seller from time to time pursuant to Section 2.1(b)(ii),
Section 2.1(b)(iv) and clause fifth of Section 2.1(d)(ii) (such amounts, the
“Deferred Purchase Price” with respect to the Purchased Assets) at the times
specified in such Sections. The parties hereto acknowledge and agree that the
Administrative Agent and the Purchasers shall have the right to, and intend to,
setoff (i) the Seller’s obligation to pay (or cause to be paid) to the
PurchasersInvestor Parties (or to the Administrative Agent on their behalf) all
Collections on the portion of the Purchased Assets attributable to the Deferred
Purchase Price against (ii) the Administrative Agent’s and the Purchasers’
obligations to pay (or cause to be paid) to the Seller the Deferred Purchase
Price.

(d) Seller Payments Limited to Collections. Notwithstanding any provision
contained in this Agreement to the contrary, the Administrative Agent and the
PurchasersInvestor Parties shall not be obligated to pay any amount to the
Seller as the purchase priceInvestment Price of the Purchased Assets pursuant to
subsections (b) and (c) above except to the extent of Collections on
Receivablesreceived and available for distribution to the Seller in accordance
with this Agreement. Any amount that the Administrative Agent or any Purchaser
doesany Investor Party is not required to pay pursuant to the Seller in
accordance with the preceding sentence due to insufficiency of Collections shall
not constitute a claim (as defined in § 101 of the Bankruptcy Code) against or
corporate or limited liability company obligation of such PersonInvestor Party
for any such insufficiency unless and until such amount becomes available for
distribution to the Seller in accordance with Section 2.1(d)(ii).

(e) Intent of the Parties. The parties to this Agreement intend that the sale,
assignment and transfer of Purchased Assets to the Administrative Agent (on
behalf of the Purchasers) shall be treated as a sale for all purposes (other
than for federal, state and local income and franchise tax purposes as provided
in the following paragraph of this clause (e)). If notwithstanding the intent of
the parties, such sale, transfer and assignment is not treated as a

 

4



--------------------------------------------------------------------------------

sale for such purposes, such sale, assignment and transfer shall be treated as
the grant of, and the Seller does hereby grant to the Administrative Agent (for
the benefit of the PurchasersInvestor Parties) a security interest in the
following property to secure all of the Seller’s obligations (monetary or
otherwise) under this Agreement and the other Transaction Documents to which it
is a party, whether now or hereafter existing or arising, due or to become due,
direct or indirect, absolute or contingent: all of the Seller’s right, title and
interest in, to and under all Pool Assets, whether now or hereafter owned,
existing or arising. The Seller hereby authorizes the Administrative Agent to
file financing statements describing as the collateral covered thereby as “all
assets of the debtor, whether now owned or hereafter created, acquired or
arising, and all proceeds of the foregoing” or words to that effect,
notwithstanding that such wording may be broader in scope than the collateral
described in this Agreement. The Administrative Agent, for the benefit of the
PurchasersInvestor Parties, shall have, with respect to the PoolPurchased
Assets, and in addition to all the other rights and remedies available to the
Administrative Agent and the PurchasersInvestor Parties, all the rights and
remedies of a secured party under any applicable UCC.

Notwithstanding the foregoing paragraph of this clause (e), the Seller Parties,
the Administrative Agent and the PurchasersInvestor Parties intend and agree to
treat, for U.S. federal, state and local income and franchise tax (in the nature
of income tax) purposes only, the sale, assignment and transfer of the Purchased
Assets to the Administrative Agent (on behalf of the PurchasersInvestor Parties)
as a loan or loans to the Seller secured by the PoolPurchased Assets. The
provisions of this Agreement and all related Transaction Documents shall be
construed to further these intentions of the parties.

(f) Nature of Obligations; Defaulting Purchasers. Each Purchaser’s obligations
hereunder shall be several, such that the failure of any Committed Purchaser
(or, as applicable, its Funding Group) to make a payment in connection with any
Investment (each such Committed Purchaser, a “Defaulting Purchaser”) shall not
relieve any other Committed Purchaser of its obligation hereunder to make
payment for any such Investment or drawing. Notwithstanding anything in this
Section 1.4(f) to the contrary, no Purchaser shall be required to make any
Investment or payment with respect to such drawing pursuant to this
Section 1.4(f) for an amount which would cause the aggregate Capital of such
Purchaser (after giving effect to such Investment) to exceed (i) in the case of
Wells, its Commitment, and (ii) in the case of the Liberty Street Funding Group,
Scotiabank’s Commitment.a Funding Group, the relevant Committed Purchaser’s
Commitment. At any time while a Committed Purchaser is a Defaulting Purchaser,
such Defaulting Purchaser and, if applicable, its Funding Group, shall forfeit
the right to vote on amendments and waivers to the Transaction Documents, or to
receive any unused fees described in paragraph (b) of the Fee Letter.

Section 1.5. Purchased Assets Coverage Percentage Computation.

The Purchased Assets Coverage Percentage shall bewas initially computed on
December 28, 2011. Thereafter, until the Facility Termination Date, such
Purchased Assets Coverage Percentage shall be automatically recomputed on each
Business Day other than a Termination Day. From and after the occurrence of any
Termination Day, the Purchased Assets Coverage Percentage shall (until the
event(s) giving rise to such Termination Day are satisfied or are waived in
accordance with the terms of this Agreement) be deemed to be 100%. The Purchased
Assets Coverage Percentage shall become zero when the Final Payout Date has
occurred and the Servicer shall have received the accrued Servicing Fee thereon.

 

5



--------------------------------------------------------------------------------

Section 1.6. Fees.

The Seller shall pay to the Administrative Agent andInvestor Parties the
Purchasers Fees, in the amounts and on the dates set forth in the Fee Letter and
the Administrative Agent’s Fee Letter.

Section 1.7. Payment Requirements.

All payments in respect of Capital shall be paid to the Administrative Agent for
the ratable account of the applicable Purchasers. One or more Seller Parties
shall initiate a wire transfer of amounts to be paid or deposited by it pursuant
to any provision of this Agreement no later than 1:00 p.m. (New York City time)
on the day when due in immediately available funds. If suchAny amounts that are
payable to the Administrative Agent or WFB, they shall be paid to the
Administrative Agent’s Account for prompt distribution to the appropriate party
or parties. If suchAny amounts that are payable to the Liberty StreetNieuw
Amsterdam Administrator, they shall be paid to the Liberty StreetNieuw Amsterdam
Administrator’s Account for prompt distribution to the appropriate members of
the Liberty StreetNieuw Amsterdam Funding Group. Any amounts that are payable to
the Fairway Administrator, they shall be paid to the Fairway Administrator’s
Account for prompt distribution to the appropriate members of the Fairway
Funding Group. All computations of Yield and per annum Fees under the
Transaction Documents shall be made on the basis of a year consisting of three
hundred sixty (360) days for the actual number of days elapsed. If any amount
hereunder shall be payable on a day which is not a Business Day, such amount
shall be payable on the next succeeding Business Day.

Section 1.8. Yield.

The Capital of each Investment shall accrue Yield for each day at its then
applicable Yield Rate. It is understood and agreed that (a) any Portion of
Capital that is funded by Liberty Streeta Conduit Purchaser through the issuance
of Commercial Paper shall accrue Yield at thesuch Conduit Purchaser’s CP Rate,
and (b) any Portion of Capital that is funded by Scotiabank, whether initially
pursuant to Section 1.1(a)(ii) or because Liberty Street has put a Portion of
Capital to Scotiabank pursuant to its Liquidity Agreement,a Conduit Purchaser
through a Liquidity Funding or by a Committed Purchaser shall accrue Yield at
the LMIR (or, if the LMIR is not available, the Alternate Base Rate). On each
Monthly Payment Date, (ai) the Seller shall pay in arrears to WFB an aggregate
amount equal to the accrued and unpaid Yield on its Capital for each day during
the Calculation Period (or portion thereof) then most recently ended, and (bii)
the Seller shall pay in arrears to the Liberty Street Administratoreach of the
Administrators for the account of the applicable Conduit Purchaser and Committed
Purchaser(s) in the Liberty Streetits Funding Group an aggregate amount equal to
the accrued and unpaid Yield on their Portions of Capital for each day during
the Calculation Period (or portion thereof) then most recently ended.

 

6



--------------------------------------------------------------------------------

Section 1.9. Suspension of the LMIR.

If any Committed Purchaser determines (in commercially reasonable discretion
applied consistently with respect to similar facilities) that (a) funding any
Investment at the LMIR would violate any applicable law, rule, regulation, or
directive of any governmental or regulatory authority, whether or not having the
force of law, or (b) suchthe LMIR does not accurately reflect the cost of
acquiring or maintaining such Investment, then such Committed Purchaser may
suspend the availability of suchthe LMIR, and such Committed Purchaser’s Capital
shall thereafter accrue Yield at the Alternate Base Rate.

ARTICLE II.

PAYMENTS AND COLLECTIONS

Section 2.1. Settlement Procedures.

(a) Administration of Collections. The collection of the Receivables shall be
administered by the Servicer in accordance with this Agreement. The Seller shall
provide to the Servicer on a timely basis all information needed for such
administration, including notice of the occurrence of any Termination Day and
current computations of the Purchased Assets Coverage Percentage.

(b) Setting Aside Collections; Reinvestments. The Servicer shall, on each day on
which Collections or Deemed Collections of Receivables are received (or deemed
received) by the Seller or the Servicerby the Seller Parties (or Deemed
Collections are paid in cash by the Seller), take the following actions in the
order specified:

(i) set aside and hold in trust (and shall, at the request of the Administrative
Agent or the Liberty Streetany Administrator after the Dominion Date, segregate
in a separate account approved by the Administrative Agent) for the benefit of
the Purchasers, out of such Collections and Deemed Collections, first, an amount
equal to the aggregate Yield accrued through such day for each Portion of
Capital and not previously set aside, second, an amount equal to the Fees
accrued and unpaid through such day and not previously set aside, and third, to
the extent funds are available therefor, an amount equal to the Servicing Fee
accrued through such day and not previously set aside,

(ii) subject to Section 2.1(f), if such day is not a Termination Day, remit to
the Seller the remainder of such Collections. SuchSubject to Section 2.1(f),
such remainder shall, (xA) to the extent representing a return of the Aggregate
Capital, be automatically reinvested (ratably among the Purchasers according to
each Purchaser’s Capital) in the Purchased Assets and (yB) to the extent not
representing a return of the Aggregate Capital, be paid to the Seller in respect
of the Deferred Purchase Price for the Purchased Assets; provided, however, that
if the Purchased Assets Coverage Percentage would exceed 100%, then the Servicer
shall not reinvest or remit to the Seller, but shall set aside and hold in trust
for the benefit of the PurchasersInvestor Parties (and shall, at the request of
the Administrative Agent or the Liberty Street Administratoreither of the
Administrators, segregate in a separate account approved by the Administrative
Agent) a portion of such Collections and Deemed Collections that, together with
the other Collections and Deemed Collections set aside pursuant to this
paragraph, shall equal the

 

7



--------------------------------------------------------------------------------

amount necessary to reduce the Purchased Assets Coverage Percentage to 100%
(determined as if such Collections and Deemed Collections set aside had been
applied to reduce the Aggregate Capital at such time), which amount shall be
deposited into the Administrative Agent’s Account (for the ratable benefit of
the Purchasers), pending distribution on the next Capital Settlement Date in
accordance with Section 2.1(c); to the Purchasers, and

(iii) if such day is a Termination Day, set aside, segregate and hold in trust
(and shall, at the request of the Administrative Agent or any Administrator
after the Dominion Date, segregate in a separate account approved by the
Administrative Agent) for the benefit of the PurchasersInvestor Parties the
entire remainder of such Collections and Deemed Collections; provided that if
amounts are set aside and held in trust on any Termination Day of the type
described in clause (a) of the definition of “Termination Day” and, thereafter,
the conditions set forth in Section 4.2 are satisfied or waived by the
Administrative Agent and the Required Purchasers, such previously set-aside
amounts shall, to the extent representing a return of Aggregate Capital, be
reinvested and ratably (determined according to outstanding Capital), be
reinvested and/or paid to the Seller in respect of the Deferred Purchase Price
for the Purchased Assets in accordance with clause (ii) above on the day of such
subsequent satisfaction or waiver of conditions, as the case may be, and

(iv) subject to Section 2.1(f), if such day is not a Termination Day, pay to the
Seller (on behalf of the Administrative Agent and the PurchasersInvestor
Parties) for the Seller’s own account and in payment of the Deferred Purchase
Price for the Purchased Assets any Collections and Deemed Collections in excess
of amounts required to be reinvested in accordance with clause (i), (ii) or
(iii) above.

(c) Deposit of Collections on Settlement Dates. The Servicer shall, in
accordance with the priorities set forth in Section 2.1(d), deposit into the
Administrative Agent’s Account, on each Settlement Date (or, solely with respect
to Collections and Deemed Collections held for the Purchasers pursuant to
Section 2.1(f)(iii), such other date approved by the Administrative Agent with
at least five (5) Business Days prior written notice to the Administrative Agent
of such payment)and on each Termination Day, Collections and Deemed Collections
held for the Purchasers pursuant to Section 2.1(b)(i) or 2.1(f) plus the amount
of Collections and Deemed Collections then held for the Purchasers pursuant to
Section 2.1(b)(ii) and Section 2.1(b)(iii); provided that if CMC or an Affiliate
thereof is the Servicer, such day is not a Termination Day and the
Administrative Agent has not notified CMC (or such Affiliate) that the right to
retain the portion of Collections and Deemed Collections set aside pursuant to
Section 2.1(b)(i) that represents the Servicing Fee is revoked, CMC (or such
Affiliate) may retain the portion of the Collections and Deemed Collections set
aside pursuant to Section 2.1(b)(i) that represents the Servicing Fee in payment
in full of the accrued Servicing Fees so set aside. No later than the second
Business Day after the end of each Calculation Period, the Liberty Street
Administrator(i) each of the Administrators will notify the Servicer by
facsimile or electronic mail of the amount of Yield accrued with respect to each
Portion of Capital funded by any member of the Liberty Streetand unpaid Yield
owing to the members of its Funding Group during such Calculation Period or
portion thereof, and (ii) the Administrative Agent will notify the Servicer by
facsimile or electronic mail of the amount of Yield accrued with respect to each
Portion of Capital funded byand unpaid Yield owing to WFB during such
Calculation Period or portion thereof.

 

8



--------------------------------------------------------------------------------

(d) Distribution of Collections by the Administrative Agent. Upon receipt of
funds deposited into the Administrative Agent’s Account pursuant to clause
(c) above, the Administrative Agent shall cause such funds to be distributed as
follows:

(i) if such distribution occurs on a day that is not a Termination Day and the
Purchased Assets Coverage Percentage does not exceed 100%, first to the
Administrative Agent’s Account (for the benefit of WFB and the Administrative
Agent) and to the Liberty Street Administratoreach of the Administrators (for
the benefit of the applicable member(s) of the Liberty Street their respective
Funding GroupGroups) in payment in full of all accrued and unpaid Yield and Fees
with respect to each Portion of Capital funded byowing to their constituents,
and second, if the Servicer has set aside amounts in respect of the Servicing
Fee pursuant to clause (b)(i) above and has not retained such amounts pursuant
to clause (c) above, to the Servicer (payable in arrears on each Settlement
Date) in payment in full of the accrued Servicing Fees so set aside, and

(ii) if such distribution occurs on a Termination Day or on aany day when the
Purchased Assets Coverage Percentage exceeds 100%, first to the Administrative
Agent’s Account (for the benefit of WFB and the Administrative Agent and WFB)
and to the Liberty Street Administrator’s Accounteach of the Administrators (for
the benefit of the applicable member(s) of the Liberty Street their respective
Funding GroupGroups) in payment in full of all accrued and unpaid Yield and Fees
with respect to each Portion of Capital funded byowing to their constituents,
second to the Administrative Agent’s Account (for the ratable benefit of and
prompt distribution to WFB and the PurchasersAdministrators) in payment in full
of their respective Capital in full (or, if such day is not a Termination Day,
the amount necessary to reduce the Purchased Assets Coverage Percentage to 100%)
(, determined as if such Collections had been applied to reduce such Capital),
third, to the Servicer in payment in full of all accrued Servicing Fees, fourth,
if the Capital and accrued Yield with respect to each Portion of Capital have
been reduced to zero, and all accrued Servicing Fees payable to the Servicer
have been paid in full, to the any Indemnified Party or Affected Person in
payment in full of any other amounts owed thereto by the Seller hereunder, and
fifth, after the occurrence of the Final Payout Date, all additional Collections
with respect to the Purchased Assets shall be paid to the Seller for its own
account in payment of the Deferred Purchase Price for such Purchased Assets.

(e) Deemed Collections. For the purposes of this Section 2.1:

(i) if on any day a Dilution occurs, the Seller shall be deemed to have received
a Deemed Collection and such Deemed Collection shall be immediately applied to
reduce the Net Pool Balance by the amount of such Deemed Collection. To the
extent the effect of such Deemed Collection on the Net Pool Balance shall cause
an Investment Excess, the Seller shall either deliver to the Servicer
immediately available funds in an amount equal to the lesser of (A) the sum of
all Deemed Collections deemed received by the Seller and (B) an amount necessary
to eliminate such Investment Excess, and in each case, the Servicer shall remit
the same to the Administrative Agent pursuant to this Section 2.1;

(ii) except as otherwise required by applicable law or the relevant Contract,
all Collections received from an Obligor of any Receivable shall be applied to
the Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates in
writing its payment for application to specific Receivables.

 

9



--------------------------------------------------------------------------------

(f) Voluntary Reductions. If at any time the Seller shall wish to cause the
reduction of Aggregate Capital (but not to commence the liquidation, or
reduction to zero, of the entire Aggregate Capital), the Seller may do so as
follows:

(i) the Seller shall provide each Purchaser and the Servicer with irrevocable
prior written notice in the form of Exhibit II-B hereto (each, a “Reduction
Notice”) of any proposed reduction of Aggregate Capital not later than 12:00
noon (New York City time) one (1) Business Day prior to the Business Day on
which the proposed reduction is to occur (the “Proposed Reduction Date”). Such
Reduction Notice shall (a) be prepared in accordance with the most recent
Settlement Report, and (b) designate (i) the Proposed Reduction Date, and
(ii) the amount of Aggregate Capital to be reduced (the “Aggregate Reduction”)
which shall be not less than $500,000 per Purchaser and shall be distributed
ratably to the Investments of each Purchaser in accordance with the amount of
Capital owing to each Purchaser. Only one (1) Reduction Notice shall be
outstanding at any time;

(ii) on the proposed date of the commencement of such reduction and on each day
thereafter, the Servicer shall cause Collections not to be reinvested until the
amount thereof not so reinvested shall equal the desired amount of Aggregate
Reduction; and

(iii) the Servicer shall hold such Collections in trust for the benefit of the
Administrative Agent (for the ratable benefit of the Purchasers)Investor
Parties, for payment to the Administrative Agent (for the ratable benefit of the
Purchasers) by deposit into the Administrative Agent’s Account on the next
Business Day or such other date approved by the Administrative Agent and the
Required Purchasers, and Capital shall be deemed reduced in the amount to be so
paid to the Administrative Agent’s Account only when in fact finally so paid.

Upon receipt by the Administrative Agent in the Administrative Agent’s Account
of any amount paid in reduction of the Aggregate Capital pursuant to sub-clause
(iii) above, the Administrative Agent shall cause such funds to be promptly
distributed to WFB and the Liberty Street Administratoreach of the
Administrators (for the ratable benefit of the applicable members of the Liberty
Streetits Funding Group) in payment of the applicable Purchasers’ outstanding
Capital.

Section 2.2. Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. The Seller shall remain obligated for the amount of any

 

10



--------------------------------------------------------------------------------

payment or application so rescinded, returned or refunded, and shall promptly
pay to the applicable Purchaser, the Liberty Streetapplicable Administrator or
the Administrative Agent, as the case may be, the full amount thereof, together
with any Yield thereon from the date of any such rescission, return or
refunding.

Section 2.3. Clean-up Option. At any time while the Aggregate Capital
outstanding is less than 10% of the Purchase Limit, Servicer shall have the
right (after providing at least five (5) Business Days’ prior written notice to
the Administrative Agent and the Liberty Street AdministratorAdministrators) to
repurchase all, but not less than all, of the Purchased Assets. The purchase
price in respect thereof shall be an amount equal to the sum (without
duplication) of the Aggregate Unpaids through the date of such repurchase,
payable in immediately available funds. Such repurchase shall be without
representation, warranty or recourse of any kind by, on the part of, or against
the Administrative Agent, the Liberty Street Administratoreither of the
Administrators or any Purchaser except for a representation and warranty that
the reconveyance to Servicer is being made free and clear of any Adverse Claim
created by the Administrative Agent, the Liberty Street Administratoreither of
the Administrators or the applicable Purchaser. On the date of repurchase of the
Purchased Assets pursuant to this Section, the Commitments of the Committed
Purchasers shall automatically terminate.

Section 2.4. Amount of Collections. Notwithstanding any provision of this
Agreement to the contrary, failure to have sufficient Collections to make any
payment when due and payable hereunder shall in no event defer the due date of
such payment or deposit, and the applicable Seller Party shall remain obligated
for the amount of such deficiency.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Section 3.1. Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Administrative Agent, the Liberty Street
AdministratorInvestor Parties, as of the date hereof and as of the
Purchasersdate of each Investment that:

(a) Existence and Power. The Seller is duly organized, validly existing and in
good standing under the laws of the State of Delaware. The Seller is duly
qualified to do business and is in good standing as a foreign corporation, and
has and holds all corporate power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except where the failure to so qualify or so
hold could not reasonably be expected to have a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by the Seller of this Agreement and each other
Transaction Document to which it is a party, the performance of its obligations
hereunder and thereunder and the use of the proceeds of the Purchases made
hereunder, are within its corporate powers and authority and have been duly
authorized by all necessary corporate action on its part. This Agreement and
each other Transaction Document to which the Seller is a party has been duly
executed and delivered by the Seller.

 

11



--------------------------------------------------------------------------------

(c) No Conflict. The execution and delivery by the Seller of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder do not contravene or violate (i) its
Organic Documents, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any material agreement, contract or instrument to which it is
a party or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of the Seller (except as created hereunder) except, in any case with
respect to Clauses (i) through (iv) above, where such contravention or violation
could not reasonably be expected to have a Material Adverse Effect; and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by the Seller of this Agreement
and each other Transaction Document to which it is a party and the performance
of its obligations hereunder and thereunder.

(e) Actions, Suits. (i) There are no actions, suits or proceedings pending, or
to the best of the Seller’s knowledge, threatened in writing, against or
affecting the Seller, or any of its properties, in or before any court,
arbitrator or other body, and which determination could reasonably be expected
to have a Material Adverse Effect, and (ii) the Seller is not in default with
respect to any order of any court, arbitrator or governmental body.

(f) Binding Effect. This Agreement and each other Transaction Document to which
the Seller is a party constitute the legal, valid and binding obligations of the
Seller enforceable against the Seller in accordance with their respective terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(g) Accuracy of Information. All information (other than projections but
including, without limitation, Interim Reports and Monthly Reports) heretofore
furnished by the Seller or by any Authorized Officer of an Originator to the
Administrative Agent, the Liberty Street Administrator or any of the
PurchasersInvestor Parties for purposes of or in connection with this Agreement,
any of the other Transaction Documents or any transaction contemplated hereby or
thereby is, and all such information hereafter furnished by the Seller or any
such Authorized Officer to the Administrative Agent, the Liberty Street
Administrator or any of the PurchasersInvestor Parties will be, true and
accurate in all material respects on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not misleading.

(h) Use of Proceeds. The Seller will not use the proceeds of any Investment
hereunder (i) for a purpose that violates, or would be inconsistent with,
Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.

 

12



--------------------------------------------------------------------------------

(i) Good Title. Immediately prior to or contemporaneously with each Investment
hereunder, the Seller shall be the legal and beneficial owner of the Receivables
and Related Security with respect thereto, free and clear of any Adverse Claim,
except as created by the Transaction Documents. There have been duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Seller’s ownership interest in each Receivable, its Collections and the Related
Security.

(j) Perfection. Assuming the filing of the financing statements approved by the
Seller on the date hereof (which will be filed by the Administrative Agent or
its representatives), this Agreement, together with the filing of such financing
statements, is effective to, and shall, upon each Investment hereunder, transfer
to the Administrative Agent for the benefit of the relevant Purchaser or
Purchasers (and the Administrative Agent for the benefit of such Purchaser or
Purchasers shall acquire from the Seller) a valid and perfected first priority
ownership or security interest in each Receivable existing or hereafter arising
and in all other PoolPurchased Assets, free and clear of any Adverse Claim,
except as created or permitted by the TransactionsTransaction Documents. In
accordance with the preceding sentence, the Administrative Agent confirms that
it or its representatives have duly filed all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Administrative Agent’s (on
behalf of the Purchasers) ownership or security interest in the PoolPurchased
Assets.

(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of the Seller and the offices where it keeps
all of its Records are located at the address(es) listed on Exhibit III or such
other locations of which the Administrative Agent and the Liberty Street
AdministratorAdministrators have been notified in accordance with Section 5.2(a)
in jurisdictions where all action required by Section 12.4(a) has been taken and
completed. The Seller’s Federal Employer Identification Number and
Organizational Identification Number are correctly set forth on Exhibit III.

(l) Collections. The conditions and requirements set forth in Section 5.1(j) and
Section 6.2 have at all times been satisfied and duly performed. The names and
addresses of all Lock-Box Banks, together with the account numbers of the
Lock-Box Accounts of the Seller at each Lock-Box Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV. The Seller has not granted
any Person, other than the Administrative Agent as contemplated by this
Agreement, control of any Lock-Box Account, or the right to take control of any
such Lock-Box Account at a future time or upon the occurrence of a future event.
Each of the Lock-Box Banks has been duly instructed to wire all available funds
in the Lock-Box Accounts on each Business Day to the Administrative Agent’s
Account. Each remittance of Collections by the Seller Parties to the
Administrative Agent, the Liberty Street AdministratorAdministrators or the
Purchasers hereunder has been made (i) in payment of a debt incurred by such
Seller Party in the ordinary course of its business or financial affairs, and
(ii) in the ordinary course of business or financial affairs of such Seller
Party.

 

13



--------------------------------------------------------------------------------

(m) Material Adverse Effect. Since November 30, 2010,May 31, 2014, no event has
occurred that would have a Material Adverse Effect.

(n) Names. Except as stated on Exhibit XI, in the past five (5) years, the
Seller has not used any legal names, trade names or assumed names other than the
name in which it has executed this Agreement.

(o) Ownership of the Seller. CMC owns, directly or indirectly, 100% of the
issued and outstanding Capital Securities of all classes of the Seller, free and
clear of any Adverse Claim (other than Adverse Claims granted in connection with
the Senior Credit Agreement, as such agreement may be amended or refinanced from
time to time). Such Capital Securities are validly issued and there are no
options, warrants or other rights to acquire Capital Securities of the Seller.

(p) Not an Investment Company. The Seller is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or any successor
statute.

(q) Compliance with Law. The Seller has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except, in each case, where such contravention or violation could
not reasonably be expected to have a Material Adverse Effect.

(r) Compliance with Credit and Collection Policy. The Seller has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any change to such Credit
and Collection Policy prohibited by Section 5.2(c).

(s) Payments to Applicable Originators. With respect to each Receivable, the
Seller has given reasonably equivalent value to the applicable Originator in
consideration therefor and such transfer was not made for or on account of an
antecedent debt. No transfer by any Originator of any Receivable under the Sale
Agreement is or may be voidable under any section of the Bankruptcy Reform Act
of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(t) Enforceability of Contracts. Each Contract with respect to each Eligible
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the Eligible
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

14



--------------------------------------------------------------------------------

(u) Eligible Receivables. Each Receivable included in the Net Pool Balance on a
Settlement Report as an Eligible Receivable was an Eligible Receivable as of the
last day of the period covered by such Settlement Report.

(v) No Investment Excess. The Seller has determined that, immediately after
giving effect to each Investment hereunder, no Investment Excess exists.

(w) Financial Information. All financial statements and all other financial
information furnished to the Purchasers and described in Section 5.1 have been
and will be prepared in accordance with GAAP consistently applied, and do or
will present fairly the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended; provided that unaudited financial statements of the Seller
and each of Performance Guarantor and its Subsidiaries have been prepared
without footnotes, without reliance on any physical inventory and are subject to
year-end adjustments. Any projections furnished by the Seller or by any
Authorized Officer of an Originator to the Purchasers for purposes of or in
connection with this Agreement were prepared in good faith based upon estimates
and assumptions stated therein which, at the time of preparation, were believed
to be reasonable.

(x) OFAC. The Seller is not a Person (i) whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) who engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

(y) Patriot Act. The Seller is in compliance, in all material respects, with the
USA Patriot Act (Title 111 of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”). No part of the proceeds of the Purchases will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

(z) Rule 3a-7. Each of the Receivables is an “eligible asset” within the meaning
of Rule 3a-7(b)(1) of the Investment Company Act of 1940, as amended.

Section 3.2. Representations and Warranties of the Servicer. The Servicer hereby
represents and warrants to the Administrative Agent, the Liberty Street
Administrator and the PurchasersInvestor Parties as of the date hereof and as of
each Investment Date that:

(a) Existence and Power. The Servicer is duly organized, validly existing and in
good standing under the laws of the State of Delaware. The Servicer is duly
qualified to do business and is in good standing as a foreign corporation, and
has and holds all corporate

 

15



--------------------------------------------------------------------------------

power and all governmental licenses, authorizations, consents and approvals
required to carry on its business in each jurisdiction in which its business is
conducted except where the failure to so qualify or so hold could not reasonably
be expected to have a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by the Servicer of this Agreement and each other
Transaction Document to which it is a party, the performance of its obligations
hereunder and thereunder, are within its corporate powers and authority and have
been duly authorized by all necessary corporate action on its part. This
Agreement and each other Transaction Document to which the Servicer is a party
has been duly executed and delivered by the Servicer.

(c) No Conflict. The execution and delivery by the Servicer of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate (i) its
Organic Documents, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any material agreement, contract or instrument to which it is
a party or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of the Servicer (except as created hereunder) except, in any case with
respect to clauses (i) through (iv) above, where such contravention or violation
could not reasonably be expected to have a Material Adverse Effect; and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.

(d) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by the Servicer of this Agreement
and each other Transaction Document to which it is a party and the performance
of its obligations hereunder and thereunder.

(e) Actions, Suits. (i) There are no actions, suits or proceedings pending, or
to the best of the Servicer’s knowledge, threatened in writing, against or
affecting the Servicer, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a Material
Adverse Effect, and (ii) the Servicer is not in default with respect to any
order of any court, arbitrator or governmental body that could reasonably be
expected to have a Material Adverse Effect.

(f) Binding Effect. This Agreement and each other Transaction Document to which
the Servicer is a party constitute the legal, valid and binding obligations of
the Servicer enforceable against the Servicer in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g) Accuracy of Information. All information (other than projections) heretofore
furnished by the Servicer or by any Authorized Officer of an Originator to the
Administrative Agent, the Liberty Street Administrator or any of the
PurchasersInvestor Parties for purposes of or in connection with this Agreement,
any of the other Transaction Documents or

 

16



--------------------------------------------------------------------------------

any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Servicer or any such Authorized Officer to the
Administrative Agent, the Liberty Street Administrator or any of the
PurchasersInvestor Parties will be, true and accurate in all material respects
on the date such information is stated or certified and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.

(h) Collections. The conditions and requirements set forth in Section 5.1(j) and
Section 6.2 have at all times been satisfied and duly performed.

(i) Material Adverse Effect. Since November 30, 2010, no event has occurred that
would have a Material Adverse Effect.

(j) Not an Investment Company. The Servicer is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.

(k) Compliance with Law. The Servicer has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.

(l) Compliance with Credit and Collection Policy. The Servicer has complied in
all material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any change to such Credit
and Collection Policy prohibited by Section 5.2(c).

(m) OFAC. Neither the Servicer nor any Originator nor any Subsidiary of any
Originator is a Person (i) whose property or interest in property is blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.

(n) Patriot Act. Each of the Servicer, the Originators and their respective
Subsidiaries is in compliance, in all material respects, with the Act. No part
of the proceeds of the Receivables will be used, directly or indirectly, by any
of the foregoing for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

 

17



--------------------------------------------------------------------------------

(o) ERISA Compliance.

(i) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Servicer, nothing has occurred which would prevent,
or cause the loss of, such qualification. The Servicer and each ERISA Affiliate
have made all required contributions to each Pension Plan subject to Section 412
of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan.

(ii) There are no pending or, to the best knowledge of the Servicer, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan that would be reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Pension Plan that has
resulted or would reasonably be expected to result in a Material Adverse Effect.

(iii) (a) No ERISA Event has occurred or is reasonably expected to occur; (b) no
Pension Plan has any Unfunded Pension Liability which has resulted or which
would reasonably be expected to have a Material Adverse Effect; (c) neither the
Servicer nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA) which has
resulted or which would reasonably be expected to have a Material Adverse
Effect; (d) neither the Servicer nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan which has resulted or which would reasonably be expected to have a Material
Adverse Effect; and (e) neither the Servicer nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA
which has resulted or which would reasonably be expected to have a Material
Adverse Effect.

(p) Risk Retention. The Originators, individually or through related entities,
have collectively retained a material net economic interest in the Receivables
in an amount at least equal to the percentage required under, and in a manner
permitted by, Paragraph 1 of Article 405 of the European Union Capital
Requirements Regulation by reference to the portion of Receivables for which
they are each an Originator, and have not entered into any credit risk
mitigation or any short positions or any other hedge in a manner with respect to
such net economic interest, except to the extent permitted by the European Union
Risk Retention Requirements.

ARTICLE IV.

CONDITIONS OF EFFECTIVENESS AND PURCHASES

Section 4.1. Conditions Precedent to Effectiveness. The effectiveness of this
Agreement is subject to the conditions precedent that (a) the Administrative
Agent shall have received on or before the date hereof those documents listed on
Schedule B, and (b) the Administrative Agent and each of the Purchasers shall
have received all Fees and expenses required to be paid on such date pursuant to
the terms of this Agreement and the Fee Letter.

 

18



--------------------------------------------------------------------------------

Section 4.2. Conditions Precedent to All Investments. Each initial Investment,
Incremental Investment and Reinvestment shall be subject to the further
conditions precedent that (a) the Servicer shall have delivered to the
Administrative Agent and the Liberty Street AdministratorAdministrators on or
prior to the date of such Investment, in form satisfactory to the Administrative
Agent, all Settlement Reports as and when due under Section 6.6; (b) the
Facility Termination Date shall not have occurred; (c) the Administrative Agent
and the Purchasers shall have received such other approvals, opinions or
documents as it may reasonably request, it being understood that no such
opinions shall be requested unless there has been a change in law or
circumstance; and (d) on the applicable Investment Date, the following
statements shall be true (and acceptance of the proceeds of such Investment
shall be deemed a representation and warranty by the Seller that such statements
are then true):

(i) the representations and warranties set forth in Article III are true and
correct in all material respects on and as of the date of such Investment as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall remain true and correct in all material
respects as of such earlier date;

(ii) no event has occurred and is continuing, or would result from such
Investment, that will constitute an Amortization Event or a Potential
Amortization Event; and

(iii) no Investment Excess exists or will result from such PurchaseInvestment.

ARTICLE V.

COVENANTS

Section 5.1. Affirmative Covenants of the Seller Parties. Until the date on
which the Aggregate Unpaids have been paid in full (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) and the termination or expiration of all of the Commitments:

(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Administrative
Agent (who will promptly deliver a copy to the Liberty Street
AdministratorAdministrators):

(i) Annual Reporting. As soon as available and in any event within five (5) days
after the date the annual financial statements are required to be filed with the
SEC, but in no event later than one hundred (100) days after the end of each
Fiscal Year, (A) a copy of the consolidated balance sheet of Performance
Guarantor and its Subsidiaries, and the related consolidated statements of
income and cash flow of Performance Guarantor and its Subsidiaries for such
Fiscal Year, setting forth in

 

19



--------------------------------------------------------------------------------

comparative form the figures for the immediately preceding Fiscal Year, audited
(without any Impermissible Qualification) by a “Big Four” accounting firm or
other independent public accountants reasonably acceptable to the Administrative
Agent, together with (B) the balance sheet and the related income statement of
the Seller.

(ii) Quarterly Reporting. As soon as available and in any event within five
(5) days after the date that quarterly financial statements are required to be
filed with the SEC (excluding the last quarterly Fiscal Quarterfiscal quarter of
each Fiscal Year), but in no event later than fifty (50) days after the end of
each of the first three Fiscal Quartersfiscal quarters of each Fiscal Year,
(A) an unaudited consolidated balance sheet of Performance Guarantor and its
Subsidiaries as of the end of such Fiscal Quarterfiscal quarter and consolidated
statements of income and cash flow of Performance Guarantor and its Subsidiaries
for such Fiscal Quarterfiscal quarter and for the period commencing at the end
of the previous Fiscal Year and ending with the end of such Fiscal Quarterfiscal
quarter, and including (in each case), in comparative form the figures for the
corresponding Fiscal Quarterfiscal quarter in, and year to date portion of, the
immediately preceding Fiscal Year, certified as complete and correct by the
chief financial or accounting Authorized Officer of Performance Guarantor
(subject to normal year-end audit adjustments), together with (B) the balance
sheet and the related income statement of the Seller.

(iii) Compliance Certificates. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by the applicable Seller Party’s Authorized Officer and dated the date of
such annual financial statement or such quarterly financial statement, as the
case may be, and concurrently with delivery of any financial compliance
computation or certificate under the Senior Credit Agreement, a copy of same
addressed to the Administrative Agent and the Liberty Street
AdministratorAdministrators.

(iv) Shareholders Statements and Reports. Promptly and in any event within five
(5) Business Days upon the furnishing thereof to the shareholders of Performance
Guarantor, copies of all financial statements, reports and proxy statements so
furnished.

(v) S.E.C. Filings. Promptly and in any event within five (5) Business Days upon
the filing thereof, copies of all registration statements (other than any
registration statements on Form S-8 or its equivalent) and any reports on Form
8-K, 10-K or 10-Q which Performance Guarantor files with the SEC.

(vi) Copies of Notices. Promptly and in any event within five (5) Business Days
upon its receipt of any notice, request for consent, financial statements,
certification, report or other communication under or in connection with any
Transaction Document from any Originator or any Lock-Box Bank, copies of the
same.

(vii) Material Indebtedness, Projections and Notices. Promptly upon furnishing
thereof to the lenders or noteholders under any agreement governing any Material
Indebtedness of CMC and its Subsidiaries (or any agent or trustee for the

 

20



--------------------------------------------------------------------------------

foregoing), and in any event within five (5) Business Days copies of all
projections, compliance certificates and default notices required to be
delivered pursuant to such agreements (in each case without duplication of any
of the items described above in this Section 5.1(a)).

(viii) Other Information. Reasonably promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
financial condition, operations or business of such Seller Party as the
Administrative Agent or the Liberty Streetany Administrator may from time to
time reasonably request in order to protect the interests of the Administrative
Agent and the PurchasersInvestor Parties under or as contemplated by this
Agreement, or to assist any Investor Party in complying with the requirements of
the European Union Capital Requirements if applicable to such Investor Party.

Reports and financial statements required to be delivered pursuant to clauses
(i), (ii), (iv) and (v) of this Section 5.1(a) shall be deemed to have been
delivered on the date when such reports, or reports containing such financial
statements, are posted on the SEC’s website at www.sec.gov or CMC’s website at
www.cmc.com. The Seller will promptly notify the Administrative Agent and the
Liberty Street AdministratorAdministrators in writing of such posting (which
notification may be provided by email).

(b) Notices. Such Seller Party will notify the Administrative Agent (who will
promptly notify the Liberty Street AdministratorAdministrators) in writing of
any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.

(ii) Judgment and Proceedings. (A) (1) the entry of any judgment or decree
against the Servicer or any of its respective Subsidiaries (other than the
Seller) if the aggregate amount of all judgments and decrees then outstanding
against the Servicer and such Subsidiaries exceeds $50,000,000 after deducting
(x) the amount with respect to which the Servicer or any such Subsidiary is
insured and with respect to which the insurer has not disputed coverage, and
(y) the amount for which the Servicer or any such Subsidiary is otherwise
indemnified if the terms of such indemnification are satisfactory to the
Administrative Agent, and (2) the institution of any litigation, arbitration
proceeding or governmental proceeding against the Seller or the Servicer which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and (B) the entry of any judgment or decree against the
Seller if the aggregate amount of all judgments and decrees then outstanding
against the Seller exceeds $14,425 after deducting (x) the amount with respect
to which the Seller is insured and with respect to which the insurer has not
disputed coverage, and (y) the amount for which the Seller is otherwise
indemnified if the terms of such indemnification are satisfactory to the
Administrative Agent.

 

21



--------------------------------------------------------------------------------

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Defaults and Collateral Events Under Other Agreements. The occurrence of a
default or an event of default under any other financing arrangement relating to
Material Indebtedness (including a line of credit which would constitute
Material Indebtedness if fully funded) in aggregate principal amount pursuant to
which any Originator is a debtor or an obligor, or the occurrence of a Level One
Collateral Event, Level One Collateral Reinstatement Event, Level Two Collateral
Event or Level Two Collateral Reinstatement Event, in each case, under and as
defined in the Senior Credit Agreement.

(v) Termination Date. The occurrence of the “Termination Date” under and as
defined in the Sale Agreement.

(vi) Change of Independent Director. At least 10 days prior to any proposed
change of the sole (or, as applicable, the sole remaining) Independent Director
for any reason other than death, incapacity or resignation of the incumbent
director, notice of such proposed change together with a certificate of the
Seller certifying that the proposed replacement director satisfies the criteria
set forth in the definition of “Independent Director” and requesting the
Administrative Agent’s written acknowledgement that in its reasonable judgment,
the designated replacement satisfies such criteria. As soon as reasonably
practicable but in any event within 10 days after any Seller Party receives
notice of the death, incapacity or resignation of the sole (or, as applicable,
the sole remaining) incumbent Independent Director, notice of the proposed
replacement director together with a certificate of the Seller certifying that
the proposed replacement director satisfies the criteria set forth in the
definition of “Independent Director” and requesting the Administrative Agent’s
written acknowledgement that in its reasonable judgment, the designated
replacement satisfies such criteria.

(vii) Ratings Change. The occurrence of any change from time to time in the
ratings from S&P or Moody’s of the Performance Guarantor’s long term unsecured
debt.

(c) Compliance with Laws and Preservation of Legal Existence. Such Seller Party
will comply with all applicable laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Such Seller Party will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
corporation in each jurisdiction where its business is conducted, except where
the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.

(d) Audits. Such Seller Party will furnish to the Administrative Agent and the
Liberty Street AdministratorAdministrators from time to time such information
with respect to it and the Receivables as the Administrative Agent or the
Liberty Streetany Administrator may

 

22



--------------------------------------------------------------------------------

reasonably request. Such Seller Party will, from time to time during regular
business hours as reasonably requested by the Administrative Agent or the
Liberty Streetany Administrator upon at least five (5) Business Days’ notice and
at the sole cost of such Seller Party, permit the Administrative Agent
(accompanied by the Liberty Street Administratoreither or both Administrators),
or its respective agents or representatives (and shall cause each Originator to
permit the Administrative Agent (accompanied by the Liberty Street
Administratoreither or both Administrators), or its respective agents or
representatives): (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Receivables
and the Related Security or any Person’s performance under any of the
Transaction Documents or any Person’s performance under the Contracts and, in
each case, with any of the officers or employees of the Seller or the Servicer
having knowledge of such matters (each such visit, a “Review”); provided that,
so long as no Amortization Event has occurred and is continuing, the Seller
Parties shall only be responsible for the costs and expenses of two(2) such
Reviews in any one Contract Year.

(e) Keeping and Marking of Records and Books.

(i) the Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the prompt identification of each new Receivable and all Collections
of and adjustments to each existing Receivable). The Servicer will (and will
cause each Originator to) give the Administrative Agent and the Liberty Street
AdministratorAdministrators notice of any material change in the administrative
and operating procedures referred to in the previous sentence.

(ii) The Servicer will (and will cause each other Originator to) (A) on or prior
to the date hereof, make a notation in its books and records relating to the
Receivables, acceptable to the Administrative Agent, evidencing that the
Receivables and related Contracts included in the Purchased Assets have been
sold in accordance with the Agreement, and (B) upon the request of the
Administrative Agent following the occurrence and during the continuation of an
Amortization Event, deliver to the Administrative Agent all invoices included in
the Contracts (including, without limitation, all multiple originals of any such
invoice) relating to the Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. The Servicer
will (and will cause each Originator to) timely and fully (i) perform and comply
in all material respects with all provisions, covenants and other promises
required to be observed by it under the Contracts related to the Receivables,
and (ii) comply in all material respects with the Credit and Collection Policy
in regard to each Receivable and the related Contract.

 

23



--------------------------------------------------------------------------------

(g) Performance and Enforcement of the Sale Agreement and the Performance
Undertaking. The Seller will, and will require each of the Originators to,
perform each of their respective obligations and undertakings under and pursuant
to the Sale Agreement in all material respects. The Seller will purchase
Receivables under the Sale Agreement in material compliance with the terms
thereof and will vigorously enforce the rights and remedies accorded to it as
purchaser under the Sale Agreement. The Seller will take all actions to perfect
and enforce its rights and interests (and the rights and interests of the
Administrative Agent and the PurchasersInvestor Parties as assignees of the
Seller) under the Sale Agreement and the Performance Undertaking as the
Administrative Agent or the Liberty Streetany Administrator may from time to
time reasonably request, including, without limitation, making claims to which
it may be entitled under any indemnity, reimbursement or similar provision
contained in the Sale Agreement.

(h) Ownership. The Seller will (or will require each Originator to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections irrevocably in the Seller, free and clear
of any Adverse Claims other than Adverse Claims in favor of the Administrative
Agent and the Purchasers (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Seller’s interest in such Receivables, Related Security and Collections and such
other action to perfect, protect or more fully evidence the interest of the
Seller therein as the Administrative Agent or the Liberty Streetany
Administrator may reasonably request), and (ii) establish and maintain, in favor
of the Administrative Agent, for the benefit of the Purchasers, a valid and
perfected first priority ownership interest (and/or a valid and perfected first
priority security interest) in the PoolPurchased Assets to the full extent
contemplated herein, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Administrative Agent for the benefit of the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Administrative Agent’s (for the
benefit of the Purchasers) interest in the PoolPurchased Assets and such other
action to perfect, protect or more fully evidence the interest of the
Administrative Agent for the benefit of the Purchasers as the Administrative
Agent or the Liberty Streetany Administrator may reasonably request).

(i) Separateness. The Seller acknowledges that the Administrative Agent, the
Liberty Street Administrator and the PurchasersInvestor Parties are entering
into the transactions contemplated by this Agreement in reliance upon the
Seller’s identity as a legal entity that is separate from each of the
Originators and their respective other Affiliates (each, a “CMC Entity”).
Therefore, from and after the date of execution and delivery of this Agreement,
the Seller shall take all reasonable steps, including, without limitation, all
steps that the Administrative Agent or the Liberty Streetany Administrator may
from time to time reasonably request, to maintain the Seller’s identity as a
separate legal entity and to make it manifest to third parties that the Seller
is an entity with assets and liabilities distinct from those of the other CMC
Entities and not just a division thereof. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, except as
herein specifically otherwise provided, the Seller will:

(i) compensate all employees, consultants and agents directly, from the Seller’s
bank accounts, for services provided to the Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
the Seller is also an employee, consultant or agent of any other CMC Entity,
allocate the compensation of such employee, consultant or agent between the
Seller and such CMC Entity on a basis which reflects the services rendered to
the Seller and such CMC Entity;

 

24



--------------------------------------------------------------------------------

(ii) clearly identify its offices as separate and distinct from any space
occupied by any other CMC Entity even if such space is leased or subleased from,
or is on or near premises occupied by, any other CMC Entity;

(iii) have separate stationery and other business forms (each of which may be
computer-generated);

(iv) conduct its business solely in its own name through its duly authorized
officers or agents including, without limitation, in all oral and written
communications such as letters, invoices, purchase orders, contracts, statements
and applications;

(v) allocate all overhead expenses (including, without limitation, telephone and
other utility charges) for items shared between the Seller and any other CMC
Entity on the basis of actual use to the extent practicable and, to the extent
such allocation is not practicable, on a basis reasonably related to actual use;

(vi) at all times maintain at least one Independent Director;

(vii) maintain its Organic Documents in conformity with this Agreement, such
that (A) it does not amend, restate, supplement or otherwise modify such Organic
Document in any respect that would impair its ability to comply with the terms
or provisions of any of the Transaction Documents, including, without
limitation, this Section 5.1(i); and (B) it provides for the notice, the Seller
certification and the Administrative Agent’s written acknowledgement specified
in Section 5.1(b)(vi) hereof;

(viii) ensure that all corporate actions with respect to (A) the filing for any
petition of bankruptcy of the Seller and (B) the merger, consolidation,
dissolution or liquidation of the Seller are duly authorized by unanimous vote
of its directors (including the Independent Director);

(ix) maintain complete and correct books and records of account and minutes of
meetings and other proceedings of its shareholder(s) and directors;

(x) maintain its certificate of incorporation and by-laws in conformity with
this Agreement, such that it does not amend, restate, supplement or otherwise
modify its Organic Documents in any respect that would impair its ability to
comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, this Section 5.1(i);

 

25



--------------------------------------------------------------------------------

(xi) maintain its financial, corporate and other books and records separate from
those of any other CMC Entity;

(xii) prepare its financial statements separately from those of other CMC
Entities and insure that any consolidated financial statements of any other CMC
Entity that include the Seller have detailed notes clearly stating that the
Seller is a separate corporate entity;

(xiii) maintain bank account(s) that are separate from those of any other CMC
Entity and, except as permitted in the Transaction Documents, not commingle
funds or other assets of the Seller with those of any other CMC Entity;

(xiv) except as permitted herein, pay operating expenses and liabilities from
its own funds and not permit any other CMC Entity to pay any of the Seller’s
operating expenses or liabilities (except pursuant to allocation arrangements
that comply with the requirements of clause (ii) above);

(xv) maintain adequate capitalization in light of its business and purpose and
in any event maintain at all times the Required Capital Condition and refrain
from making any dividend, distribution, redemption of capital stock or payment
of any subordinated indebtedness which would cause such Required Capital
Condition to cease to be so maintained;

(xvi) not hold itself out or permit itself to be held out as having agreed to
pay or as being liable for the debts of any other CMC Entity nor will it hold
any other CMC Entity out or permit any other CMC Entity to be held out as having
agreed to pay or as being liable for the debts of the Seller nor will it fail to
correct any known misrepresentation with respect to the foregoing;

(xvii) not operate or purport to operate as an integrated, single economic unit
with one or more of the other CMC Entities;

(xviii) not seek or obtain credit or incur any obligation to any third party
based upon the assets of one or more of the other CMC Entities or induce any
such third party to reasonably rely on the creditworthiness of one or more of
the other CMC Entities;

(xix) not guaranty or otherwise become liable with respect to indebtedness of
any other CMC Entity nor permit guaranties or liability by any other CMC Entity
of the indebtedness of the Seller (except as contemplated by the Performance
Undertaking and this Agreement);

(xx) maintain an arm’s-length relationship with each other CMC Entity,
including, without limitation, payment of an arm’s-length servicing fee for any
receivables-servicing functions performed by any other CMC Entity on behalf of
the Seller;

 

26



--------------------------------------------------------------------------------

(xxi) not, directly or indirectly, be named and shall not enter into any
agreement to be named as a direct or contingent beneficiary or loss payee on any
insurance policy covering the property of any other CMC Entity; and

(xxii) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Haynes and Boone,Sidley
Austin LLP, as counsel for the Seller Parties, in connection with the closing or
initial purchase under the Sale Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinion, remain
true and correct in all material respects at all times.

(j) Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Lock-Box Bank into a Lock-Box Account
and (2) each Lock-Box and Lock-Box Account to be subject at all times to a
Lock-Box Agreement that is in full force and effect. In the event any payments
relating to Receivables are remitted directly to the Seller or any Affiliate of
the Seller, the Seller will remit (or will cause all such payments to be
remitted) directly to a Lock-Box Bank and deposited into a Lock-Box Account
within one (1) Business Day following receipt thereof, and, at all times prior
to such remittance, the Seller will itself hold or, if applicable, will cause
such payments to be held in trust for the exclusive benefit of the
Administrative Agent and the Purchasers, subject to the Servicer’s rights under
Section 6.2(c).

(k) Taxes. Such Seller Party will file all federal and all other material tax
returns and reports required by law to be filed by it and will promptly pay all
taxes and governmental charges at any time owing, except any such taxes which
are not yet delinquent or are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books. The Seller will pay when due any taxes
payable in connection with the Receivables, exclusive of Excluded Taxes.

(l) Insurance. The Seller will maintain in effect, or cause to be maintained in
effect, at the Seller’s own expense, such casualty and liability insurance as
the Seller shall deem appropriate in its good faith business judgment.

(m) Payment to Originators. With respect to any Receivable purchased by the
Seller from an Originator, such purchase shall be effected under, and in strict
compliance with the terms of, the Sale Agreement, including, without limitation,
the terms relating to the amount and timing of payments to be made to such
Originator in respect of the purchase price for such Receivable.

Section 5.2. Negative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been paid in full (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) and the termination or expiration of all of the Commitments:

(a) Name Change, Offices and Records. The Seller will not change its name,
identity or legal structure (within the meaning of Section 9-507(c) of any
applicable enactment of the UCC) or relocate its chief executive office or any
office where Records are kept

 

27



--------------------------------------------------------------------------------

unless it shall have: (i) given the Administrative Agent and the Liberty Street
AdministratorAdministrators at least thirty (30) days’ prior written notice
thereof and (ii) delivered to the Administrative Agent all financing statements,
instruments and other documents reasonably requested by the Administrative Agent
or the Liberty Streetany Administrator in connection with such change or
relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Administrative Agent pursuant to Section 6.2(b), such Seller Party will not add
or terminate any bank as a Lock-Box Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Lock-Box Account,
unless the Administrative Agent shall have received, at least twenty (20) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Lock-Box Bank or a Lock-Box Account or Lock-Box, an executed Lock-Box Agreement
with respect to the new Lock-Box Account or Lock-Box; provided, however, that
the Servicer may make changes in instructions to Obligors regarding payments if
such new instructions require such Obligor to make payments to another existing
Lock-Box Account that is subject to a fully-executed and effective Lock-Box
Agreement.

(c) Modifications to Contracts and Credit and Collection Policy. No Seller Party
will, and no Seller Party will permit any Originator to, make any change to the
Credit and Collection Policy that could reasonably be expected to materially
decrease the credit quality of any newly created Receivables or materially
adversely affect the collectability of the Receivables. Except as provided in
Section 6.2(d), no Seller Party will, or will permit any Originator to, extend,
amend or otherwise modify the terms of any Receivable or any terms of any
Contract related to such Receivable in any material respect other than in
accordance with the Credit and Collection Policy.

(d) Sales, Liens. Other than the ownership and security interests contemplated
by the Transaction Documents, the Seller will not sell, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option with respect to,
or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, any
Receivable, Related Security or Collections, or upon or with respect to any
Contract under which any Receivable arises, or any Lock-Box or Lock-Box Account,
or assign any right to receive income with respect thereto (other than, in each
case, the creation of the interests therein in favor of the Administrative Agent
for the benefit of the Purchasers provided for herein), and the Seller will
defend the right, title and interest of the Administrative Agent for the benefit
of the Purchasers in, to and under any of the foregoing property, against all
claims of third parties claiming through or under the Seller or any Originator.

(e) Termination of Sale Agreement. Except as otherwise permitted under
Section 7.1(k), the Seller will not terminate the Sale Agreement or send any
termination notice to any Material Originator in respect thereof, without the
prior written consent of each of the Purchasers.

 

28



--------------------------------------------------------------------------------

(f) Restricted Junior Payments. After the occurrence and during the continuance
of any Amortization Event, the Seller will not make any Restricted Junior
Payment while any Aggregate Unpaids remain outstanding.

(g) Seller Indebtedness. Except as contemplated by the Transaction Documents,
the Seller will not incur or permit to exist any Indebtedness or liability on
account of deposits except: (i) the Aggregate Unpaids, (ii) the Subordinated
Loans, and (iii) other current accounts payable arising in the ordinary course
of business and not overdue.

(h) Prohibition on Additional Negative Pledges. The Seller will not (and will
not authorize any Originator to) enter into or assume any agreement (other than
this Agreement and the other Transaction Documents) prohibiting the creation or
assumption of any Adverse Claim upon the PoolPurchased Assets except as
contemplated by the Transaction Documents, or otherwise prohibiting or
restricting any transaction contemplated hereby or by the other Transaction
Documents.

(i) ERISA. Servicer shall not, and will not suffer or permit any of its ERISA
Affiliates to: (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Pension Plan which has
resulted or would reasonably be expected to result in a Material Adverse Effect,
(b) engage in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA or (c) withdraw from any Multiemployer Plan or permit any Pension Plan
maintained by it to be terminated if such withdrawal or termination could result
in withdrawal liability (as described in Part 1 of Subtitle E of Title IV of
ERISA) or the imposition of a Lien on any property of Servicer or any Subsidiary
pursuant to Section 4068 of ERISA.

ARTICLE VI.

ADMINISTRATION AND COLLECTION

Section 6.1. Designation of the Servicer.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 6.1. CMC is hereby designated as, and hereby agrees
to perform the duties and obligations of, the Servicer pursuant to the terms of
this Agreement. At any time after the occurrence and during the continuance of
an Amortization Event, the Administrative Agent and the Liberty Street
Administrator, acting jointly,Required Purchasers may at any time designate as
the Servicer any Person to succeed CMC or any successor Servicer.

(b) CMC may delegate to the Originators, as sub-Servicers of the Servicer,
certain of its duties and responsibilities as the Servicer hereunder in respect
of the Receivables originated by such Originators. Without the prior written
consent of the Purchasers, the Servicer shall not be permitted to delegate any
of its duties or responsibilities as the Servicer to any Person other than
(i) the other Originators, and (ii) with respect to certain Charged-Off
Receivables, outside collection agencies in accordance with its customary
practices. The Seller shall not be permitted to further delegate to any other
Person any of the duties or responsibilities of the Servicer delegated to it by
CMC. If at any time following the occurrence of an

 

29



--------------------------------------------------------------------------------

Amortization Event, the Administrative Agent and the Liberty Street
AdministratorAdministrators, acting jointly, shall designate as the Servicer any
Person other than CMC, all duties and responsibilities theretofore delegated by
CMC to the Seller or any Originator may, at the discretion of the Administrative
Agent or the Liberty Streetany Administrator, be terminated forthwith on notice
given by the Administrative Agent or the Liberty Streetany Administrator to CMC
and to the Seller (with, in the case of the Liberty Streetan Administrator, a
copy to the other Administrator and to the Administrative Agent and, in the case
of the Administrative Agent, a copy to the Liberty Street
AdministratorAdministrators).

(c) Notwithstanding the foregoing subsection (b), (i) the Servicer shall be and
remain primarily liable to the Administrative Agent, the Liberty Street
Administrator and the PurchasersInvestor Parties for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder and
(ii) the Administrative Agent, the Liberty Street Administrator and the
PurchasersInvestor Parties shall be entitled to deal exclusively with the
Servicer in matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder. The Administrative Agent, the Liberty Street
Administrator and the PurchasersInvestor Parties shall not be required to give
notice, demand or other communication to any Person other than the Servicer in
order for communication to the Servicer and its sub-Servicer or other delegate
with respect thereto to be accomplished. The Servicer, at all times that it is
the Servicer, shall be responsible for providing any sub-Servicer or other
delegate of the Servicer with any notice given to the Servicer under this
Agreement.

Section 6.2. Duties of the Servicer.

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy of each
respective Originator.

(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Lock-Box Account. The Servicer shall cause a Lock-Box Agreement in
form reasonably acceptable to the Administrative Agent to be in effect with
respect to each Lock-Box and Lock-Box Account. In the case of any remittances
received in any Lock-Box or Lock-Box Account that shall have been identified, to
the satisfaction of the Servicer, to not constitute Collections or other
proceeds of the PoolPurchased Assets, the Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances.
From and after the date the Administrative Agent delivers to any Lock-Box Bank a
Collection Notice pursuant to Section 6.4 (such date, the “Dominion Date”), the
Administrative Agent, on behalf of the Purchasers, may request that the
Servicer, and the Servicer thereupon promptly shall instruct all Obligors to
remit all payments thereon to a new depositary account specified by the
Administrative Agent and, at all times thereafter, the Seller and the Servicer
shall not deposit or otherwise credit, and shall not permit any other Person to
deposit or otherwise credit to such new depositary account any cash or payment
item other than Collections.

(c) The Servicer (and from and after the Dominion Date, the Administrative
Agent) shall administer the Collections in accordance with the procedures
described herein and

 

30



--------------------------------------------------------------------------------

in Article II. Subject to the last sentence of this Section 6.2(c), the Servicer
shall hold in trust for the account of the Seller and each Purchaserthe Investor
Parties their respective shares of the Collections in accordance with Article
II. Following the occurrence of the Dominion Date, the Servicer shall, upon the
request of the Administrative Agent or the Liberty Streetany Administrator,
segregate, in a manner acceptable to the Administrative Agent, all cash, checks
and other instruments received by it from time to time constituting Collections
from the general funds of the Servicer or the Seller prior to the remittance
thereof in accordance with Article II to the extent of any accrued and unpaid
Aggregate Unpaids, and the requirement to continue such segregation shall
continue until such Amortization Event is waived in the sole discretion of the
Required Purchasers or until the conditions to further Purchases and
Reinvestments set forth in Section 4.2 are satisfied. Subject to Section 2.2, at
all times while the Servicer is required to segregate Collections pursuant to
the preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Administrative Agent such allocable share of Collections of
Receivables set aside for the Purchasers on the first Business Day following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer. Notwithstanding anything in this Agreement to the
contrary, for so long as the Administrative Agent or the Liberty Streetany
Administrator is not permitted to and has not requested the segregation of
Collections in accordance with this Section 6.2(c) and CMC or one of its
Affiliates is the Servicer, the Servicer may process Collections as a part of a
central cash management system maintained by CMC and its Affiliates, which
system shall include written records (which may be electronic) of all debits and
credits attributable to the Seller and its Receivables and all other
participants in such system and, prior to the Dominion Date, such funds may be
commingled with other funds of CMC and its Affiliates.

(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable, Defaulted Receivable
or Charged-Off Receivable or limit the rights of the Administrative Agent, the
Liberty Street Administrator or the PurchasersInvestor Parties under this
Agreement. Notwithstanding anything to the contrary contained herein, following
the occurrence and during continuation of an Amortization Event, the
Administrative Agent shall have the absolute and unlimited right to direct the
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security.

(e) The Servicer shall hold in trust for the Seller, the Administrative Agent,
the Liberty Street Administrator and each Purchaser and the Investor Parties all
Records in its possession that (i) evidence or relate to the Receivables, the
related Contracts and Related Security or (ii) are otherwise necessary or
desirable to collect the Receivables and shall, following the occurrence of an
Amortization Event that is continuing (provided such Amortization Event is not,
in the sole discretion of the Administrative Agent, the Liberty Street
Administrator and the Purchasersapplicable Investor Parties, waived in
accordance with this Agreement, neither the Administrative Agent, the Liberty
Street Administrator nor any Purchasernone of the Investor Parties shall be
required to grant any such waiver), as soon as practicable upon demand of the
Administrative Agent, deliver or make available to the Administrative Agent all
such Records, at a place selected by the Administrative Agent. The Servicer
shall, one (1) Business Day following receipt thereof turn over (A) to the
Seller any

 

31



--------------------------------------------------------------------------------

cash collections or other cash proceeds in accordance with Article II and (B) to
the applicable Person any cash collections or other cash proceeds received with
respect to Indebtedness not constituting Receivables. The Servicer shall, from
time to time at the request of the Administrative Agent or the Liberty Streetany
Administrator, furnish to the PurchasersAdministrative Agent and the
Administrators (promptly after any such request) a calculation of the amounts
set aside for the PurchasersInvestor Parties pursuant to Article II.

(f) Any payment by an Obligor in respect of any indebtedness owed by it to an
Originator or the Seller shall, except as otherwise specified by such Obligor or
otherwise required by Contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.

Section 6.3. Lock-Box Accounts. Pursuant to the Sale Agreement, the applicable
Originator has granted to the Seller a security interest in, among other things,
each Lock-Box Account. The Seller hereby assigns its security interest in each
Lock-Box Account to the Administrative Agent, for the benefit of the Investor
Parties. Subject to the terms of the applicable Lock-Box Agreement, Seller shall
grant to the Administrative Agent for the benefit of the Purchasershas been
given “control” (within the meaning of the UCC) over each Lock-Box and Lock-Box
Account. The Seller hereby authorizes the Administrative Agent, and agrees that
the Administrative Agent shall be entitled after the occurrence of an
Amortization Event to (a) endorse the Seller’s name on checks and other
instruments representing Collections, (b) enforce the Receivables, the related
Contracts and the Related Security and (c) take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Administrative Agent rather than the Seller.

Section 6.4. Collection Notices. The Administrative Agent is authorized to date
and to deliver to the Lock-Box Banks the Collection Notices (i) upon the
occurrence and during the continuance of an Amortization Event or (ii) upon not
less than five (5) Business Days’ prior written notice to the Seller Parties if
deemed necessary or advisable in the reasonable judgment of the Administrative
Agent or the Required Purchasers following a material adverse change in
financial condition or circumstances of the Seller or the Performance Guarantor
at any time that Excess Availability is less than $20,000,000 (it being
understood that (a) if Excess Availability of at least $20,000,000 is restored
before the Administrative Agent delivers any Collection Notice, the
Administrative Agent shall not be allowed to deliver any Collection Notices
unless and until Excess Availability falls below $20,000,000 again, and (b) no
further prior notice to the Seller Parties shall be required to deliver such
Collection Notice). Subject to the terms of the applicable Lock-Box Agreement,
the Seller has transferred to the Administrative Agent for the benefit of the
PurchasersInvestor Parties, effective when the Administrative Agent delivers
such notice, exclusive “control” over each Lock-Box and related Lock-Box
Accounts. In case any authorized signatory of the Seller whose signature appears
on a Lock-Box Agreement shall cease to have such authority before the delivery
of such notice, such Collection Notice shall nevertheless be valid as if such
authority had remained in force. The Seller hereby authorizes the Administrative
Agent, and agrees that the Administrative Agent shall be entitled (x) at any
time after delivery of the Collection Notices, to endorse the Seller’s name on
checks and other instruments representing Collections, (y) at any time after an
Amortization Event hereunder has

 

32



--------------------------------------------------------------------------------

occurred and is continuing, to enforce the Receivables, the related Contracts
and the Related Security, and (z) at any time after an Amortization Event
hereunder has occurred and is continuing, to take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Administrative Agent rather than the Seller.

Section 6.5. Responsibilities of the Seller. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent, the Liberty Street
Administrator and the Purchasersany of the Investor Parties of their rights
hereunder shall not release the Servicer, any Originator or the Seller from any
of their duties or obligations with respect to any Receivables or under the
related Contracts. The PurchasersInvestor Parties shall have no obligation or
liability with respect to any Receivables or related Contracts, nor shall any of
them be obligated to perform the obligations of the Seller.

Section 6.6. Reports.

(a) On each Interim Reporting Date (if any), the Servicer shall prepare and
deliver not later than 11:00 a.m. (New York City time) to the
PurchasersAdministrative Agent and the Administrators an Interim Report in the
form of Exhibit VIII hereto (appropriately completed and executed).

(b) On each Monthly Reporting Date, the Servicer shall prepare and deliver not
later than 11:00 a.m. (New York City time) to the PurchasersAdministrative Agent
and the Administrators, a Monthly Report for the calendar month then most
recently ended in the form of Exhibit IX hereto (appropriately completed and
executed).

(c) At such times as the Administrative Agent or the Liberty Streetany
Administrator shall reasonably request, the Servicer shall prepare and deliver
not later than 11:00 a.m. (New York City time) two (2) Business Days after such
request a listing by Obligor of all Receivables together with an aging of such
Receivables.

Section 6.7. Servicing Fees. In consideration of CMC’s agreement to act as the
Servicer hereunder, so long as CMC shall continue to perform as the Servicer
hereunder, CMC shall be paid a fee (the “Servicing Fee”) on each Monthly Payment
Date, in arrears for the immediately preceding Calculation Period, equal to
1.0% per annum of the average aggregate Outstanding Balance of all Receivables
during such period. At any time while the Servicer is not an Affiliate of the
Seller, the Servicing Fee shall be computed at such rate per annum as the
Administrative Agent, the Liberty Street Administrator,Administrators, the
Seller and the substitute Servicer may mutually agree.

 

33



--------------------------------------------------------------------------------

ARTICLE VII.

AMORTIZATION EVENTS

Section 7.1. Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event”:

(a) (i) Any Seller Party shall fail to make any payment or deposit of Capital
required to be paid to the Administrative Agent or the Liberty Street
Administratoror deposited for the benefit of any PurchaserInvestor Party under
any Transaction Document and such failure under this clause (i) continues for
one (1) Business Day after the date when the same was required to be made; or
(ii) any Seller Party shall fail to make any payment or deposit of any other
amount required to be paid to a Purchaser, the Administrative Agent, the Liberty
Street Administrator or anor for the benefit of any Investor Party or
Indemnified Party under this Agreement or any other Transaction Document to
which it is a party and such failure under this clause (ii) continues for two
(2) Business Days after the date when the same was required to be made.

(b) Any Seller Party shall fail to perform or observe any covenant contained in
any provision of Section 5.1(b)(vi), Section 5.1(i)(vi), Section 5.2,
Section 6.2(c) or Section 6.6 (and, (i) in the case of Section 6.6 only, such
failure continues for two (2) Business Days after the date when the same was
required to be performed and (ii) in the case of Section 5.1(b)(vi) and
Section 5.1(i)(vi) only, such failure continues for ten (10) Business Days after
the date when the same was required to be performed).

(c) Any Seller Party shall fail to perform or observe any other covenant,
agreement or other obligation hereunder (other than as referred to in another
paragraph of this Section 7.1) or any other Transaction Document to which it is
a party and such failure shall continue for thirty (30) consecutive Business
Days following the earlier to occur of (i) notice from the Administrative Agent,
the Liberty Street Administrator or any Purchaserany Investor Party of such
non-performance or non-observance, or (ii) the date on which an Authorized
Officer of such Seller Party otherwise becomes aware of such non-performance or
non-observance.

(d) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
required to be delivered pursuant hereto or thereto shall prove to have been
incorrect when made or deemed made in any material respect; provided that the
materiality threshold in this subsection shall not be applicable with respect to
any representation or warranty which itself contains a materiality threshold;
provided further that in the case of Section 3.1(v) only, such failure continues
for one (1) Business Day after the date when the representation, warranty,
certification or statement was required to be made.

(e) On any Settlement Date, after giving effect to the turnover and application
of Collections and Deemed Collections, an Investment Excess shall exist and be
continuing for one (1) Business Day after such Settlement Date.

(f) (i) The Seller shall fail to pay any principal of or premium or interest on
any of its Indebtedness (other than Indebtedness under this Agreement) which is
outstanding when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such

 

34



--------------------------------------------------------------------------------

agreement or instrument, if the effect of such event or condition is to
accelerate, or permit the acceleration of, the maturity of such Indebtedness; or
any such Indebtedness shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), redeemed,
purchased or defeased, or an offer to repay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or

(ii) Performance Guarantor or any Originator shall fail to pay any principal of
or premium or interest on any of its Material Indebtedness which is outstanding
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Material Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Material Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or permit the acceleration of, the maturity of
such Material Indebtedness; or any such Material Indebtedness shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
repay, redeem, purchase or defease such Material Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof.

(g) (i) Any Seller Party, any Originator or any other Material Subsidiary shall
generally not pay its debts as such debts become due or shall admit in writing
its inability to pay its debts generally or shall make a general assignment for
the benefit of creditors;

(ii) any proceeding shall be instituted by the Seller seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property;

(iii) any proceeding shall be instituted against the Seller seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property and, unless such proceeding is consented to or
acquiesced in by the Seller, such proceeding of the type described in this
clause (iii) remains undismissed, unvacated or unstayed for a period of sixty
(60) days;

(iv) (A) any proceeding shall be instituted by Performance Guarantor, Servicer,
any Originator or any Material Subsidiary (other than the Seller) seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial

 

35



--------------------------------------------------------------------------------

part of its property, or (B) any proceeding shall be instituted against any
Performance Guarantor, Servicer, any Originator or any Material Subsidiary
(other than the Seller) seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property and, unless such
proceeding is consented to or acquiesced in by Performance Guarantor, Servicer,
such Originator or such Material Subsidiary, such proceeding of the type
described in this clause (B) remains undismissed, unvacated or unstayed for a
period of sixty (60) days; or

(v) Any Seller Party, any Originator or any Material Subsidiary shall take any
corporate action to authorize any of the actions set forth in clauses (i),
(ii) or (iv) above in this subsection (g).

(h) As at the end of any calendar month:

(i) the average of the Delinquency Ratios for the three months then most
recently ended shall exceed 5.00%;

(ii) the average of the Default Ratios for the three months then most recently
ended shall exceed 4.00%; or

(iii) the average of the Dilution Ratios for the three months then most recently
ended shall exceed 8.00%.

(i) A Change of Control shall occur.

(j) (i) One or more final judgments for the payment of money in an amount in
excess of $14,425, individually or in the aggregate, shall be entered against
the Seller or (ii) one or more final judgments for the payment of money in an
amount in excess of $10,000,000,25,000,000, individually or in the aggregate,
shall be entered against Performance Guarantor, Servicer or any Originator on
claims not covered by insurance or as to which the insurance carrier has denied
its responsibility, and such judgment shall continue unsatisfied and in effect
for thirty (30) consecutive days without a stay of execution.

(k) Either (i) the “Termination Date” under and as defined in the Sale Agreement
shall occur with respect to any Material Originator or (ii) any Material
Originator shall for any reason cease to transfer, or cease to have the legal
capacity to transfer, or otherwise be incapable of transferring Receivables to
the Seller under the Sale Agreement.

(l) The Performance Undertaking shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall contest in any proceeding in any court or any
mediation or arbitral proceeding such effectiveness, validity, binding nature or
enforceability of its obligations thereunder.

(m) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable

 

36



--------------------------------------------------------------------------------

obligation of the Seller, or any Originator shall directly or indirectly contest
in any manner such effectiveness, validity, binding nature or enforceability, or
the Administrative Agent for the benefit of the Purchasers shall cease to have a
valid and perfected first priority security interest in the Receivables, the
Related Security and the Collections with respect thereto and the Lock-Box
Accounts.

(n) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the TaxInternal Revenue Code with regard to any of the
Receivables or Related Security and such lien shall not have been released
within ten (10) Business Days.

(o) The PBGC shall file notice of a lien pursuant to Section 4068 of ERISA with
respect to any of the Receivables or Related Security and such lien shall not
have been released within ten (10) Business Days; or any of the following events
shall occur with respect to any Pension Plan: (i) the institution of any steps
by Performance Guarantor, any member of its Controlled Group or any other Person
to terminate a Pension Plan if, as a result of such termination, Performance
Guarantor or any such member could be required to make a contribution to such
Pension Plan, or could reasonably expect to incur a liability or obligation to
such Pension Plan, in excess of $10,000,00025,000,000; of (ii) a contribution
failure occurs with respect to any Pension Plan sufficient to give rise to a
lien under section 302(f) of ERISA.

(p) The Interest Coverage Ratio shall be less than (i) 2.50 to 1.00 on May 31,
2011 or at any time through and including November 29, 2012, or (ii) 3.00 to
1.00 at any time thereafter.

(q) The Debt to Capitalization Ratio shall be greater than 0.60 to 1.00 at any
time.

(r) Any Subsidiary Originator shall commence or institute any lawsuit or similar
proceeding seeking to collect payment under the applicable Subordinated Note.

(s) Failure ofOn the date three months prior to the maturity date of the 2017
Notes or on any date thereafter, the Performance Guarantor shall fail to
maintain at all times that the 2017 Notes are outstanding, Liquidity (as defined
in the Senior Credit Agreement as in effect on December 28, 2011, without regard
to any subsequent amendment unless each of the Purchasers has given its prior
written consent thereto) of at least $150,000,000 in excess of the outstanding
aggregate principal amount of the 2013 Notes at all times on and after May 15,
2013 while the 2013 Notes remain outstanding2017 Notes.

Section 7.2. Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent may, and upon the direction of the
Required Purchasers, shall, take any of the following actions: (i) replace the
Person then acting as the Servicer, (ii) upon notice to the Seller Parties,
declare the Amortization Date to have occurred, whereupon the Commitments shall
terminate and the Amortization Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 7.1(g)(ii) or (iii), or of an actual or
deemed entry of an order for relief with respect to any Seller Party under the
Federal Bankruptcy Code, the Commitments shall

 

37



--------------------------------------------------------------------------------

automatically terminate and the Amortization Date shall automatically occur,
without demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Seller Party, and (iii) notify Obligors of the
Administrative Agent’s and Purchasersother Investor Parties’ interest in the
Receivables. The aforementioned rights and remedies shall be without limitation,
and shall be in addition to all other rights and remedies of the Administrative
Agent and the PurchasersInvestor Parties otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved, including, without limitation, all rights
and remedies provided under the UCC, all of which rights shall be cumulative.

ARTICLE VIII.

INDEMNIFICATION

Section 8.1. Indemnities by the Seller.

(a) . (a) Without limiting any other rights that the Administrative Agent or any
PurchaserInvestor Parties may have hereunder or under applicable law, the Seller
hereby agrees to indemnify (and to pay, within 30 days after receipt of a
reasonably detailed invoice) the Administrative Agent, the Liberty Street
Administrator(i) each Investor Party and each of the Purchasers and their
respective assigns, officers, directors, agents and employees (eachof such
Investor Party, and (ii) with respect to the Conduit Purchasers, each Funding
Source that is not an Investor Party (each of the Persons in the foregoing
clauses (i) and (ii), an “Indemnified Party”), from and against any and all
damages, losses, claims, taxes, liabilities, costs, reasonable expenses,
penalties and for all other amounts payable, including reasonable fees and
disbursements of externaloutside counsel (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of themsuch Indemnified Party arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by the
Administrative Agent, the Liberty Street Administrator or any Purchasersuch
Investor Party or other Funding Source of an interest in the
ReceivablesPurchased Assets or the use of the proceeds therefrom excluding,
however, in all of the foregoing instances:

(Ai) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence,
fraud or willful misconduct or fraud on the part of anthe Indemnified Party
seeking indemnification;

(Bii) Indemnified Amounts to the extent the same includeincludes losses in
respect of Receivables that are uncollectible solely on account of the
insolvency, bankruptcy or lack of creditworthiness or financial inability or
unwillingness to pay (other than a dispute giving rise to a Dilution) of the
related Obligor; or

(C) Excluded Taxes of such Indemnified Party to the extent that the computation
of such taxes is consistent with the characterization for income tax purposes of
the Purchasers’ making of Investments in the Purchased Assets as a loan or loans
by the Purchasers to Seller secured by the Pool Assets;iii) Taxes (which shall
be governed by Sections 8.3 and 8.5);

 

38



--------------------------------------------------------------------------------

 provided, however, that nothing contained in this sentence shall limit the
liability of the Seller or limit the recourse of the PurchasersInvestor Parties
to the Seller for amounts otherwise specifically provided to be paid by the
Seller under the terms of this Agreement. Without limiting the generality of the
foregoing indemnification, the Seller shall indemnify the Indemnified Parties
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible Receivables, regardless of whether reimbursement therefor would
constitute recourse to the Seller) relating to or resulting from:

(1) any representation or warranty made by any Seller Party, the Performance
Guarantor or any Originator (or any officers of any such Person) under or in
connection with this Agreement, any other Transaction Document or any other
information or report required to be delivered by any such Person pursuant
hereto or thereto, which shall have been false or incorrect when made or deemed
made;

(2) the failure by any Seller Party or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(3) any failure of any Seller Party, any Originator or the Performance Guarantor
to perform its duties, covenants or other obligations in accordance with the
provisions of any Transaction Document to which it is a party;

(4) any environmental liability, products liability, personal injury or damage
suit, or other similar claim arising out of or in connection with merchandise,
insurance or services that are the subject of any Contract or any Receivable;

(5) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(6) the commingling of Collections of Receivables at any time with other funds;

(7) any investigation, litigation or proceeding related to or arising from this
Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Investment, the ownership of the
PoolPurchased Assets or any Investment therein or any other investigation,
litigation or proceeding relating to any Seller Party or any Originator in which
any Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(8) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

 

39



--------------------------------------------------------------------------------

(9) any Amortization Event described in Section 7.1(g);

(10) any failure of the Seller to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from any Originator, free and clear of any Adverse Claim
(other than as created hereunder); or any failure of the Seller to give
reasonably equivalent value to the applicable Originator under the Sale
Agreement in consideration of the transfer by it of any Receivable, or any
attempt by any Person to void such transfer under statutory provisions or common
law or equitable action;

(11) any failure to vest and maintain vested in the Administrative Agent for the
benefit of the PurchasersInvestor Parties legal and equitable title to, and
ownership of, a perfected ownership interest or first priority perfect security
interest in the PoolPurchased Assets, free and clear of any Adverse Claim
(except as created by the Transaction Documents);

(12) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any PoolPurchased Assets,
whether on the date hereof or at any subsequent time, except to the extent such
failure or delay is caused by the Administrative Agent;

(13) any action or omission by any Seller Party which reduces or impairs the
rights of the Administrative Agent, the Liberty Street Administrator or the
Purchasersany of the Investor Parties with respect to any PoolPurchased Assets
or the value of any PoolPurchased Assets;

(14) any attempt by any Person to void any Investment or the security interest
in the PoolPurchased Assets granted hereunder, whether under statutory
provision, common law or equitable action; and

(15) the failure of any Receivable included in the calculation of the Net Pool
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included.

Notwithstanding anything to the contrary in this Agreement, Indemnified Amounts
shall not include any amount arising out of any Investor Party’s bearing the
Credit Risk of any Obligor to pay amounts lawfully owed in respect of a
Purchased Asset.

(b) (b) After receipt by an Indemnified Party of notice of any investigative,
administrative or judicial proceeding (collectively, a “Proceeding”) involving
such Indemnified Party, such Indemnified Party shall, if a claim in respect
thereof is to be made against the Seller hereunder, promptly notify the Seller
in writing, and in reasonable detail, of such Proceeding. Upon receipt of notice
from an Indemnified Party seeking indemnification hereunder with respect to any
such Proceeding, the Seller shall be entitled to assume the defense of any such
Proceeding with counsel reasonably satisfactory to the Administrative Agent (or,
in the case of an Indemnified Party that is or is affiliated with any member of
the Liberty Streeta Funding Group, the Liberty Streetapplicable Administrator).
Upon the Seller’s assumption of the defense of any such Proceeding, the
Indemnified Party shall have the right to participate in

 

40



--------------------------------------------------------------------------------

such Proceeding and to retain its own counsel, but the Seller shall not be
liable for any legal expenses of other counsel subsequently incurred by such
Indemnified Party in connection with the defense thereof unless (x) the Seller
agrees in writing to pay such fees and expenses, (y) the Seller fails to employ
counsel reasonably satisfactory to the Administrative Agent (or, in the case of
an Indemnified Party that is or is affiliated with any member of the Liberty
Streeta Funding Group, the Liberty Streetapplicable Administrator) in a timely
manner, or (z) the Indemnified Party shall have been advised by counsel that
there are actual or potential conflicting interests between the Seller, on the
one hand, and the Indemnified Party, on the other hand, including situations in
which there are one or more legal defenses available to the Indemnified Party
that are different from or additional to those available to Seller; provided,
however, that the Seller shall not in any event be responsible hereunder for the
fees and expenses of more than one counsel (plus local counsel, where necessary)
for all Indemnified Parties in connection with any Proceeding. The Seller shall
have the sole authority to settle any claim for monetary damages and, if the
Seller chooses not to assume the defense of any such Proceeding, no Indemnified
Party will consent to a settlement of, or the entry of any judgment arising
from, any Proceeding without the Seller’s prior written consent, which shall not
be unreasonably withheld or delayed.

Section 8.2. Indemnities by the Servicer. (a) Without limiting any other rights
that the Administrative Agent, the Liberty Street Administrator or any
Purchaserany of the Investor Parties may have hereunder or under applicable law,
the Servicer hereby agrees to indemnify (and pay upon demand to) each
Indemnified Party from and against any and all damages, losses, claims, taxes,
liabilities, costs, reasonable expenses and for all other amounts payable,
including reasonable fees and disbursements of external counsel (all of the
foregoing being collectively referred to as “Servicer Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of the
Servicer’s failure to duly and punctually perform its obligations under this
Agreement excluding, however, in all of the foregoing instances:

(A) Servicer Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Servicer Indemnified Amounts resulted
from gross negligence or willful misconduct on the part of an Indemnified Party;
and

(B) Servicer Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness or financial inability or unwillingness
to pay (other than a dispute giving rise to a Dilution) of the related Obligor;

 provided, however, that nothing contained in this sentence shall limit the
liability of the Servicer or limit the recourse of the PurchasersInvestor
Parties to the Servicer for Collections received by the Servicer and required to
be remitted by it under the terms of this Agreement. Without limiting the
generality of the foregoing indemnification, the Servicer shall indemnify the
Indemnified Parties for Servicer Indemnified Amounts (including, without
limitation, losses in respect of uncollectible Receivables, regardless of
whether reimbursement therefor would constitute recourse to the Servicer)
relating to or resulting from:

(i) any representation or warranty made by the Servicer (or any officers of the
Servicer) under or in connection with this Agreement, any other Transaction
Document or any other information or report delivered by any such Person
pursuant hereto or thereto, which shall have been false or incorrect when made
or deemed made;

 

41



--------------------------------------------------------------------------------

(ii) the failure by the Servicer to comply with any applicable law, rule or
regulation with respect to the collection of any Receivable or Related Security;

(iii) any failure of the Servicer to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

(iv) the commingling by the Servicer of Collections of Receivables or funds or
other assets arising therefrom at any time with other funds;

(v) any investigation, litigation or proceeding relating to the Servicer in
which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;

(vi) any Amortization Event of the described in Section 7.1(g) with respect to
the Servicer; and

(vii) any action or omission by the Servicer relating to its obligations
hereunder which reduces or impairs the rights of the Administrative Agent or the
Purchasers with respect to any Receivable or the value of any such Receivable.

(b) (b) After receipt by ana Indemnified Party of notice of any Proceedings
involving such Indemnified Party, such Indemnified Party shall, if a claim in
respect thereof is to be made against Servicer hereunder, promptly notify the
Servicer in writing, and in reasonable detail, of such Proceeding. Upon receipt
of notice from an Indemnified Party seeking indemnification hereunder with
respect to any such Proceeding, the Servicer shall be entitled to assume the
defense of any such Proceeding with counsel reasonably satisfactory to the
Administrative Agent (or, in the case of ana Indemnified Party that is or is
affiliated with any member of the Liberty Streeta Funding Group, the Liberty
Streetapplicable Administrator). Upon the Servicer’s assumption of the defense
of any such Proceeding, the Indemnified Party shall have the right to
participate in such Proceeding and to retain its own counsel but the Servicer
shall not be liable for any legal expenses of other counsel subsequently
incurred by such Indemnified Party in connection with the defense thereof unless
(x) the Servicer agrees in writing to pay such fees and expenses, (y) the
Servicer fails to employ counsel reasonably satisfactory to the Administrative
Agent (or, in the case of an Indemnified Party that is or is affiliated with any
member of the Liberty Streeta Funding Group, the Liberty Streetapplicable
Administrator) in a timely manner, or (z) the Indemnified Party shall have been
advised by counsel that there are actual or potential conflicting interests
between the Servicer, on the one hand, and the Indemnified Party, on the other
hand, including situations in which there are one or more legal defenses
available to the Indemnified Party that are different from or additional to
those available to the Servicer; provided, however, that the Servicer shall not
in any event be responsible hereunder for the fees and expenses of more than one
counsel (plus local counsel, where necessary) for all Indemnified Parties in
connection with any Proceeding. The Servicer shall have the sole authority to
settle any claim for monetary damages and, if the Servicer chooses not

 

42



--------------------------------------------------------------------------------

to assume the defense of any such Proceeding, no Indemnified Party will consent
to a settlement of, or the entry of any judgment arising from, any Proceeding
without the Servicer’s prior written consent, which shall not be unreasonably
withheld or delayed.

Section 8.3. Increased CostCosts and Reduced Return. If after the date hereof,
any PurchaserAugust 15, 2014, any Funding Source shall be charged any fee,
expense or increased cost on account of the adoption after the date hereof of
any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy), and any accounting principles) or any
change after the date hereof in any of the foregoingapplicable law, rule or
regulation, or any change after the date hereof in the interpretation or
administration thereofof any applicable law, rule or regulation by the Financial
Accounting Standards Board or any Governmental Authority, any governmental
authority, any central bank or any comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency (a “Regulatory Change”): (i) that subjects any
Purchaser to any charge or withholding on or with respect to this Agreement or a
Purchaser’s obligations hereunder (including, without limitation, its
obligations to pay the Deferred Purchase Price), or on or with respect to the
Receivables, or changes the basis of taxation of payments to any Purchaser of
any amounts payable hereunder (except for Excluded Taxes or taxes excluded by
Section 8.1) or (iia) that subjects any Funding Source to any Taxes — other than
Indemnified Taxes (which are governed by Section 8.5(a)) and Excluded Taxes
(which are governed by Section 8.5(b)) — on its Investments, loans, loan
principal, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, (b) that imposes, modifies or deems
applicable any reserve, assessment, insurance or other insurance-related charge,
special deposit or similar requirement against assets of, deposits with or for
the account of a PurchaserFunding Source, or credit extended by a Purchaseror
any commitments to extend credit by a Funding Source pursuant to this Agreement
or (iiia Program Support Agreement, or (c) that imposes any other condition the
result of which is to increase the cost to a PurchaserFunding Source of
performing its obligations hereunderunder this Agreement or a Program Support
Agreement, or to reduce the rate of return on a PurchaserFunding Source’s
capital as a consequence of its obligations hereunderunder this Agreement or a
Program Support Agreement, or to reduce the amount of any sum received or
receivable by a PurchaserFunding Source under this Agreement or a Program
Support Agreement or to require any payment calculated by reference to the
amount of interests or loans held or interest received by it, then, upon demand
by the related Funding Source or, if applicable Purchaser, its Funding Group’s
Administrator, the Seller shall pay to such PurchaserFunding Source or such
Administrator, for the benefit of the relevant Funding Source, such amounts
charged to such PurchaserFunding Source or such amounts to otherwise compensate
such PurchaserFunding Source for such increased cost or such reduction; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act adopted on July 21, 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be an adoption, change, request or directive subject to
this Section 8.3(a)a “Regulatory Change”, regardless of the date enacted,
adopted or issued. Notwithstanding the foregoing, no Purchaser that is not
organized under the laws of the United States of America, or a state thereof,
shall be

 

43



--------------------------------------------------------------------------------

entitled to reimbursement or compensation hereunder unless and until it has
delivered to Seller two (2) duly completed and signed originals of United States
Internal Revenue Service Form W-8BEN or W-8ECI, as applicable, certifying in
either case that such Purchaser is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes. For the avoidance of doubt, payments under this Section 8.3 in respect of
increased taxes shall be without duplication of any Taxes payable pursuant to
Section 8.5.

Section 8.4. Other Costs and Expenses. The Seller shall pay to each of the
Conduit Purchasers, any fees charged by the rating agencies that rate its
Commercial Paper which is specifically attributable to this Agreement. In
addition, the Seller shall pay to the Administrative Agent, on demand, all
reasonable and documented costs and out-of-pocket expenses in connection with
the preparation, execution, delivery and administration of this Agreement, the
and other transactions contemplated hereby and the other documents to be
delivered hereunder, including without limitation, the cost of auditors auditing
the books, records and procedures of the Seller, reasonable fees and
out-of-pocket expenses of external legal counsel for the Administrative Agent
with respect thereto and with respect to advising each of the Administrative
Agent as to its rights and remedies under this Agreement. the Transaction
Documents to which it is a party. The Seller shall pay to the Administrative
Agent and the Liberty Street Administratoreach of the Administrators, on demand,
any and all of their reasonable costs and out-of-pocket expenses, if any,
including reasonable and documented external counsel fees and out-of-pocket
expenses in connection with (i) any amendments, any waivers or the enforcement
of this Agreement and the other documents delivered hereunder and (ii) any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following an Amortization Event.

Section 8.5. Taxes.

(a) Any and all payments by or on account of any obligation of the Seller under
any Transaction Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of the Seller) requires the deduction or
withholding of any Tax from any such payment by the Seller, then the Seller
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the Seller shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 8.5) the
applicable Indemnified Party receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b) The Seller shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the written request of the applicable
Indemnified Party timely reimburse it for the payment of, any Other Taxes.

(c) The Seller shall indemnify each Indemnified Party, on the first Settlement
Date which is at least 45 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to

 

44



--------------------------------------------------------------------------------

amounts payable under this Section 8.5) payable or paid by such Indemnified
Party and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Each Indemnified
Party will promptly notify the Seller of any event of which it has knowledge,
which will entitle such Indemnified Party to compensation pursuant to this
Section 8.5; provided, however, that failure of any Indemnified Party to demand
indemnification for any Taxes shall not constitute a waiver of such right to
indemnification, except that the Seller shall not be required to indemnify an
Indemnified Party for Taxes under this Section 8.5 unless such Indemnified Party
notifies the Seller of such claim no later than 45 days after such Indemnified
Party has knowledge of such Taxes being imposed or arising. Any notice claiming
compensation under this Section 8.5 shall set forth in reasonable detail the
additional amount or amounts to be paid to it hereunder and shall be conclusive
in the absence of manifest error.

(d) Each Indemnified Party agrees that it will use reasonable efforts to reduce
or eliminate any claim for indemnity pursuant to this Section 8.5, including,
subject to applicable law, a change in the funding office of such Indemnified
Party; provided, however, that nothing contained herein shall obligate any
Indemnified Party to take any action that imposes on such Indemnified Party any
material additional costs or imposes material legal or regulatory burdens, nor
which, in such Indemnified Party’s reasonable opinion, would have a material
adverse effect on its business, operations or financial condition.

(e) If any Indemnified Party receives a refund of any Taxes as to which it has
been indemnified pursuant to this Section 8.5 (including by the payment of
additional amounts pursuant to this Section 8.5), it shall pay to the Seller an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all reasonable out-of-pocket expenses (including Taxes) of such Indemnified
Party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). The Seller, upon the
request of such Indemnified Party, shall repay to such Indemnified Party the
amount paid over pursuant to this clause (e) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such Indemnified Party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (e), in no
event will the Indemnified Party be required to pay any amount to the Seller
pursuant to this clause (e) the payment of which would place the Indemnified
Party in a less favorable net after-Tax position than the Indemnified Party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
Indemnified Party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Seller or any other
Person.

(f) If any Purchaser is entitled to an exemption from or reduction of
withholding or backup withholding tax (“Withholding Tax”) with respect to any
payments

 

45



--------------------------------------------------------------------------------

under any Transaction Document, it shall deliver to the Seller and Servicer, on
or prior to the date on which such Purchaser becomes a Purchaser under this
Agreement and as otherwise prescribed by applicable law or reasonably requested
by the Seller, such valid, properly completed and duly executed forms,
certificates, and documentation (including Internal Revenue Service Form W-8ECI,
W-8BEN-E, W-8IMY or W-9 or successor form of the foregoing), along with any
applicable attachments (including, in case of a Person claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, a
certificate reasonably satisfactory to the Seller to the effect that such Person
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Seller within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code), prescribed by applicable law or reasonably
requested by the Seller, the Servicer, the Administrative Agent or any
Administrator as will permit such payments to be made without or at a reduced
rate of withholding. Each Purchaser agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Seller,
Servicer and Administrative Agent, in writing of its legal inability to do so.
Each Purchaser shall replace or update such forms when necessary to maintain any
applicable exemption and as requested by the Administrative Agent, the
Administrators or the Seller, as applicable. Each Purchaser agrees to hold the
Administrative Agent, the Administrators, the Servicer and the Seller harmless
from any Withholding Taxes relating to payments by the Seller to such Purchaser
or such indemnitee arising from such Purchaser’s failure to comply with this
Section 8.5(f).

(g) If a payment made to any of the Investor Parties or the Servicer hereunder
would be subject to U.S. federal Withholding Tax imposed by FATCA if such payee
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such payee shall deliver to the Seller at the time or
times prescribed by law and at such time or times reasonably requested by the
Seller, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Seller as may be necessary for the
Seller to comply with its obligations under FATCA and to determine that such
payee has complied with such payee’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.

ARTICLE IX.

THE ADMINISTRATIVE AGENT AND THE LIBERTY STREET

ADMINISTRATORADMINISTRATORS

Section 9.1. Appointment.

(a) Each Purchaser hereby irrevocably designates and appoints WFB, as
Administrative Agent hereunder, and authorizes the Administrative Agent to take
such action on its behalf under the provisions of the Transaction Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of the

 

46



--------------------------------------------------------------------------------

Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each of Liberty StreetNieuw Amsterdam and ScotiabankRabobank
hereby irrevocably designates and appoints ScotiabankRabobank, as Liberty
StreetNieuw Amsterdam Administrator hereunder, and authorizes the Liberty
StreetNieuw Amsterdam Administrator to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Liberty StreetNieuw Amsterdam
Administrator by the terms of the Transaction Documents, together with such
other powers as are reasonably incidental thereto. Each of Fairway and BMO
hereby irrevocably designates and appoints BMO Capital Markets Corp., as Fairway
Administrator hereunder, and authorizes the Fairway Administrator to take such
action on its behalf under the provisions of the Transaction Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Fairway Administrator by the terms of the Transaction Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, neither the
Administrative Agent nor the Liberty Street Administratoreither of the
Administrators shall have any duties or responsibilities, except those expressly
set forth herein, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Administrative Agent or the Liberty Street
Administratoreither of the Administrators shall be read into this Agreement or
otherwise exist against the Administrative Agent or the Liberty Street
Administratoreither of the Administrators.

(b) The provisions of this Article IX are solely for the benefit of the
Administrative Agent, the Liberty Street AdministratorAdministrators and the
Purchasers, and neither of the Seller Parties shall have any rights as a
third-party beneficiary or otherwise under any of the provisions of this Article
IX (other than as provided in Section 9.9), except that this Article IX shall
not affect any obligations which the Administrative Agent, the Liberty Streetany
Administrator or any Purchaser may have to either of the Seller Parties under
the other provisions of this Agreement.

(c) In performing its functions and duties hereunder, the Administrative Agent
shall act solely as the Administrative Agent of the Purchasers and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for either of the Seller Parties or any of their
respective successors and assigns. In performing its functions and duties
hereunder, the Liberty Street Administratoreach of the Administrators shall act
solely as the administrator of the Liberty Streetits Funding Group and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for either of the Seller Parties, WFB,any of the
Administrative AgentInvestor Parties or any of their respective successors and
assigns.

Section 9.2. Delegation of Duties. Each of the Administrative Agent and the
Liberty Street AdministratorAdministrators may execute any of its duties under
the applicable Transaction Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. NeitherNone of the Administrative Agent noror the Liberty Street
AdministratorAdministrators shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

47



--------------------------------------------------------------------------------

Section 9.3. Exculpatory Provisions. NeitherNone of the Administrative Agent,
the Liberty Street AdministratorAdministrators nor any of their respective
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them or any Person described in
Section 9.2 under or in connection with the Transaction Documents (except for
its, their or such Person’s own bad faith, gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Purchasers or other
agents for any recitals, statements, representations or warranties made by the
Seller contained in any Transaction Document or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, any Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other document furnished in connection herewith, or for any failure of
either of the Seller Parties to perform its respective obligations hereunder, or
for the satisfaction of any condition specified in Article IV, except receipt of
items required to be delivered to the Administrative Agent or, as applicable,
the Liberty Street AdministratorAdministrators. Neither the Administrative Agent
nor the Liberty Street AdministratorAdministrators shall be under any obligation
to any Purchaser to ascertain or to inquire as to the observance or performance
of any of the agreements or covenants contained in, or conditions of, any
Transaction Document, or to inspect the properties, books or records of the
Seller Parties. This Section 9.3 is intended solely to govern the relationships
between (a) the Administrative Agent, on the one hand, and the Purchasers, on
the other, and (b) the Liberty Street Administratoreach of the Administrators,
on the one hand, and the members of the Liberty Streetits Funding Group, on the
other.

Section 9.4. Reliance by the Administrative Agent, the Liberty Street
Administrator and the PurchasersInvestor Parties.

(a) The Administrative Agent, the Liberty Street Administrator and each
PurchaserEach of the Investor Parties shall in all cases be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Seller Parties), independent
accountants and other experts selected by the Administrative Agent, the Liberty
Street Administrator or such Purchasersuch Investor Party. Each of the
Administrative Agent and the Liberty Street AdministratorAdministrators shall in
all cases be fully justified in failing or refusing to take any action under
this Agreement or any other document furnished in connection herewith unless it
shall first receive such advice or concurrence of (i) in the case of the Liberty
Streetan Administrator, each member of the Liberty Streetits Funding Group, and
(ii) in the case of the Administrative Agent, and each Purchaser (except where
another provision of this Agreement specifically authorizes the Administrative
Agent to take action based on the instructions of less than all of the
Purchasers).

(b) Any action taken by the Administrative Agent in accordance with
Section 9.4(a) shall be binding upon all Purchasersof the Investor Parties, and
any action taken by the Liberty Streetan Administrator in accordance with
Section 9.4(a) shall be findingbinding upon all members of the Liberty Streetits
Funding Group.

 

48



--------------------------------------------------------------------------------

Section 9.5. Notice of Amortization Events. None of the Administrative Agent,
the Liberty Street Administrator nor any PurchaserInvestor Parties shall be
deemed to have knowledge or notice of the occurrence of any Amortization Event
or Potential Amortization Event unless it or, in the case of a Purchaser that is
a member of a Funding Group, such Funding Group’s Administrator, has received
notice from another party hereto referring to this Agreement, stating that an
Amortization Event or a Potential Amortization Event has occurred hereunder and
describing such Amortization Event or Potential Amortization Event. In the event
that the Administrative Agent, the Liberty Street Administrator or any
Purchaserany of the Investor Parties receives such a notice, it shall promptly
give notice thereof to the Administrative Agent and the other Purchasers, as
applicableAdministrators, who will promptly advise their constituents of the
contents thereof. The Administrative Agent shall take such action with respect
to such Amortization Event or Potential Amortization Event as shall be directed
by any PurchaserWFB or the Liberty Streetany Administrator.

Section 9.6. Non-Reliance on the Administrative Agent, the Liberty Street
Administrator and Other PurchasersOther Investor Parties. Each of the Purchasers
expressly acknowledges that neither the Administrative Agent, the Liberty
Streetany Administrator nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliatesAffiliates has made any
representations or warranties to it and that no act by the Administrative Agent
or the Liberty Streetany Administrator hereafter taken, including, without
limitation, any review of the affairs of the Seller Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent or the
Liberty Streetsuch Administrator. Each of the Purchasers also represents and
warrants to the Administrative Agent, the Liberty Street Administrator
Administrators and the other Purchasers that it has, independently and without
reliance upon any such Person (or any of theirsuch Person’s Affiliates) and
based on such documents and information as it has deemed appropriate, made its
own appraisal of, and investigation into, the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller
Parties and made its own decision to enter into this Agreement. Each of the
Purchasers also represents that it will, independently and without reliance upon
the Administrative Agent, the Liberty Streetany Administrator or any other
Purchaser, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, prospects, financial and other condition and
creditworthiness of the Seller Parties. None of the Administrative Agent, the
Liberty Street AdministratorAdministrators nor any Purchaser, nor any of their
respective Affiliates, shall have any duty or responsibility to provide any
party to this Agreement with any credit or other information concerning the
business, operations, property, prospects, financial and other condition or
creditworthiness of the Seller Parties which may come into the possession of
such Person or any of its respective officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

49



--------------------------------------------------------------------------------

Section 9.7. Indemnification of Administrative Agent and Liberty Street
Administratorthe Administrators.

(a) . Each Committed Purchaser agrees to indemnify the Administrative Agent and
its officers, directors, employees, representatives and agents (to the extent
not reimbursed by the Seller Parties and without limiting the obligation of the
Seller Parties to do so), ratably in accordance with their respective
Percentages or Capital, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel for the Administrative Agent or
such Person in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not the Administrative AgentWFB
in its capacity as Administrative Agent or such Person shall be designated a
party thereto) that may at any time be imposed on, incurred by or asserted
against the Administrative Agent or such Person as a result of, or arising out
of, or in any way related to or by reason of, any of the transactions
contemplated hereunder or the execution, delivery or performance of this
Agreement or any other document furnished in connection herewith (but excluding
any such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the bad
faith, gross negligence or willful misconduct of the Administrative Agent or
such Person as finally determined by a court of competent jurisdiction). Each
member of the Liberty Street Funding Group agrees to indemnify the Liberty
Street Administrator and its officers, directors, employees, representatives and
agents (to the extent not reimbursed by Seller Parties and without limiting the
obligation of Seller Parties to do so), ratably in accordance with their
respective Capital, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel for the Liberty Street
Administrator or such Person in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
the Liberty Street Administrator in its capacity as such or such Person shall be
designated a party thereto) that may at any time be imposed on, incurred by or
asserted against the Liberty Street Administrator or such Person as a result of,
or arising out of, or in any way related to or by reason of, any of the
transactions contemplated hereunder or the execution, delivery or performance of
this Agreement or any other document furnished in connection herewith (but
excluding any such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the bad faith, gross negligence or willful misconduct of the Liberty Street
Administrator or such Person as finally determined by a court of competent
jurisdiction).

(b) Each Committed Purchaser in a Funding Group agrees to indemnify its
Administrator and its officers, directors, employees, representatives and agents
(to the extent not reimbursed by the Seller Parties and without limiting the
obligation of the Seller Parties to do so), ratably in accordance with their
respective Capital, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel for such Administrator or such
Person in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Administrator in its
capacity as such or such Person shall be designated a party thereto) that may at
any time be imposed on, incurred by or asserted against such Administrator or
such

 

50



--------------------------------------------------------------------------------

Person as a result of, or arising out of, or in any way related to or by reason
of, any of the transactions contemplated hereunder or the execution, delivery or
performance of this Agreement or any other document furnished in connection
herewith (but excluding any such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the bad faith, gross negligence or willful misconduct of such
Administrator or such Person as finally determined by a court of competent
jurisdiction).

Section 9.8. Administrative Agent and Liberty Street AdministratorAdministrators
in their Individual Capacities. Each of the Administrative Agent and the Liberty
Street AdministratorAdministrators in its individual capacity and its
affiliatesAffiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Seller Parties and their Affiliates as
though it were not the Administrative Agent or the Liberty Streetan
Administrator, as the case may be, hereunder. With respect to its Investments,
if any, each of the Administrative Agent and the Liberty Street
AdministratorAdministrators shall have the same rights and powers under this
Agreement as any Purchaser and may exercise the same as though it were not the
Administrative Agent or the Liberty Streetan Administrator, as the case may be,
and the terms “Purchaser” and “Purchasers” shall include each of the
Administrative Agent and the Liberty Street AdministratorAdministrators in its
individual capacity.

Section 9.9. Successor Administrative Agent. The Administrative Agent, upon
thirty (30) days’ notice to the Seller Parties and the Purchasers, (or, as
applicable, their Administrators) may voluntarily resign and may be removed at
any time, with or without cause, by the Purchasers. If the Administrative Agent
shall voluntarily resign or be removed as Administrative Agent under this
Agreement, then the Liberty Street Administrator shall immediatelyremaining
Committed Purchasers (or their respective Funding Group’s Administrator) shall
jointly appoint a Committed Purchaser or an Administrator to become the
successor Administrative Agent, whereupon such successor Administrative Agent
shall succeed to the rights, powers and duties of the Administrative Agent and
the term “Administrative Agent” shall mean such successor Administrative Agent.
Upon resignation or replacement of any Administrative Agent in accordance with
this Section 9.9, the retiring Administrative Agent shall execute or authorize
the filing of such UCC-3 assignments and amendments, and assignments and
amendments of the Transaction Documents, as may be necessary to give effect to
its replacement by a successor Administrative Agent. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of Article VIII and this Article IX shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

Section 9.10. UCC Filings. Each of the Purchasers hereby expressly recognizes
and agrees that the Administrative Agent may be designated as the secured party
of record on the various UCC filings required to be made under this Agreement
and the party entitled to amend, release and terminate the UCC filings under the
Sale Agreement in order to perfect their respective interests in the
Receivables, Collections and Related Security, that such designation shall be
for administrative convenience only in creating a record or nominee holder to
take certain actions hereunder on behalf of the Purchasers and that such listing
will not affect in any way the status of the Purchasers as the true parties in
interest with respect to the PoolPurchased Assets. In addition, such listing
shall impose no duties on the Administrative Agent other than those expressly
and specifically undertaken in accordance with this Article IX.

 

51



--------------------------------------------------------------------------------

Section 9.11. Conflict Waivers. ScotiabankEach of the Administrators or one or
more of its Affiliates acts, or may in the future act: (i) as administrative
agent for Liberty Streetadministrator for the Conduit Purchaser in its Funding
Group, (ii) as issuing and paying agent for Liberty Streetsuch Conduit
Purchaser’s Commercial Paper, (iii) to provide credit or liquidity enhancement
for the timely payment for Liberty Streetsuch Conduit Purchaser’s Commercial
Paper and (iv) to provide other services from time to time for Liberty
Streetsuch Conduit Purchaser (collectively, the “ScotiaAdministrator Roles”).
Each of the Administrative Agent and the Purchasers hereby acknowledges and
consents to any and all ScotiaAdministrator Roles and agrees that in connection
with any ScotiaAdministrator Role,  Scotiabankeach Administrator may take, or
refrain from taking, any action which it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for Liberty
Streetadministrator for the applicable Conduit Purchaser, the giving of notice
to the liquidity banks of a mandatory purchase pursuant to the applicable
Liquidity Agreement, and hereby acknowledges that neither Scotiabanksuch
Administrator nor any of its Affiliates has any fiduciary duties hereunder to
any Purchaser (other than Liberty Streetthe applicable Conduit Purchaser)
arising out of any of the Scotiaits Administrator Roles.

ARTICLE X.

ASSIGNMENTS; PARTICIPATIONS

Section 10.1. Assignments; Pledge to Federal Reserve Bank.

(a) Each of the parties hereby consents to any future assignment by Liberty
Street to Scotiabank, individually or as liquidity agent for the banks from time
to time party to the Liquidity Agreement,a Conduit Purchaser of all or any
portion of Liberty Streetsuch Conduit Purchaser’s rights and obligations
hereunder to its Administrator, its Liquidity Banks and their respective
Affiliates, without the consent of the Seller or any other Person. In addition
to and not in limitation of the foregoing: (i) any Purchaser may at any time and
from time to time, with the prior written consent of its Administrator (if
applicable) and the Administrative Agent (in each case, which consent shall not
be unreasonably withheld, denied or delayed), assign to one or more Eligible
Assignees (each, an “Assignee Purchaser”) all or any part of its rights and
obligations under this Agreement (and, if applicable, under the applicable
Liquidity Agreement) pursuant to an assignment agreement, substantially in the
form set forth in Exhibit VI hereto (the (an “Assignment Agreement”) executed by
such Assignee Purchaser and such selling Purchaser and reasonably acceptable to
the Administrative Agent, the applicable Administrator (if any) and the Seller;
and (ii) so long as no Amortization Event shall have occurred and be continuing,
the consent of the Seller (which consent shall not be unreasonably withheld or
delayed) shall be required prior to the effectiveness of any such assignment
other than to an existing Purchaser or one of its Affiliates and other than as
provided in the first sentence of this Section 10.1(a). Upon delivery of the
executed Assignment Agreement to the Administrative Agent, such selling
Purchaser shall be released from its obligations hereunder to the extent of such
assignment. Thereafter, upon recordation in the Register, the Assignee Purchaser
shall for all purposes be a Purchaser party to this Agreement and shall have all
the rights and obligations of a Purchaser

 

52



--------------------------------------------------------------------------------

under this Agreement to the same extent as if it were an original party hereto
and thereto, and no further consent or action by the Seller, the Purchasers or
the Administrative Agent shall be required. Neither the Seller nor the Servicer
shall have the right to assign its rights or obligations under this Agreement.
The Purchasers may not assign all or any part of their rights or obligations
under this Agreement other than as permitted by this Section 10.1.

(b) Notwithstanding any other provision of this Agreement to the contrary, any
Purchaser may at any time pledge or grant a security interest in all or any
portion of its rights (including, without limitation, rights to payment of
principal and interest) under this Agreement to secure obligations of such
Purchaser to a Federal Reserve Bank located in the United States of America,
without notice to or consent of any other party hereto; provided that no such
pledge or grant of a security interest shall release such Purchaser from any of
its obligations hereunder or substitute any such pledgee or grantee for such
Purchaser as a party hereto.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Seller, shall maintain a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of the Purchasers and
each Purchaser’s interest in this Agreement and the other Transaction Documents
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Seller, the
Administrative Agent and the Purchaser shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Purchaser hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Seller and any Purchaser, at any reasonable time and from time
to time upon reasonable prior notice. The parties intend for the Investments
(for federal, state and local income and franchise tax purposes, as set forth in
Section 1.4(e)) evidenced by this Agreement to be in registered form for tax
purposes.

Section 10.2. Participations. Any Purchaser may, without the consent of any
other party to this Agreement (but with notice by such Purchaser to the
Administrative Agent and the Seller at least 5 business Days prior to any such
sale), in the ordinary course of its business at any time sell to one or more
Persons (each a “Participant”) participating interests in its Commitment and(if
applicable), its Investments. Notwithstanding any such sale by a Purchaser of a
participating interest to a Participant, such Purchaser’s rights and obligations
under this Agreement shall remain unchanged, such Purchaser shall remain solely
responsible for the performance of its obligations hereunder, and each of the
parties hereto shall continue to deal solely and directly with such Purchaser in
connection with such Purchaser’s rights and obligations under this Agreement.
Each Purchaser agrees that any agreement between such Purchaser and any such
Participant in respect of such participating interest shall not restrict such
Purchaser’s right to agree to any amendment, supplement, waiver or modification
to this Agreement, except for any amendment, supplement, waiver or modification
described in Section 12.1(b)(i). Each Purchaser that sells a participation
shall, acting solely for this purpose as an agent of the Seller, maintain a
register on which it enters the name and address of each Participant and such
Participant’s interest in the rights and obligations under this Agreement and
the other Transaction Documents (the “Participant Register”); provided that no
Purchaser shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any rights or obligations
under any Transaction Document) to any Person except (i) to the extent that such
disclosure is necessary to establish that such rights and obligations are in
registered form under

 

53



--------------------------------------------------------------------------------

Section 5f.103-1(c) of the United States Treasury Regulations and (ii) to the
Seller upon the reasonable request of the Seller. The entries in the Participant
Register shall be conclusive absent manifest error, and such Purchaser shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

Section 10.3. Replacement of Purchaser(i) . If (i) the Seller becomes obligated
to pay additional amounts to any Purchaser pursuant to Section 8.3,8.3 or
Section 8.5, (ii) any Purchaser gives notice of the occurrence of any
circumstances described in Section 1.7, or (ii Committed Purchaser becomes a
Defaulting Purchaser, or (iii) any Purchaser (or its Administrator) does not
consent to any matter requiring its consent under Section 12.1 when the Required
Purchasers have otherwise consented to such matter, then the Administrative
Agent or CMC may, within 90 days thereafter, designate another bank or financial
institution meeting the requirements of an Eligible Assignee (or otherwise
reasonably acceptable to the Administrative Agent) (such other institution being
called a “Replacement Purchaser”) to purchase the Capital of such Purchaser and
such Purchaser’s rights hereunder, without recourse to or warranty by, or
expense to, such Purchaser, for a purchase price equal to the outstanding
Capital and accrued Yield payable to such Purchaser plus any accrued but unpaid
fees owed to such Purchaser and any other amounts payable to such Purchaser
under this Agreement, and to assume all the obligations of such Purchaser
hereunder, all in compliance with Section 10.1.10.1; provided, however, that
(a) if a Defaulting Purchaser is a member of a Funding Group, the Administrative
Agent or CMC may replace its entire Funding Group, and (b) unless an
Amortization Event shall have occurred and be continuing, the Seller shall have
the right to consent to any Replacement Purchaser selected by the Administrative
Agent, which consent shall not be unreasonably withheld or delayed. Upon such
purchase and assumption (pursuant to an Assignment Agreement), such Purchaser
shall no longer be a party hereto or have any rights hereunder (other than
rights with respect to indemnities and similar rights applicable to such
Purchaser prior to the date of such purchase and assumption) and shall be
relieved from all obligations to the Seller hereunder, and the Replacement
Purchaser shall succeed to the rights and obligations of such Purchaser
hereunder.

ARTICLE XI.

GRANT OF SECURITY INTEREST

Section 11.1. Grant of Security Interest. In addition to any ownership interest
which the Administrative Agent may from time to time acquire pursuant hereto,
the Seller hereby grants to the Administrative Agent, for the ratable benefit of
the PurchasersInvestor Parties, a continuing security interest in all of the
Seller’s right, title and interest in, to and under the Pool Assets, prior to
all other liens on and security interests therein to secure the prompt and
complete payment of the Aggregate Unpaids and the performance of all of the
Seller’s obligations under the Transaction Documents. The Administrative Agent
is hereby authorized to file a financing statement naming the Seller as the
debtor and/or seller and describing the collateral covered thereby as “all
personal property and the proceeds thereof”, “all assets and the proceeds
thereof” or words of similar effect. The Administrative Agent and the
PurchasersInvestor Parties shall

 

54



--------------------------------------------------------------------------------

have, in addition to the rights and remedies that they may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative.

ARTICLE XII.

MISCELLANEOUS

Section 12.1. Waivers and Amendments.

(a) No failure or delay on the part of the Administrative Agent, the Liberty
Street Administrator or any Purchaserany of the Investor Parties in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 12.1(b). This Agreement and the provisions hereof may only be amended,
supplemented, modified or waived only in a writing signed by the Seller, the
Servicer, the Administrative Agent and the Required Purchasers; provided,
however, that (i) the Liberty Streeta Conduit Purchaser’s or Committed
Purchaser’s Funding Group’s Administrator’s signature on any amendment,
supplement, modification or waiver shall have the same force and effect as the
signature of any member of the Liberty Streetsuch Funding Group, (ii) the
Administrative Agent, the Liberty Street AdministratorAdministrators and the
Purchasers may enter into amendments to modify any of the terms or provisions of
Article IX of this Agreement without the consent of the Seller or Servicer,
provided that such amendment has no negative impact upon the Seller or Servicer,
and (iii) without the consent of each Purchaser directly affected thereby (or,
in the case of a member of the Liberty Streeta Funding Group, the Liberty
Streetits applicable Administrator), no such amendment supplement, modification
or waiver shall (A) extend the Facility Termination Date or the date of any
payment or deposit of Collections by the Seller or the Servicer, (B) reduce the
rate or extend the time of payment of Yield (or any component of Yield),
(C) reduce any Feefee payable to the Administrative Agent or to or for the
benefit of any Purchaser, (D) change the Capital of any Investment, (E) amend,
modify or waive any provision of the definition of Required Purchasers or this
Section 12.1(b), (F) consent to or permit the assignment or transfer by the
Seller or Servicer of any of its respective rights and obligations under this
Agreement, (G) change the definition of “Commitment” or “Purchased Assets
Coverage Percentage” or (H) amend or modify any defined term (or any defined
term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses.   The Seller acknowledges that a Conduit
Purchaser’s ability to consent to any amendment or supplement to, or
modification or waiver of, this Agreement may require prior confirmation from
the rating agencies who rate its Commercial Paper that such amendment,
supplement, modification or waiver will not cause a downgrade in or withdrawal
of any existing rating of such Commercial Paper. Any modification or waiver made
in accordance with this Section 12.1 shall be binding upon each of the parties
hereto.

 

55



--------------------------------------------------------------------------------

Section 12.2. Notices. Except as provided in this Section 12.2, all
communications and notices provided for hereunder shall be in writing (including
by letter, facsimile, electronic mail or similar writing) and shall be given to
the other parties hereto at their respective addresses or telecopy numbers set
forth on the signature pages hereof or at such other address or telecopy number
as such Person may hereafter specify for the purpose of notice to each of the
other parties hereto. Each such notice or other communication shall be effective
(a) if given by facsimile or electronic mail, upon the receipt thereof, (b) if
given by mail, five (5) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or (c) if given by any
other means, when received at the address specified in this Section 12.2. The
Seller hereby authorizes the Purchasers and the Liberty Street Administrator to
effect Purchases and Yield Rate selectionseach of the Investor Parties to effect
Investments based on telephonic notices made by any Person whom the
Administrative Agent or the Liberty Street Administrator, as the case may
be,such Investor Party in good faith believes to be acting on behalf of the
Seller. The Seller agrees to deliver promptly to the Administrative Agent and
the Liberty Street AdministratorAdministrators a written confirmation of each
telephonic notice signed by an Authorized Officer of the Seller; provided,
however, the absence of such confirmation shall not affect the validity of such
notice. If the written confirmation differs from the action taken by WFB or a
member of the Liberty Street Funding Group, as the case may beany of the
Investor Parties, the records of the Administrative Agent (in the case of WFB)
or the Liberty Streetapplicable Administrator, as applicable, (in all other
cases) shall govern absent manifest error.

Section 12.3. Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 8.3 or 8.4) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

 

56



--------------------------------------------------------------------------------

Section 12.4. Protection of Ownership and Security Interests.

(a) The Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Administrative Agent or the Liberty
Streetany Administrator may reasonably request, to perfect, protect or more
fully evidence the Administrative Agent’s (on behalf of the PurchasersInvestor
Parties) ownership of or security interest in the Pool Assets or Purchased
Assets, or to enable the Administrative Agent or the PurchasersInvestor Parties
to exercise and enforce their rights and remedies hereunder. At any time after
the occurrence of an Amortization Event, the Administrative Agent may, or the
Administrative Agent may direct the Seller or the Servicer to, notify the
Obligors of Receivables, at the Seller’s expense, of the ownership or security
interests of the PurchasersInvestor Parties under this Agreement and may also
direct that payments of all amounts due or that become due under any or all
Receivables be made directly to the Administrative Agent or its designee. The
Seller or the Servicer (as applicable) shall, at any PurchaserInvestor Party’s
request, withhold the identity of such PurchaserInvestor Party in any such
notification.

(b) If any Seller Party fails to perform any of its obligations hereunder, the
Administrative Agent, the Liberty Street Administrator or any Purchaserany
Investor Party may (but shall not be required to) perform, or cause performance
of, such obligations, and the Administrative Agent’s , the Liberty Street
Administrator’s or such Purchasersuch Investor Party’s costs and expenses
incurred in connection therewith shall be payable by the Seller as provided in
Section 8.4. Each Seller Party irrevocably authorizes the Administrative Agent
at any time and from time to time in the sole discretion of the Administrative
Agent, and appoints the Administrative Agent as its attorney-in-fact, to act on
behalf of such Seller Party (i) to execute on behalf of the Seller as debtor (if
required) and to file financing statements necessary or desirable in the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the ownership or security interest of the PurchasersInvestor
Parties in the ReceivablesPurchased Assets, including, financing statements
describing as the collateral covered thereby “all of debtor’s personal property
or assets” or words to that effect, not withstandingnotwithstanding that such
wording may be broader in scope than the ReceivablesPurchased Assets described
in this Agreement and (ii) to file a carbon, photographic or other reproduction
of this Agreement or any financing statement with respect to the Receivables as
a financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchasers in the Receivables.
This appointment is coupled with an interest and is irrevocable.

Section 12.5. Confidentiality.

(a) Each of the parties hereto shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letter, the
Administrative Agent’s Fee Letter and the other nonpublic, confidential or
proprietary information with respect to the Originators, the Seller, the
Performance Guarantor, the Administrative Agent, the Purchasers Parties, the
Funding Sources and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such party and its directors, officers and
employees may disclose such

 

57



--------------------------------------------------------------------------------

information (i) to such party’s external accountants, attorneys, investors,
potential investors and credit enhancers and the agents or advisors of such
Persons, and (ii) as required by any applicable law or regulation or by any
court, regulatory body or agency having jurisdiction over such party (including,
without limitation, the filing of this Agreement with the SEC as an exhibit to
an annual or quarterly report under the Securities Exchange Act of 1934); and
provided, further, that such party shall have no obligation of confidentiality
in respect of any information which may be generally available to the public or
becomes available to the public through no fault of such party.

(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it and
any Originator (i) to the Administrative Agent, the Liberty Street Administrator
and each of the PurchasersFunding Sources, (ii) to any prospective or actual
assignee or participant of the Administrative Agent or any of the
PurchasersFunding Sources, (iii) to any investor in, or any rating agency who
rates, any Conduit Purchaser’s Commercial Paper or other debt securities or to
any such Commercial Paper dealer, (iv) to any provider of a surety, guaranty or
credit or liquidity enhancement to Liberty Streeta Conduit Purchaser or any
entity organized for the purpose of purchasing, or making loans secured by,
financial assets for which any of the Committed PurchaserPurchasers or any of
theirits respective Affiliates acts as the administrative agentadministrator,
(v) to a nationally recognized statistical rating organization in compliance
with Rule 17g-5 under the Securities Exchange Act of 1934 (or to any other
rating agency in compliance with any similar rule or regulation in any relevant
jurisdiction), and (vi) to any officers, directors, employees, outside
accountants, advisors and attorneys of any of the foregoing, provided each such
Person is advised of the confidential nature of such information and (except in
the case of a Person described in clauses (iii) and (v) above) agrees to be
bound by the provisions of this Section 12.5. In addition, the Administrative
Agent and the Purchasers mayeach of the Investor Parties may (A) disclose any
such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law), and (B) disclose
the existence and principal terms of this Agreement and the other Transaction
Documents (including the type and size of the transaction, the company logo ,
names and respective roles of the Seller, the Servicer, the Administrative Agent
and the Administrators in connection therewith) for the purpose of conducting
and marketing their respective businesses.

Section 12.6. Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Administrative Agent,
the Liberty Street Administrator or any Purchaserany of the Investor Parties, no
claim may be made by any Seller Party or any other Person against the
Administrative Agent or any Purchaser or theirany of the Investor Parties or its
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

Section 12.7. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW

 

58



--------------------------------------------------------------------------------

YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH
SHALL APPLY HERETO) EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE
ADMINISTRATIVE AGENT’S SECURITY INTEREST IN THE COLLATERAL OR REMEDIES HEREUNDER
IN RESPECT THEREOF ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

Section 12.8. CONSENT TO JURISDICTION. EACH SELLER PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER
PARTY HERETOO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE LIBERTY STREET ADMINISTRATOR OR ANY PURCHASERANY OF
THE PARTIES TO BRING PROCEEDINGS AGAINST ANY SELLEROTHER PARTY IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
ADMINISTRATIVE AGENT, THE LIBERTY STREET ADMINISTRATOR OR ANY PURCHASERANY OTHER
PARTY HERETO OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY PURCHASERANY
PARTY HERETO INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY
SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
THE BOROUGH OF MANHATTAN, NEW YORK.

Section 12.9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY HERETO PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

Section 12.10. Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

59



--------------------------------------------------------------------------------

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article VIII, and
Sections 12.6 through and including 12.9 shall be continuing and shall survive
any termination of this Agreement.

Section 12.11. Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 12.12. PATRIOT Act. Each PurchaserInvestor Party that is subject to the
requirements of the Act hereby notifies the Seller and the Servicer that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Seller Parties, the Originators and their
respective Subsidiaries, which information includes the name and address of the
Seller Parties, the Originators their respective Subsidiaries and other
information that will allow such Purchasers to identify such parties in
accordance with the Act.

Section 12.13. Recourse Against Certain Parties. No recourse under or with
respect to any obligation, covenant or agreement (including, without limitation,
the payment of any Fees or any other obligations) of any Seller Party or Liberty
Streetany Conduit Purchaser contained in this Agreement or any other agreement,
instrument or document entered into by it pursuant hereto or in connection
herewith shall be had against any incorporator, affiliate, stockholder, officer,
partner, member, manager, employee or director of any Seller Party or Liberty
Streetany Conduit Purchaser by the enforcement of any assessment or by any legal
or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that the agreements of the Seller Parties or
Liberty Streeteach Conduit Purchaser contained in this Agreement and all of the
other agreements, instruments and documents entered into by it pursuant hereto
or in connection herewith are, in each case, solely the corporate or limited
liability company obligations of the Seller Parties or Liberty Streetsuch
Conduit Purchaser, as the case may be, and that no personal liability whatsoever
shall attach to or be incurred by the Seller Parties, Liberty Streetany Conduit
Purchaser or any incorporator or organizer, stockholder, affiliate, officer,
partner, member, manager, employee or director thereof under or by reason of any
of the obligations, covenants or agreements of the Seller Parties contained in
this Agreement or in any other such instruments, documents or agreements, or
that are implied therefrom. By way of clarification, the foregoing sentence
shall not limit recourse to any Seller Party for its respective obligations
under this Agreement.

 

60



--------------------------------------------------------------------------------

Section 12.14. Limitation on Payments. Notwithstanding any provisions contained
in this Agreement to the contrary, Liberty Streetno Conduit Purchaser shall not,
andnor shall notit be obligated to, pay any amount pursuant to this Agreement
unless (a) Liberty Streetsuch Conduit Purchaser has received funds which may be
used to make such payment and which funds are not required to repay its
Commercial Paper and advances under its Program Support Agreements when due and
(b) after giving effect to such payment, either (i) there is sufficient
liquidity availability (determined in accordance with the Program Support
Agreements), under all of the liquidity facilities for Liberty Streetsuch
Conduit Purchaser’s Commercial Paper program, to pay the “Face Amount” (as
defined below) of all outstanding Commercial Paper and advances under its
Program Support Agreements when due or (ii) all Commercial Paper and advances
under the Program Support Agreements are paid in full. Any amount which Liberty
Streeta Conduit Purchaser does not pay pursuant to the operation of the
preceding sentence shall not constitute a claim (as defined in §101 of the
Bankruptcy Code) against or limited liability company obligation of Liberty
Streetsuch Conduit Purchaser for any such insufficiency unless and until such
payment may be made in accordance with clauses (a) and (b) above. The agreements
in this Section shall survive termination of this Agreement and payment of all
obligations hereunder. As used in this Section, the term “Face Amount” means,
with respect to outstanding Commercial Paper or advances under Liberty Streeta
Conduit Purchaser’s Program Support Agreements, (x) the face amount of any such
Commercial Paper issued on a discount basis, and (y) the principal amount of,
plus the amount of all interest accrued and to accrue thereon to the stated
maturity date of, any such Commercial Paper issued on an interest-bearing basis
or any such advances under its Program Support Agreements.

Section 12.15. Non-Petition. Each of the parties hereto hereby agrees that it
will not institute against any Conduit Purchaser, or join any Person in
instituting against any Conduit Purchaser, any insolvency proceeding (namely,
any proceeding of the type referred to in Section 7.1(g)(ii) or (iii) as if
references to the “Seller” therein were references to such Conduit Purchaser) so
long as any Commercial Paper or other senior Indebtedness issued by such Conduit
Purchaser, as the case may be, shall be outstanding or there shall not have
elapsed one year plus one day since the last day on which any such Commercial
Paper or other senior Indebtedness shall have been outstanding. The parties’
obligations under this Section 12.15 shall survive termination of this
Agreement.

<Signature Pages Follow>

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

CMC RECEIVABLES, INC., AS SELLER By:  

 

Name:   Title:  

Address for Notices:

6565 N. MacArthur Blvd., Suite 800

Irving, TX 75039

Attn:    VP and Treasurer Email:    louis.federleCarey.Dubois@cmc.com Phone:   
(214972) 689-4370308-4092 Fax:    (214) 689-5890

 

COMMERCIAL METALS COMPANY, AS THE SERVICER By:  

 

Name:   Title:  

Address for Notices:

6565 N. MacArthur Blvd., Suite 800

Irving, TX 75039

Attn:    VP and Treasurer Email:    louis.federleCarey.Dubois@cmc.com Phone:   
(214972) 689-4370308-4092 Fax:    (214) 689-5890

 

62



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

INDIVIDUALLY AS A COMMITTED PURCHASER AND AS ADMINISTRATIVE AGENT

By:  

 

Name:   Eero MakiWilliam P. Rutkowski Title:   Senior Vice President

Address for Notices:

Wells Fargo Bank, N.A.

6 Concourse Parkway, Suite 14501100 Abernathy Road, N.E., Suite 1500

Atlanta, GA 30328-5657

Attention:    Eero MakiWilliam P. Rutkowski Email:   
rsgglobal@wachoviaWFCFReceivablesSecuritizationAtlanta@wellsfargo.com;
william.rutkowski@wellsfargo.com Phone:    (404770) 732-0821508-2180 Fax:   
(404866) 732-0801972-3558

 

63



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIACOÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH, INDIVIDUALLY AS A COMMITTED PURCHASER AND
AS LIBERTY STREETNIEUW AMSTERDAM ADMINISTRATOR By:  

 

Name:   Title:   By:  

 

Name:                

Title:    

Address for Notices:

The Bank of Nova Scotia

711 Louisiana Street

Suite 1400

Houston, TX 77002

Attention:     Justin Perdue

Email: justin_perdue@scotiacapital.com; liberty_street@scotiacapital.com

Phone: (713) 759-3452

Fax:     (832) 426-6023

With a copy to:

The Bank of Nova Scotia

Director, Asset-Backed Finance

One Liberty Plaza, 26th Floor

New York, NY 10006

Attention: Darren WardAddresses:

Rabobank Nederland, New York Branch

245 Park Avenue, 37th Floor

New York, New York 10167

Attention: New York Securitization Group (NYSG)

Facsimile No.: (914) 304-9324

Phone No.: (212) 808-6816

Email: naconduit@rabobank.com

 

64



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS CORP., AS FAIRWAY ADMINISTRATOR By:  

 

Name:                 Title:                  

Address for Notices:

BMO Capital Markets, Securitization

Attention: Judd Deppisch

115 S. LaSalle St., 25W

Chicago, IL 60603

Email: judd.deppisch@bmo.com; sonia.zamora@bmo.com; fundingdesk@bmo.com

Phone: 312-461-5107; 312-461-2880

Fax: 312-293-4908

With a copy to:

Bank of Montreal

c/o BMO Capital Markets, Corporate Banking

Attention: Ann Kozak

115 S. LaSalle St., 25W

Chicago, IL 60603

Email: ann.kozak@bmo.com

Phone: 312-293-4484

Fax: 312-293-4948

 

65



--------------------------------------------------------------------------------

BANK OF MONTREAL, AS A COMMITTED PURCHASER By:  

 

Name:                 Title:                  

Address for Notices:

Bank of Montreal

c/o BMO Capital Markets, Corporate Banking

Attention: Ann Kozak

115 S. LaSalle St., 25W

Chicago, IL 60603

Email: ann.kozak@bmo.com

Phone: 312-293-4484

Fax: 312-293-4948

With a copy to:

BMO Capital Markets, Securitization

Attention: Judd Deppisch

115 S. LaSalle St., 25W

Chicago, IL 60603

Email: judd.deppisch@bmo.com; sonia.zamora@bmo.com; fundingdesk@bmo.com

Phone: 312-461-5107; 312-461-2880

Fax: 312-293-4908

 

66



--------------------------------------------------------------------------------

NIEUW AMSTERDAM RECEIVABLES CORPORATION, INDIVIDUALLY AS A CONDUIT PURCHASER By:
 

 

Name:   Title:    

Address for Notices:

Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, New York 11747

Facsimile No.: (212) 302-8767

Telephone No.: (631)930-7266

Email: darren_ward@scotiacapital.com

Phone: (212) 225-5264

Fax: (212) 225-5274

nieuwam@gssnyc.com

With copy to:

Rabobank Nederland, New York Branch

245 Park Avenue, 37th Floor

New York, New York 10167

Attention: New York Securitization Group (NYSG)

Facsimile No.: (914) 304-9324

Phone No.: (212) 808-6816

Email: naconduit@rabobank.com

 

67

 



--------------------------------------------------------------------------------

LIBERTY STREET FUNDINGFAIRWAY FINANCE COMPANY, LLC, INDIVIDUALLY AS A CONDUIT
PURCHASER By:  

 

Name:   Title:  

Address for Notices:

Liberty Street Funding LLC

c/o Global Securitization Services, LLCFairway Finance Company, LLC

114 West 47th Street, Suite 2310

New York, New York 10036

c/o BMO Capital Markets, Securitization

Attention:  Jill A. RussoJeff BaCote, Don McCardle

115 S. LaSalle St., 25W

Chicago, IL 60603

Email: jrusso@gssnyc.com; liberty_street@scotiacapital.comfundingdesk@bmo.com

Phone: (212) 295-2742

 312-293-8005

Fax: (212) 302-8767 312-461-3189

With a copy to:

BMO Capital Markets, Securitization

Attention: Judd Deppisch

115 S. LaSalle St., 25W

Chicago, IL 60603

Email: judd.deppisch@bmo.com; sonia.zamora@bmo.com;

Phone: 312-461-5107; 312-461-2880

Fax: 312-293-4908

 

68

 



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

Capitalized terms used and not otherwise defined herein, are used with the
meanings attributed thereto in Agreement or, if not defined therein, in the Sale
Agreement.

Except as otherwise specified in this Agreement, all references in this
Agreement (i) to any Person (other than the Seller) shall be deemed to include
such Person’s successors and assigns, and (ii) to any law, agreement, statute or
contract specifically defined or referred to in this Agreement shall be deemed
references to such law, agreement, statute or contract as the same may be
supplemented, amended, waived, consolidated, replaced or modified from time to
time, but only to the extent permitted by, and effected in accordance with, the
terms thereof. The words “herein,” “hereof” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any provision of this Agreement, and references to “Article,”
“Section,” “paragraph,” “Exhibit,” “Schedule” and “Appendix” are references to
this Agreement unless otherwise specified. Whenever the context so requires,
words importing any gender include the other gender. Any of the defined terms
may, unless the context otherwise requires, be used in the singular or the
plural depending on the reference; the singular includes the plural and the
plural includes the singular. The word “or” shall not be exclusive.

All accounting terms not otherwise defined in this Agreement shall have the
meanings assigned them in conformity with GAAP. All terms used in Article 9 of
the UCC and not specifically defined in this Agreement shall be defined herein
and in the Transaction Documents as such terms are defined in the UCC as in
effect in the State of New York. Each reference to this Agreement, any other
Transaction Document, or any other agreement shall be a reference to such
agreement together with all exhibits, schedules, attachments and appendices
thereto, in each case as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof and hereof. References to
“writing” include telecopying, printing, typing, lithography and other means of
reproducing words in a tangible visible form including computer generated
information accessible in tangible visible form. References to “written” include
faxed, printed, typed, lithographed and other means of reproducing words or
symbols in a tangible visible form consistent with the preceding sentence. The
words “including,” “includes” and “include” shall be deemed to be followed by
the words “without limitation”. For purposes of determining any ratio or making
financial calculations hereunder that include a reference to one or more months
in such determination, such reference shall be deemed a reference to a Fiscal
Monthcalendar month.

Unless otherwise expressly provided herein, any period of time ending on a day
which is not a Business Day shall end on the next succeeding Business Day, and
any notice or report which is not received by the time specified in this
Agreement, shall be deemed to have been received on the next Business Day.
Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding.”

 

Exhibit I - Page 1



--------------------------------------------------------------------------------

In addition, as used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“Act” has the meaning specified in Section 3.1(y).

“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.

“Adverse Claim” means a Lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

“Administrative Agent’s Account” means account no.

            , or any other account or accounts as the Administrative Agent may
indicate from time to time.

“Administrative Agent’s AccountFee Letter” means that certain letter agreement
dated as of December 28, 2011August 15, 2014 by and between the Administrative
Agent and the Seller, as the same may be amended, restated or otherwise modified
from time to time.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
Contract or otherwise.

“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Investments outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 2.1.2.1(f).

“Aggregate Unpaids” means, at any time, the sum of the Aggregate Capital and all
Required Amounts.

“Agreement” means this Receivables Purchase Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.

 

Exhibit I - Page 2



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the sum of
(a) the higher as of such day of (i) the Prime Rate, or (ii) one-half of one
percent (0.50%) above the Federal Funds Rate, plus (b) the Applicable Margin.
For purposes of determining the Alternate Base Rate for any day, changes in the
Prime Rate or the Federal Funds Rate shall be effective on the date of each such
change.

“Amortization Date” means the earliest to occur of (a) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 7.1(g)(ii) or (iii) or the actual or deemed entry of an order for relief
with respect to any Seller Party under the Federal Bankruptcy Code, (b) the
Business Day specified in a written notice from the Administrative Agent or any
Purchaser following the occurrence and during continuation of any other
Amortization Event, and (c) the date which is five (5) Business Days after the
Administrative Agent’s receipt of written notice from the Seller that it wishes
to terminate the facility evidenced by this Agreement.

“Amortization Event” has the meaning specified in Section 7.1.

“Applicable Margin” has the meaning set forth in the Fee Letter.

“Assignee Purchaser” has the meaning set forth in Section 10.1.

“Assignment Agreement” has the meaning set forth in Section 10.1.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Authorized Officer” means, with respect to any Person, its chief executive
officer, president, chief financial officer, treasurer, assistant treasurer or
controller.

“Broken Funding Costs” means, for each Portion of Capital of a Conduit Purchaser
which: (i) is reduced without compliance by the Seller with the notice
requirements hereunder or (ii) does not become subject to an Aggregate Reduction
following the delivery of any Reduction Notice or (iii) is assigned by a Conduit
Purchaser to a related Liquidity Bank under its Liquidity Agreement or
terminated prior to the date on which it was originally scheduled to end; an
amount equal to the excess, if any, of (A) the Yield that would have accrued
during the remainder of the tranche periods for such Conduit Purchaser’s
Commercial Paper determined by such Conduit Purchaser or its Administrator to
relate to such Portion of Capital including and subsequent to the date of such
reduction, assignment or termination (or in respect of clause (ii) above, the
date such Aggregate Reduction was designated to occur pursuant to the Reduction
Notice) of such Portion of Capital if such reduction, assignment or termination
had not occurred or such Reduction Notice had not been delivered, over (B) the
income, if any, actually received during the remainder of such period by the
holder of such Portion of Capital from investing the amount of such reduction.
All Broken Funding Costs shall be due and payable hereunder upon demand.

 

Exhibit I - Page 3



--------------------------------------------------------------------------------

“Business Day” means (i) any day on which banks are not authorized or required
to close in New York, New York or Atlanta, Georgia, (ii) if the applicable
Business Day relates to any computation or payment to be made with respect to
the LMIR, any day on which dealings in dollar deposits are carried on in the
London interbank market, and (iii) if the applicable Business Day relates to any
computation or payment to be made with respect to thea CP Rate, any day on which
the Depository Trust Company is open for business.

“Calculation Period” means a Fiscal Monthcalendar month.

“Capital” means, with respect to any Purchaser, the aggregate amount paid to (or
for the benefit of) the Seller in respect of Investments by such Purchaser, as
reduced from time to time by Collections distributed and applied on account of
such Capital pursuant to Section 2.1(d) of the Agreement; provided that if such
Capital shall have been reduced by any distribution and thereafter all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason, such Capital shall be increased by the amount of such rescinded or
returned distribution as though it had not been made.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or hereafter
issued.

“Capital Settlement Date” means the nextfirst Business Day after any Settlement
Report revealing an Investment Excess is delivered.

“Capital Lease” means, as of any date, any lease of property, real or personal,
the obligations of the lessee in respect of which are required in accordance
with GAAP to be capitalized on the balance sheet of the lessee.

“Capitalized Rentals” means, for any Person and as of any date of any
determination, the amount at which the aggregate Rentals due and to become due
under all Capital Leases under which such Person is a lessee would be reflected
as a liability on a consolidated balance sheet of such Person.

“Cash Purchase Price” has the meaning specified in Section 1.2(a).

“Change of Control” means:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the Voting Stock of such Person;

 

Exhibit I - Page 4



--------------------------------------------------------------------------------

(b) during any period of 12 consecutive calendar months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise (including, without limitation, through the acquisition of
securities convertible into Voting Stock of CMC), or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of CMC;

(e) any Material Originator ceases to be a wholly-owned Subsidiary of CMC; or

(f) CMC ceases to own directly at least 99% of the outstanding Voting Stock of
the Seller.

“Charged-Off Receivable” means a Receivable: (a) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 7.1(g) (as if references to any Seller Party therein refer to such
Obligor); (b) as to which the Obligor thereof, if a natural person, is deceased,
(c) which, consistent with the Credit and Collection Policy, would be written
off the Seller’s books as uncollectible, or (d) which has been identified by the
Seller as uncollectible.

“Closing Date” means April 5, 2011.

“CMC” has the meaning set forth in the preamble to this Agreement.

“Collection Notice” means, with respect to a Lock-Box Agreement, a notice given
by the Administrative Agent to the related Lock-Box Bank in substantially the
form attached to such Lock-Box Agreement or otherwise pursuant to which the
Administrative Agent exercises its right to direct the disposition of funds on
deposit in the Lock-Box Account in accordance with such Lock-Box Agreement.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof, and all cash proceeds of Related Security with respect to such
Receivable.

 

Exhibit I - Page 5



--------------------------------------------------------------------------------

“Commercial Paper” means promissory notes of Liberty Streeta Conduit Purchaser
issued by it in the commercial paper market.

“Commitment” means, for each Committed Purchaser, the maximum aggregate amount
which such Committed Purchaser is obligated to pay hereunder on account of all
Investments in an amount not to exceed in the aggregate, the amount set forth
opposite such Committed Purchaser’s name on Schedule A to this Agreement or in
the Assumption Agreement or other agreement pursuant to which it became a
Committed Purchaser, as such amount may be modified in accordance with the terms
hereof.

“Concentration Limit” means, at any time:

(a) in relation to all Earned but Unbilled Receivables, 10% of total billed
Receivables as of the last day of the prior Calculation Period,

(b) with respect to the aggregate Outstanding Balance of Eligible Receivables
owing from the 4 Largest NR/NIG Obligors and their Affiliated Obligors, 13.0% of
the Outstanding Balance of all Eligible Receivables, and

(c) “Concentration Limit” means, at any time, (a) in relation to all Earned but
Unbilled Receivables, 10% of total billed Receivables as of the last day of the
prior Calculation Period, and (b) in relation to the aggregate Outstanding
Balance of Receivables owed by any other single Obligor and its
AffiliatesAffiliated Obligors (if any), the applicable concentration limit shall
be determined as follows for Obligors who have a non-credit-enhanced, senior
unsecured long-term debt rating currently assigned to them by S&P and Moody’s
(or in the absence thereof, the equivalent short term unsecured senior debt
ratings), the applicable concentration limit shall be determined according to
the following table:

 

Concentration Limit Level

   S&P Short-
Term Rating
(if no long-
term rating is
available)    Moody’s
Short-Term
Rating (if no
long-term
rating is
available)    S&P Rating
Long-Term
Rating    Moody’s
Long-Term
Rating    Allowable % of
Eligible
Receivables  

1

   A-1+    P-1    AA or better    Aa2 or better      12.50 % 

2

   A-1    P-1    ³ A    ³ A2      10.00 % 

3

   A-2    P-2    ³ BBB    ³ Baa2      8.00 % 

4

   A-3    P-3    BBB-    Baa3      6.00 % 

5

   Below A-3 or
Not Rated by
S&P    Below P-3 or
Not Rated by
Moody’s    Below BBB-
or Not Rated
by S&P    Below Baa3 or
Not Rated by
Moody’s      3.25 % 

 

Exhibit I - Page 6



--------------------------------------------------------------------------------

; provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the higher of the two (if there is only one rating level
difference), one rating below the higher rating (if there are two rating levels
difference), and one rating above the lower of the two (if there are more than
two rating levels difference), (ii) if any Obligor is not rated by either S&P or
Moody’s, the applicable Concentration Limit shall be the one set forth in the
last line of the table above, (iii) if any Obligor does not have any rating,
concentration limit level 5 shall apply and (iv) subject to the sole discretion
of all Purchasers’ sole discretion and/or an increase in the Required Reserve
Factor Floor, upon the Seller’s request from time to time, all of the Purchasers
may agree to a higher percentage of Eligible Receivables for a particular
Obligor and its Affiliates (each such higher percentage, a “Special
Concentration Limit”), it being understood that any Special Concentration Limit
may be cancelled by any Purchaser upon not less than five (5) Business Days’
written notice to the Seller and the Administrative Agent.

“Conduit Purchaser” has the meaning set forth in the preamble to this Agreement.

“Consolidated EBITDA” means Consolidated Net Income plus, without duplication
and to the extent deducted in determining Consolidated Net Income, (a) interest
expense, (b) income taxes, and (c) depreciation and amortization expense, which
will include any non-recurring, non-cash write-offs, impairments, or other
charges on any asset that otherwise in the normal course would have been
depreciated or amortized over its useful life including any write-off of good
will, in each case of the Performance Guarantor and its Subsidiaries and
computed on a consolidated basis and in accordance with GAAP.

“Consolidated Funded Debt” means all Funded Debt of the Performance Guarantor
and its consolidated Subsidiaries, determined on a consolidated basis and
eliminating intercompany items.

“Consolidated Interest Expense” means interest expense of the Performance
Guarantor and its consolidated Subsidiaries, computed on a consolidated basis
and in accordance with GAAP.

“Consolidated Net Income” means, for any period, for the Performance Guarantor
and its consolidated Subsidiaries computed on a consolidated basis in accordance
with GAAP, the net income of the Performance Guarantor and its Subsidiaries.

“Consolidated Tangible Net Worth” means the total shareholders’ equity of the
Performance Guarantor and its consolidated Subsidiaries, calculated in
accordance with GAAP and reflected on the most recent balance sheet of the
Performance Guarantor, minus Intangible Assets.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

 

Exhibit I - Page 7



--------------------------------------------------------------------------------

“Contract Year” means each period beginning on the Closing Date or any
anniversary thereof prior to the Final Payout Date and ending on March 30 of the
succeeding year.

“Controlled Group” means the Purchaser, the Guarantors (as defined in the Senior
Credit Agreement) and any Person that for purposes of Title IV of ERISA is a
member of the controlled group of or under common control (within the meaning of
Section 414 of the Internal Revenue Code) with the Purchaser or any such
Guarantor.

“CP Costs” means, for either Conduit Purchaser on each day during a Calculation
Period on which such Conduit Purchaser funds any Portion of Capital through the
issuance of Pooled Commercial Paper, the sum of (a) discount or interest accrued
on Pooled Commercial Paper on such day, plus (b) any and all accrued commissions
in respect of placement agents and Commercial Paper dealers, and issuing and
paying agent fees incurred, in respect of such Pooled Commercial Paper for such
day, plus (c) other costs associated with funding small or odd-lot amounts with
respect to all receivable purchase or financing facilities which are funded by
Pooled Commercial Paper for such day, minus (d) any accrual of income net of
expenses received on such day from investment of collections received under all
receivable purchase or financing facilities funded substantially with Pooled
Commercial Paper, minus (e) any payment received on such day net of expenses in
respect of such Conduit Purchaser’s Broken Funding Costs related to the
prepayment of any Investment of such Conduit Purchaser pursuant to the terms of
any receivable purchase or financing facilities funded by such Conduit Purchaser
substantially with Pooled Commercial Paper. In addition to the foregoing costs,
if the Seller shall request any Investment during any period of time determined
by a Conduit Purchaser or its Administrator in its sole discretion, to result in
incrementally higher CP Costs applicable to such Investment, such Conduit
Purchaser’s Portion of Capital shall, during such period, be deemed to be funded
by such Conduit Purchaser in a special pool (which may include capital
associated with other receivable purchase or financing facilities) for purposes
of determining such Conduit Purchaser’s additional CP Costs applicable only to
such special pool and charged each day during such period against such Portion
of Capital. Each Conduit Purchaser or its Administrator, as the case may be,
shall allocate such Conduit Purchaser’s CP Costs for each day on a pro rata
basis, based upon the percentage share its Portion of Capital hereunder
represents in relation to all assets held by such Conduit Purchaser and funded
substantially with Pooled Commercial Paper

“CP Rate” means, for Liberty Street and for any Calculation Period for any
Portion of Capital the per annum rate equivalent to the sum of (a) the weighted
average cost (as determined by the Liberty Street Administrator and which shall
include commissions of placement agents and dealers, incremental carrying costs
incurred with respect to Commercial Paper of Liberty Street maturing on dates
other than those on which corresponding funds are received by Liberty Street,
other borrowings by Liberty Street (other than under any Program Support
Agreement) and any other costs associated with the issuance of Commercial Paper)
of or related to the issuance of Commercial Paper that is allocated, in whole or
in part, by Liberty Street to fund or maintain such Portion of Capital (and
which may be also allocated in part to the funding of other assets of Liberty
Street); provided, however, that if any component of such rate is a discount
rate, in calculating the “CP Rate” for such Portion of Capital for such
Calculation

 

Exhibit I - Page 8



--------------------------------------------------------------------------------

Period, the Liberty Street Administrator shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum; provided, further, that notwithstanding anything in this
Agreement or the other Transaction Documents to the contrary, the Seller agrees
that any amounts payable to Liberty Street in respect of Yield for any
Calculation Period with respect to any Portion of Capital funded by Liberty
Street at the CP Rate shall include an amount equal to the portion of the face
amount of the outstanding Commercial Paper issued to fund or maintain such
Portion of Capital that corresponds to the portion of the proceeds of such
Commercial Paper that was used to pay the interest component of maturing
Commercial Paper issued to fund or maintain such Portion of Capital, to the
extent that Liberty Street had not received payments of interest in respect of
such interest component prior to the maturity date of such maturing Notes (for
purposes of the foregoing, the “interest component” of Commercial Paper equals
the excess of the face amount thereof over the net proceeds received by Liberty
Street from the issuance of Commercial Paper, except that if such Commercial
Paper is issued on an interest-bearing basis its “interest component” will equal
the amount of interest accruing on such Commercial Paper through maturity), plus
(b) the Applicable Margin.any Conduit Purchaser on any day, the per annum rate
equivalent to such Conduit Purchaser’s CP Costs for such day on its Portion of
Capital.

“Credit and Collection Policy” means the Originators’ credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit VII hereto, as modified from time to time
in accordance with this Agreement.

“Credit Risk” means credit losses on Purchased Assets incurred by any Investor
Party as a result of the risk of bankruptcy, insolvency, other financial or
credit condition resulting in an inability to pay in respect of an Obligor.

“Cut-Off Date” means for any Monthly Report or monthly computation, the last day
of each Calculation Period, and for any Interim Report or related computation,
the last day of the period covered by such Interim Report, as applicable.

“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(a) 91, multiplied by (b) the amount obtained by dividing (i) the aggregate
Outstanding Balance of all Receivables as of the most recent Cut-Off Date, by
(ii) the aggregate amount of Receivables created during the three
(3) Calculation Periods including and immediately preceding such Cut-Off Date.

“Debt to Capitalization Ratio” means, as of any date of determination, for the
Performance Guarantor and its Subsidiaries on a consolidated basis, the ratio of
(a) Consolidated Funded Debt as of such date to (b) Total Capitalization as of
such date.

“Deemed Collections” means the aggregate of all amounts the Seller shall have
been deemed to have received as a Collection of a Receivable. The Seller shall
be deemed to have received a Collection of a Receivable if any Dilution occurs
with respect to such Receivable. The amount of the Collection which the Seller
shall be deemed to have received shall equal, in the case of clauses (a)-(d) of
the definition of “Dilution,” the amount by which the Outstanding Balance of
such Receivable was reduced as a result thereof and, in the case of clause
(e) of the definition of “Dilution,” the Outstanding Balance of such Receivable.

 

Exhibit I - Page 9



--------------------------------------------------------------------------------

“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originators during the last three months ending on such Cut-Off Date (or such
other period as the Administrative Agent may determine based on a Review), by
(ii) the Net Pool Balance as of such Cut-off Date.

“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (a) the total amount of Receivables, which
became Defaulted Receivables during the month that includes such Cut-Off Date,
by (b) the aggregate sales generated by the Originators during the month
occurring three months prior to the month ending on such Cut-Off Date.

“Defaulted Receivable” means a Receivable: (a) as to which the obligor thereof
has suffered an event of bankruptcy; (b) which, consistent with the Credit and
Collection Policy, should be written off as uncollectible; or (c) as to which
any payment, or part thereof, remains unpaid for more than 60 days past due.

“Deferred Purchase Price” has the meaning specified in Section 1.4(c).

“Delinquency Ratio” means, at any time, a percentage equal to (a) the aggregate
outstanding principal balance of all Receivables that were Delinquent
Receivables at such time divided by (b) the aggregate outstanding principal
balance of all Receivables at such time.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days or more from the due date.

“Dilution” means the amount of any reduction or cancellation of the outstanding
principal balance of a Receivable due to (a) any defective or rejected goods or
services, any cash discount or any other adjustment by any Originator or any
Affiliate thereof (other than as a result of any Collections), or as a result of
any governmental or regulatory action, (b) any setoff in respect of any claim by
the Obligor thereof (whether such claim arises out of the same or a related or
an unrelated transaction), (c) any warranty claim, rebate or refund, (d) any
misstatement of the amount thereof, or (e) any misrepresentation.

“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (a) the aggregate sales generated by the
Originators during the month ending on such Cut-Off Date plus 50% of the
aggregate sales generated by the Originators during the month which is one month
prior to the month ending on such Cut-Off Date, by (b) the Net Pool Balance as
of such Cut-Off Date, or, in each case, a longer period if it is determined
during the most recently completed field examination that the average lag
between the issuance of credit memoranda and the date of the related invoice is
longer than 45 days.

“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (a) the total amount of decreases in
outstanding principal balances due to Dilution during the month ending on such
Cut-Off Date, by (b) the aggregate sales generated by the Originators during the
month ending two months prior to the month ending on such Cut-Off Date.

 

Exhibit I - Page 10



--------------------------------------------------------------------------------

“Dilution Reserve” means, for any month, the product (expressed as a percentage)
of: (a) the sum of (i) 2.00 times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times (b) the Dilution Horizon
Ratio as of the immediately preceding Cut-Off Date.

“Dilution Volatility Component” means, at any time, the product (expressed as a
percentage) of (i) the difference between (a) the highest monthly rolling
average Dilution Ratio over the 12 month period then most recently ended and
(b) the Adjusted Dilution Ratio, and (ii) a fraction, the numerator of which is
equal to the amount calculated in (i)(a) of this definition and the denominator
of which is equal to the amount calculated in (i)(b) of this definition.

“Dominion Date” has the meaning specified in Section 6.2(b).

“Earned but Unbilled Receivable” means a Receivable which meets the criteria for
an Eligible Receivable but which is not yet evidenced by a final invoice.

“Eligible Assignee” means any bank or other financial institution organized
under the laws of the United States or a political subdivision thereof having a
combined capital and surplus of at least $250,000,000.

“Eligible Receivable” means a Receivable:

(a) the Obligor of which (i) is not an Affiliate of any Originator or
Performance Guarantor; or (ii) is not a government or a governmental subdivision
or agency (unless the Assignment of Claims Act of 1940, as amended, has been
complied with),

(b) which is not a Delinquent Receivable or Defaulted Receivable or owing from
an Obligor as to which more than 50% of the aggregate Outstanding Balance of all
Receivables owing from such Obligor are Defaulted Receivables,

(c) which by its terms is due and payable within 6590 days of the original
billing date therefor, or such later date as my be reasonably agreed to by the
Purchasers,

(d) which is an “account” or a “payment intangible” as defined in section 9-102
of the UCC of all applicable jurisdictions,

(e) which is not a Foreign Receivable and is denominated and payable only in
United States dollars in the United States and is not an Excess Foreign
Receivable,

(f) which arises under a Contract, invoice or other written contractual
obligation which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms,

 

Exhibit I - Page 11



--------------------------------------------------------------------------------

(g) which arises under a Contract, (whether or not constituting an invoice) or
other written contractual obligation that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,

(h) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,

(i) which satisfies in all material respects all applicable requirements of the
Credit and Collection Policy,

(j) which was generated in the ordinary course of the applicable Originator’s
business,

(k) which arises solely from the sale of goods or the provision of services to
the related Obligor by the applicable Originator, and not by any other Person
that is not an Originator (in whole or in part),

(l) which is not subject to (A) any right of rescission or set-off, or (B) any
currently asserted counterclaim or other defense (including defenses arising out
of violation of usury laws) or any other Adverse Claim of the applicable Obligor
against the applicable Originator (i.e., the Obligor with the right, claim or
defense has such right claim or defense directly against the Originator rather
than against an affiliate of such Originator), and the Obligor thereon holds no
right as against the applicable Originator to cause such Originator to
repurchase the goods or merchandise the sale of which gave rise to such
Receivable (except with respect to sale discounts effected pursuant to the
Contract, or defective, rejected or returned goods in accordance with the terms
of the Contract); provided, however, that (1) if such rescission, set-off,
counterclaim, defense or repurchase right affects only a portion of the
Outstanding Balance of such Receivable, then such Receivable may be deemed an
Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected (i.e., the amount of the outstanding claim or the
amount the Obligor is entitled to set-off against the applicable Originator
based on the amount which such Originator owes the applicable Obligor) would be
netted against the applicable Receivable, but the excess of the Receivable over
such outstanding claim or set-off would be included as an Eligible Receivable)
and (2) Receivables of any Obligor which has any accounts payable from the
applicable Originator (thus giving rise to a potential offset against such
Obligor’s Receivables) may be treated as Eligible Receivable to the extent that
such Obligor has agreed pursuant to a written agreement in form and substance
satisfactory to the Administrative Agent, that such Receivable shall not be
subject to such offset,

(m) as to which the applicable Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor,

 

Exhibit I - Page 12



--------------------------------------------------------------------------------

(n) as to which all right, title and interest to and in which has been validly
transferred by the applicable Originator directly or indirectly to the Seller
pursuant to the Sale Agreement, and the Seller has good and marketable title
thereto free and clear of any Adverse Claim (other than pursuant to the
Transaction Documents), and

(o) is required to be paid into a Lock-Box or Lock-Box Account that is the
subject to a Lock-Box Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Performance Guarantor within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Performance Guarantor or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Performance Guarantor or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Performance
Guarantor or any ERISA Affiliate.

“European Union Risk Retention Requirements” means Part 5 (Articles 404-410) of
the European Union Capital Requirements Regulation, Commission Delegated
Regulation (EU) No 625/2014 of 13 March 2014 and Commission Delegated Regulation
(EU) No 602/2014 of 4 June 2014, as the same may be amended or re-enacted from
time to time and any guidelines or related documents published from time to time
in relation thereto by the European Banking Authority (or any predecessor or
successor agency or authority) and the European Commission. References herein to
the European Union Risk Retention Requirements or to any Article or other
provision thereof shall include (i) any corresponding law or rule in effect in
any country in the European Economic Area and applicable (directly or
indirectly) to the Committed Purchaser(s) in the Nieuw Amsterdam Funding Group
(and, for the avoidance of doubt, references thereto shall also include any
related direction given by an applicable Governmental Authority to the Committed
Purchaser(s) in the Nieuw Amsterdam Funding Group or any Affiliate thereof in
relation to any investments or exposures to risk in connection with the
transactions contemplated by the Transaction Documents), and (ii) any amendments
to the foregoing and any applicable order, instrument or regulation made or
issued under the European Union Capital Requirements Regulation Directive
(Directive 2013/36 (EU).

 

Exhibit I - Page 13



--------------------------------------------------------------------------------

“European Union Capital Requirements Regulation” means the European Union
Capital Requirements Regulation (Regulation (EU) No 575/2013).

“Excess Availability” means, on any date of determination, the excess, if any,
over the Aggregate Capital outstanding, of the difference between the Net Pool
Balance and the Required Reserves as of the date of the most recent Settlement
Report.

“Excess Foreign Receivable” means all or any portion of the Outstanding Balance
of a Foreign Receivable that, if added to all other Foreign Receivables then
included as Eligible Receivables for purposes of computing the Net Pool Balance,
would cause the aggregate Outstanding Balance of all such included Foreign
Receivables to exceed 2% of the aggregate Outstanding Balance of all
Receivables.

“Excluded Taxes” means (i) taxesTaxes imposed on or measured by any Purchaser’s
overall net income, capital or overall net profits by the jurisdiction under
which such Purchaser is organized or otherwise resident for tax purposes, and
(ii) any branch profit taxesnet or gross income, franchise Taxes and backup
withholding taxes, in each case imposed on any Indemnified Party as a result of
a present or former connection between that Indemnified Party (including any
applicable lending office or by virtue of principal office, organization or
incorporation) and the jurisdiction of the Governmental Authority imposing such
Tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from such Indemnified Party having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement), (ii) any branch profits Taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
a Purchaser is resident for tax purposesdescribed in clause (i) above, (iii) any
Taxes that result from any Investor Party’s failure to comply with the
requirements of Section 8.5(e) or Section 8.5(f), (iv) in the case of any
Purchaser, any withholding Taxes that are imposed on amounts payable to such
Purchaser pursuant to a law in effect at the time such Purchaser becomes a party
to this Agreement or such Purchaser changes the applicable funding office with
respect to this Agreement, and (v) any Taxes under FATCA.

“Facility Termination Date” means the earliestearlier of (i) December 26,
2014,August 15, 2017, and (ii) the Amortization Date.

“Fairway Administrator’s Account” means (a) for payment of upfront fees,
             account no.                    , (b) for all other payments in
respect of                      account no.                    , (c) for all
other payments in respect of Fairway-funded Investments, account no.
                                         , or (d) any other account or accounts
as the Fairway Administrator may indicate from time to time.

 

Exhibit I - Page 14



--------------------------------------------------------------------------------

“Fairway Funding Group” means, collectively, Fairway and BMO.

“FATCA” means Section 1471 through 1474 of the Internal Revenue Code and any
regulations or official interpretations thereof (including any revenue ruling,
revenue procedure, notice or similar guidance issued by the Internal Revenue
Service thereunder as a precondition to relief or exemption from taxes under
such Sections, regulations and interpretations) any agreements entered into
pursuant to section 1471(b)(1) of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or official practices adopted pursuant to any
published intergovernmental agreement entered into in connection with the
implementation of the foregoing.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum for each day during such period equal to (i) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (ii) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 11:30
a.m. (New York City time) for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Letter” means that certain amended and restated Fee Letter dated as of
December 28, 2011August 15, 2014 by and among the Seller, the Administrative
Agent, the Liberty Street AdministratorAdministrators and the Purchasers, as the
same may be amended, restated or otherwise modified from time to time.

“Fees” means, collectively, any fees payable pursuant to the Fee Letter or the
Administrative Agent’s Fee Letter.

“Final Payout Date” means the date on or after the Facility Termination Date on
which (i) the Purchase Limit and all Commitments have been reduced to zero ($0),
and (ii) all Aggregate Unpaids have been paid in full.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Fiscal Month” means one of the three fiscal periods in a Fiscal Quarter each of
which is approximately one month in duration.

“Fiscal Quarter” means one of one of the four fiscal periods in a Fiscal Year
each of which is approximately three months in duration.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
August 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “20102014 Fiscal Year”) refer to the Fiscal Year ending
on August 31 of such calendar year.

 

Exhibit I - Page 15



--------------------------------------------------------------------------------

“Foreign Receivable” means any Receivable the Obligor of which is not organized
under the laws of the United States or Canada or any political subdivision
thereofof the foregoing.

“4 Largest NR/NIG Obligors” means, for any period of determination, the NR/NIG
Obligors of Receivables with the four (4) largest aggregate Outstanding Balances
of all Receivables of any NR/NIG Obligor and its Affiliated Obligors (considered
as if they were one and the same NR/NIG Obligor).

“Funded Debt” of any Person means, as of the date of determination and without
duplication (a) all Indebtedness of such Person for borrowed money or which has
been incurred in connection with the acquisition of plant, property and
equipment, (b) all Capitalized Rentals of such Person, and (c) all Guaranties by
such Person of Funded Debt of others; provided, however, at such time, if any,
that any obligations outstanding under this Agreement or any other receivables
facility of such Person is classified as Indebtedness for borrowed money to be
disclosed on a financial statement of such Person pursuant to GAAP, such amount
outstanding under this Agreement or any other receivables facility shall,
without duplication, be included as Funded Debt of such Person.

“Funding Group” means the Nieuw Amsterdam Funding Group or the Fairway Funding
Group.

“Funding Limit” means, as to the members of any Funding Group considered in the
aggregate, an amount equal to the applicable Committed Purchaser’s Commitment.

“Funding Source” means (i) each of the Investor Parties, and (ii) each Liquidity
Bank and each other bank, insurance company or other funding entity providing
liquidity, credit enhancement or back-up purchase support or facilities to any
Conduit Purchaser.

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

“Governmental Authority” means the government of the United States of America,
or any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank, or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of pror pertaining to
government. (including any supra-national bodies such as the European Union or
the European Central Bank), and any accounting board or authority (whether or
not a part of government) which is responsible for the establishment or
interpretation of national or international accounting principles, in each case
whether foreign or domestic.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary

 

Exhibit I - Page 16



--------------------------------------------------------------------------------

obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Performance Guarantor:

(a) which is of a “going concern” or similar nature;

(b) which relates to the limited scope of examination of matters relevant to
such financial statement;

(c) which relates to the treatment or classification of any item in such
financial statement and which, if adjusted in the manner deemed appropriate by
the Performance Guarantor’s independent public accountants, would have the
effect of causing an Amortization Event.

“Incremental Investment” means an Investment that increases the total
outstanding Aggregate Capital hereunder.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

Exhibit I - Page 17



--------------------------------------------------------------------------------

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Leases and Synthetic Lease Obligations;

(g) obligations in respect of Redeemable Stock of such Person;

(h) any amounts outstanding under this Agreement or any other receivables
facility; and

(i) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar limited
liability entity) in which such Person is a general partner or a joint venturer
and for whose Indebtedness such Person is directly or indirectly liable, unless
such Indebtedness is expressly made non-recourse to such Person. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any Capital Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Seller
under any Transaction Document.

“Independent Director/Manager” means a director or manager of a Borrowerthe
Seller who (a) shall not have been at the time of such Person’s appointment or
at any time during the preceding five years and shall not be as long as such
person is a director or manager of such Borrowerthe Seller (i) a director,
officer, employee, partner, shareholder, member, manager or Affiliate of any of
the following Persons (collectively, the “Independent Parties”): the Performance
Guarantor, the Servicer, any Originator, or any of their respective Subsidiaries
or Affiliates (other than one or both Borrowersthe Seller or another special
purpose entity which is a Subsidiary or Affiliate of the Performance Guarantor
or an Originator), (ii) a supplier to any of the Independent Parties or one or
both Borrowersthe Seller, (iii) the beneficial owner (at the time of such
individual’s appointment as an Independent Director/Manager or at any time
thereafter

 

Exhibit I - Page 18



--------------------------------------------------------------------------------

while serving as an Independent Director/Manager) of any of the outstanding
membership or other equity interests of the BorrowerSeller, the Servicer any
Originator, the Performance Guarantor or any of their respective Subsidiaries or
Affiliates, having general voting rights, (iv) a Person controlling or under
common control with any director, officer, employee, partner, shareholder,
member, manager, affiliate or supplier of any of the Independent Parties or such
Borrowerthe Seller, or (v) a member of the immediate family of any director,
officer, employee, partner, shareholder, member, manager, affiliate or supplier
of any of the Independent Parties or such Borrowerthe Seller; (b) has not less
than three (3) years’ experience in serving as an independent director or
manager for special purpose vehicles engaged in securitization and/or structured
financing transactions, and (c) is employed by AMACAR Group, LLC, Lord
Securities Corporation, Global Securitization Services LLC, Organization
Services, Inc., a subsidiary of Wilmington Trust, or CSC Entity Services, LLC.
To the fullest extent permitted by applicable law, including the Georgia
Business Corporation Code as in effect from time to time, the Independent
Director’s/Manager’s fiduciary duty in respect of any decision on any matter
requiring the unanimous vote of such Borrowerthe Seller’s directors or managers
(including the Independent Director/Manager) shall be to such Borrowerthe Seller
and its creditors rather than solely to such Borrowerthe Seller’s equity
holders. In furtherance of the foregoing, when voting on matters subject to the
vote of the directors or managers, including any matter requiring the unanimous
vote of z Borrowerthe Seller’s directors or managers (including the Independent
Director/Manager), notwithstanding that such Borrowerthe Seller is not then
insolvent, the Independent Director/Manager shall take into account the
interests of the creditors of such Borrowerthe Seller as well as the interests
of such Borrower.“Intangible Assets” means as of the date of any determination
thereof the total amount of all goodwill, patents, trade names, trade marks,
copyrights, franchises, experimental expense, organizational expense,
unamortized debt discount and expense, deferred assets (other than prepaid
insurance, prepaid taxes, and supplies, spare parts, and other Tangible Assets
which are treated as deferred assets on the books of the Performance Guarantor),
the excess of cost of shares acquired over book value of related assets , and
such other assets of the Performance Guarantor and its consolidated Subsidiaries
as are properly classified as “Intangible Assets” in accordance with GAAPthe
Seller.

“Interest Coverage Ratio” means, as of the end of each fiscal quarter, the ratio
of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each case
for the then-most recently concluded period of four consecutive fiscal quarters.

“Interim Report” means a report in substantially the form of Exhibit VIII hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
and the Purchasers pursuant to Section 6.6.

“Interim Reporting Date” means any Business Day (other than a Monthly Reporting
Date) specified by the Administrative AgentRequired Purchasers, upon reasonable
prior notice to the Administrative Agent and the Seller Parties (i) upon the
occurrence and during the continuance of an Amortization Event and (ii) if
deemed necessary or advisable in the reasonable judgment of the Administrative
AgentRequired Purchasers following (a) an adverse change in financial condition
or circumstances of the Performance Guarantor, or (b) the occurrence of a Level
One Collateral Event, Level One Collateral Reinstatement Event, Level Two
Collateral Event or Level Two Collateral Reinstatement Event, in each case,
under and as defined in the Senior Credit Agreement.

 

Exhibit I - Page 19



--------------------------------------------------------------------------------

“Investment” has the meaning set forthspecified in Section 1.1(a).

“Investment Date” means the dateBusiness Day on which an Investment or a
Reinvestment is madeoccurs pursuant to this Agreement.

“Investment Excess” means, on any Business Day, that (a) the Aggregate Capital
outstanding hereunder exceeds the Purchase Limit, or (b) the Purchased Assets
Coverage Percentage shall exceed 100%.

“Investment Notice” has the meaning set forth in Section 1.2.

“Investment Price” means, for any Investment, the sum of the Cash Purchase Price
therefor (if any) plus the Deferred Purchase Price therefor.

“Investor Parties” means the Administrative Agent, the Administrators and the
Purchasers, and “Investor Party” means any of them.

“IRS” means the United States Internal Revenue Service.

“Liberty Street Administrator’s Account” means account no.                    ,
or any other account or accounts as the Liberty Street Administrator may
indicate from time to time.

“Liberty Street Funding Group” means, collectively, Liberty Street and
Scotiabank.

“LIBOR Market Index Rate” means, for any day, (i) for the first $30,000,000 of
WFB’s Investment, the three-month Eurodollar Rate and for all other purposes,
the one-month Eurodollar Rate, in each case for U.S. dollar deposits as reported
on the Reuters Screen LIBOR01 Page or any other page that may replace such page
from time to time for the purpose of displaying offered rates of leading banks
for London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such date, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the
Administrative Agent from another recognized source for interbank quotation), in
each case, changing when and as such rate changes or (ii) if such rate is not so
published or otherwise established for any such day, the Alternate Base Rate.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever.

“Liquidity” has the meaning set forth in the Senior Credit Agreement as in
effect on June 26, 2014 without regard to any subsequent waiver thereof or
amendment thereto unless each of the Purchasers has given its prior written
consent thereto and regardless of whether the Senior Credit Agreement remains in
effect.

 

Exhibit I - Page 20



--------------------------------------------------------------------------------

“Liquidity Agreement” means any existing or future agreement between Liberty
Streeta Conduit Purchaser and the Committed Purchaser(s) in the Liberty
Streetits Funding Group in connection herewith for the purpose of providing
liquidity with respect to the Portion of Capital funded by Liberty Streetsuch
Conduit Purchaser.

“Liquidity Commitment” means, as to each Committed Purchaser in a Funding Group
while its Conduit Purchaser is actively funding under this Agreement, its
commitment under the applicable Liquidity Agreement to the Conduit Purchaser in
its Funding Group. For the avoidance of doubt, the Liquidity Commitments of the
Committed Purchasers in each Funding Group shall, in the aggregate, equal 102%
of the Commitment of the applicable Funding Group under this Agreement.

“Liquidity Bank” means (a) as to Nieuw Amsterdam, Rabobank and each other bank
that from time to time hereafter becomes a party to its Liquidity Agreement, and
(b) as to Fairway, BMO and each other bank that from time to time hereafter
becomes a party to its Liquidity Agreement.

“Liquidity Funding” means a funding by a Conduit Purchaser of a Portion of
Capital with the proceeds of a put to or loan by its Liquidity Banks pursuant to
its Liquidity Agreement rather than with the proceeds of such Conduit
Purchaser’s Commercial Paper.

“LMIR” means, on any date of determination, a rate per annum equal to the sum of
(a) the LIBOR Market Index Rate plus (b) the Applicable Margin.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Lock-Box Agreement has been granted exclusive access for the purpose
of retrieving and processing payments made on the Receivables and which is
listed on Exhibit IV.

“Lock-Box Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.

“Lock-Box Agreement” means, in respect of any Lock-Box Account(s), an agreement
among Sellerthe Originator that is the owner of such Lock-Box Account(s), the
Administrative Agent and a, as assignee of the Seller’s security interest
therein, and the applicable Lock-Box Bank, perfecting the Administrative Agent’s
security interest in one or moresuch Lock-Box AccountsAccount(s).

“Lock-Box Bank” means, at any time, any of the banks holding one or more
Lock-Box Accounts.

“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.00, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the immediately
preceding Cut-Off Date, times (c) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date.

 

Exhibit I - Page 21



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or operations of (i) the Seller, (ii) the Performance Guarantor and
its Subsidiaries, taken as a whole, or (iii) any Originator, (b) the ability of
any Seller Party to perform its obligations under this Agreement or the Sale
Agreement or the ability of Performance Guarantor to perform its obligations
under the Performance Undertaking, (c) the legality, validity or enforceability
of this Agreement or any other Transaction Document, (d) the Administrative
Agent’s or any Purchaser’s interest in any material portion of the Receivables,
the Related Security or the Collections with respect thereto, or (e) the
collectability of any material portion of the Receivables.

“Material Indebtedness” means Indebtedness in excess of $10,000,00025,000,000 in
aggregate principal amount.

“Material Originator” means any Originator originating more than 10% of the
Receivables during any twelve months period.

“Material Subsidiary” has the meaning set forth in the Senior Credit Agreement
as of the date hereof.

“Monthly Payment Date” means the fifth Business Day of each Calculation Period.

“Monthly Report” means a report in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
and the Purchasers pursuant to Section 6.6.

“Monthly Reporting Date” means the 15th day of each month hereafter (or, if any
such day is not a Business Day, the next succeeding Business Day thereafter).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Performance Guarantor or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time minus the aggregate amount by which the
Outstanding Balance of Earned but Unbilled Receivables exceeds the Concentration
Limit therefor and minus the aggregate amount by which the Outstanding Balance
of all eligibleEligible Receivables of each Obligor and its Affiliates exceeds
the Concentration Limit or Special Concentration Limit therefor.

 

Exhibit I - Page 22



--------------------------------------------------------------------------------

“Non Rated Obligor” shall mean any Obligor rated below A-3 or P-3 or which is
not rated by either S&P or Moody’s, respectively. Nieuw Amsterdam” has the
meaning set forth in the preamble to this Agreement.

“Nieuw Amsterdam Administrator’s Account” means (a) for payment of upfront fees,
                                         Account No.:                    , and
(b) for all other payments, account no.                    , or any other
account or accounts as the Nieuw Amsterdam Administrator may indicate from time
to time.

“Nieuw Amsterdam Funding Group” means, collectively, Nieuw Amsterdam and
Rabobank.

“NR/NIG Obligor” means an Obligor described in Concentration Limit Level 5 of
the table in the definition of “Concentration Limit.”

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Organic Document” means, relative to any Person, its certificate or articles of
incorporation or formation, its by-laws, its partnership agreement, its
memorandum and articles of association, its limited liability company agreement
and/or operating agreement, share designations or similar organization documents
and all shareholder agreements, voting trusts and similar arrangements
applicable to any of its authorized Capital Securities.

“Originator” has the meaning provided in the Sale Agreement. For the avoidance
of doubt, a Person that ceases to be an “Originator” in accordance with the
Transaction Documents shall cease to constitute an Originator for all purposes
of the Transaction Documents.

“Other Taxes” means all stamp, court or documentary, intangible, recording,
filing or similar Taxes that arise from any payment made under any Transaction
Document from the execution, deliver, performance, enforcement or registration
of any Transaction Document, except any such Taxes imposed with respect to an
assignment.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 10.2.

“Participant Register” has the meaning set forth in Section 10.2.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a “Plan” as such term is defined in the Senior Credit
Agreement as of the date hereof.

 

Exhibit I - Page 23



--------------------------------------------------------------------------------

“Percentage” means, (a) as to WFB, the ratio (expressed as a percentage) of its
Commitment to the aggregate of all Commitments, and (b) as to the Liberty
Streetany Funding Group considered as a whole, the ratio (expressed as a
percentage) of Scotibank’s Commitmentits Funding Limit to the aggregate of
allthe Commitments of all Committed Purchasers party to this Agreement.

“Performance Guarantor” means CMC.

“Performance Undertaking” means a performance undertaking in the form of Exhibit
X hereto, duly executed by the Performance Guarantor in favor of Sellerthe
Seller, as the same may be amended, restated or otherwise modified from time to
time with the consent of the Seller, the Administrative Agent and each of the
Administrators.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“PoolPurchased Assets” has the meaning set forth in Section 1.3(a).

“Pooled Commercial Paper” means all Commercial Paper issued by a Conduit
Purchaser from time to time that is subject to any pooling arrangement by such
Conduit Purchaser, but excluding short-term Commercial Paper issued by such
Conduit Purchaser to fund a specific asset or assets in its portfolio.

“Portion of Capital” means, with respect to any Purchaser and its Capital, any
separate portion of such Capital being funded or maintained by such Purchaser
(or its successors or permitted assigns) by reference to a particular interest
rateYield Rate basis. In addition, at any time when such Capital is not divided
into two or more such portions, “Portion of Capital” means 100% of such Capital.

“Potential Amortization Event” means an event which, with the passage of any
applicable cure period or the giving of notice, or both, would constitute an
Amortization Event.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by WFB (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes.

“Proposed Reduction Date” has the meaning specified in Section 2.1(f).

“Program Support Agreement” means the, as to each Conduit Purchaser, its
Liquidity Agreement and any other agreement or instrument executed by any
insurance company, bank or other funding entity providing liquidity, credit
enhancement or back-up purchase support or facilities to Liberty Streetsuch
Conduit Purchaser.

“Purchase” each Incremental Investment and each Reinvestment.

 

Exhibit I - Page 24



--------------------------------------------------------------------------------

“Purchase Limit” means $200,000,000, as such amount may be changed reduced from
time to time pursuant to Section 1.1(b) of the Agreement; provided, however,
that in the event that (a) the Seller notifies the Administrative Agent and the
Administrators that it wishes to increase the Purchase Limit to $300,000,000,
(b) no Amortization Event or Potential Amortization Event exists and is
continuing, (c) the Seller obtains sufficient additional commitments from
existing or new Purchasers, and (d) the Administrative Agent consents in its
sole discretion, the Purchase Limit may be increased to $300,000,000 (or, if
less, to an aggregate amount not to exceed the total Commitments after giving
effect to such new commitments).

“Purchased Assets” has the meaning set forth in Section 1.3(b).

“Purchased Assets Coverage Percentage” means, at any time and subject to
Section 1.5 of the Agreement, the percentage computed as:

 

  Aggregate Capital + Required Reserve     Net Pool Balance  

The Purchased Assets Coverage Percentage shall be determined from time to time
in accordance with Section 1.5 of the Agreement.

“Purchaser” has the meaning set forth in the preamble to this Agreement and
shall include their respective successors and permitted assigns.

“Receivable” means the indebtedness and other obligations owed (at the time it
arises, and before giving effect to any transfer or conveyance contemplated
under the Transaction Documents) to an Originator, whether constituting an
account, chattel paper, an instrument or a general intangible, arising from the
sale of goods or provision of services by a division of such Originator listed
on Schedule C hereto and includes, without limitation, the obligation to pay any
Finance Charges with respect thereto. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Redeemable Stock” means any Capital Securities of the Performance Guarantor or
any of its Subsidiaries which prior to the Facility Termination Date is or may
be (a) mandatorily redeemable, (b) redeemable at the option of the holder
thereof or (c) convertible into Indebtedness.

“Reduction Notice” has the meaning set forth in Section 2.1(f).

 

Exhibit I - Page 25



--------------------------------------------------------------------------------

“Reinvestment” has the meaning set forth in Section 1.4(b).

“Related Security” means, with respect to any Receivable:

(i) all right, title and interest (if any) in the goods, the sale of which gave
rise to such Receivable, and any and all insurance contracts with respect
thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the invoice or other Contract related to such Receivable or
otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable,

(iii) all guaranties, insurance and other supporting obligations, agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the invoice related to such
Receivable or otherwise,

(iv) all Records related to such Receivables, and

(vvi) all proceeds of any of the foregoing.

When used in this Agreement, the term “Related Security” shall also include
(a) all right, title and interest of the Seller in, to and under the Sale
Agreement and, (b) all of the Seller’s rights and remedies under the Performance
Undertaking, and(c) all of the Seller’s right to receive payments of Deferred
Purchase Price pursuant to this Agreement, and (d) the proceeds of the
foregoing.

“Rentals” means and includes as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Performance Guarantor or a Material Subsidiary, as lessee or
sublessee under a lease of real or personal property, but shall be exclusive of
any amounts required to be paid by the Performance Guarantor or a Material
Subsidiary (whether or not designated as rents or additional rents) on account
of maintenance, repairs, insurance, taxes and similar charges. Fixed rents under
any so-called “percentage leases” shall be computed solely on the basis of the
minimum rents, if any, required to be paid by the lessee regardless of sales
volume or gross revenues.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Amounts” means, on any date of determination, collectively, the sum of
(a) any Investment Excess that then exists, plus (b) all accrued and unpaid
Yield and Fees, the Indemnified Amounts, the Servicer Indemnified Amounts, any
Investment Excess and any and all other amounts (other than Aggregate Capital)
payable to the Administrative Agentany or all of the PurchasersInvestor Parties
under the Transaction Documents.

 

Exhibit I - Page 26



--------------------------------------------------------------------------------

“Required Purchasers” means Purchasers with Commitments in excess of 66 2/3% of
the aggregate Commitment.:

(a) at any time there is only one Committed Purchaser, such Committed Purchaser
(or its Funding Group’s Administrator, if applicable),

(b) at any time there are only two Committed Purchasers, (i) solely for purposes
of Section 7.2 of this Agreement, either Committed Purchaser (or its Funding
Group’s Administrator, as applicable), and (ii) for all other purposes, both
Committed Purchasers (or their respective Administrators, as applicable), and

(c) at all other times, Committed Purchasers (or their respective
Administrators, as applicable) with Commitments in excess of 66-2/3% of the
aggregate of all Commitments (or, if no Commitments are outstanding, Purchasers
with outstanding Capital in excess of 66-2/3% of the outstanding Aggregate
Capital).

“Required Reserve” means, on any day during a month, the product of (a) the
greater of (i) the Required Reserve Factor Floor and (ii) the sum of the Loss
Reserve, the Yield Reserve, the Dilution Reserve and the Servicing Reserve,
times (b) the Net Pool Balance as of the Cut-Off Date immediately preceding such
month.

“Required Reserve Factor Floor” means, for any month, the sum (expressed as a
percentage) of (a) 1613% (or such higher percentage as may be specified by the
Purchasers in connection with granting a Special Concentration Limit) plus
(b) the product of the Adjusted Dilution Ratio and the Dilution Horizon Ratio,
in each case, as of the immediately preceding Cut-Off Date, plus (c) the Yield
Reserve, plus (d) the Servicing Reserve.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any share of stock of any class of the Seller now or
hereafter outstanding, except a dividend payable solely in shares of the Seller
of that class or any junior class, (ii) any redemption, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any membership interest of the Seller now or hereafter outstanding, (iii) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to the Subordinated Loans, (iv) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any stock of the Seller now or
hereafter outstanding, and (v) any payment of management fees by the Seller
(except for reasonable management fees to an Originator or its Affiliates in
reimbursement of actual management services performed).

“Review” shall have the meaning specified in Section 5.1(d) of this Agreement.

“Sale Agreement” means that certain Receivables Sale Agreement, dated as of
April 5, 2011, by and between the Originators, as sellers, and CMC Receivables,
Inc., as buyer, as the same may be amended, restated or otherwise modified from
time to time.

 

Exhibit I - Page 27



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s, a Standard & Poor’s Business Services LLC
business.

“SEC” means the Securities and Exchange Commission.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” means, collectively, (a) the Seller, and (b) at any time that
CMC is acting as the Servicer or the Performance Guarantor, CMC.

“Senior Credit Agreement” means that certain ThirdFourth Amended and Restated
Credit Agreement dated December 28, 2011,as of June 26, 2014, by and among CMC
and CMCLUXCMC International Finance S.à. R.L., as borrowers, each lender from
time to time party heretothereto, and Bank of America, N.A., as administrative
agent, swing line lender and letter of credit issuer.

“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VI to service, administer and collect
Receivables.

“Servicing Fee” has the meaning set forth in Section 6.7.

“Servicing Reserve” means, the product (expressed as a percentage) of (a) 1%,
times (b) a fraction, the numerator of which is the highest Days Sales
Outstanding for the most recent 12 months and the denominator of which is 360.

“Settlement Date” means either a Monthly Payment Date or a Capital Settlement
Date.

“Settlement Report” means a Monthly Report or an Interim Report.

“Subordinated Loan” means each loan or advance evidenced by a Subordinated Note.

“Subordinated Note” means each “Note” under and as defined in the Sale
Agreement.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of CMC.

 

Exhibit I - Page 28



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a lender under the Senior
Credit Agreement or any Affiliate of such lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tangible Assets” means as of the date of any determination thereof the total
amount of all assets of the Performance Guarantor and its consolidated
Subsidiaries (less depreciation, depletion and other properly deductible
valuation reserves) after deducting Intangible Assets.

“Taxes” means all taxes, charges, fees, levies or other assessments (including
income, gross receipts, profits, withholding, excise, property, sales, use,
license, occupation and franchise taxes and including any related interest,
penalties or other additions) imposed by any taxing authority (whether foreign
or domestic).

“Termination Day” means: (a) each day on which the conditions set forth in
Article IV of this Agreement are not satisfied or (b) each day that occurs on or
after the Facility Termination Date.

 

Exhibit I - Page 29



--------------------------------------------------------------------------------

“Total Capitalization” means, as of any date of determination, for the
Performance Guarantor and its Subsidiaries on a consolidated basis, the sum of
(a) Consolidated Tangible Net Worth as of such date and (b) Consolidated Funded
Debt as of such date.

“Transaction Documents” means, collectively, this Agreement, each Investment
Notice, the Sale Agreement, each Lock-Box Agreement, the Fee Letter, the
Administrative Agent’s Fee Letter, any Subordinated Note issued pursuant to the
Sale Agreement, the Performance Undertaking, and all other instruments,
documents and agreements required to be executed and delivered pursuant hereto.

“20132017 Notes” means those certain 5.6256.50% Notes of CMCthe Performance
Guarantor due NovemberJuly 15, 20132017 in the aggregate principal amount of
$200,000,000400,000,000 issued pursuant to that certain Indenture, dated as of
July 31, 1995, by and between CMCthe Performance Guarantor, as issuer, and The
Bank of New York Trust Company, N.A. (successor to JPMorgan Chase Bank), as
trustee.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Voting Stock” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“WFB” has the meaning set forth in the preamble to this Agreement.

“Yield” means for each day for each Purchaser, an amount equal to the product of
the applicable Yield Rate multiplied by the Capital of such Purchaser,
annualized on a 360-day basis.

“Yield Rate” means, on any day, (a) in respect of any Portion of Capital funded
by a Committed Purchaser, a rate per annum equal to the LMIR (or, if the LMIR is
not available to such Committed Purchaser, the Alternate Base Rate), and (b) in
respect of any Portion of Capital funded by Liberty Streeta Conduit Purchaser
through the issuance of Commercial Paper, a rate per annum equivalent to its CP
Rate, and (c) in respect of any Portion of Capital funded by a Conduit Purchaser
through a Liquidity Funding, a rate per annum equal to the LMIR (or, if the LMIR
is not available to the applicable Liquidity Bank, the Alternate Base Rate).

“Yield Reserve” means for any Calculation Period, the product (expressed as a
percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of the immediately
preceding Cut-Off Date times (iii) a fraction, the numerator of which is the
highest Days Sales Outstanding for the most recent 12 Calculation Periods and
the denominator of which is 360.

 

Exhibit I - Page 30



--------------------------------------------------------------------------------

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

Exhibit I - Page 31



--------------------------------------------------------------------------------

EXHIBIT II-A

FORM OF INVESTMENT NOTICE

[Date]

 

To: Wells Fargo Bank, N.A., as Administrative Agent

     Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
New York Branch, as Nieuw Amsterdam Administrator

     The Bank of Nova Scotia, as Liberty StreetBank of Montreal and BMO Capital
Markets Corp., as Fairway Administrator

Re: INVESTMENT NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement dated as of
April 5, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”), among CMC Receivables, Inc.
(the “Seller”), Commercial Metals Company, as initial Servicer, the
purchasersPurchasers and Administrators from time to time party thereto (the
“Purchasers”), and Wells Fargo Bank, N.A., as Administrative Agent for the
Purchasers. Capitalized terms used herein shall have the meanings assigned to
such terms in the Receivables Purchase Agreement.

This letter constitutes an Investment Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement. The Seller requests that the Purchasers make an
Investment in a pool of receivables on             , [201    ], for an
Investment Price of $             with a Cash Purchase Price of $            
divided as follows:

 

Wells Fargo Bank, N.A.: $                WFB:              $             Nieuw
Amsterdam    Funding Group:    $             The Bank of Nova Scotia:
$            Fairway Funding Group:              $            

Subsequent to this Investment, the Aggregate Capital will be $        .

The BankEach of Nova Scotiathe Administrators will wire its Funding Group’s
share of the Cash Purchase Price to such account as Wells Fargo Bank, N.A.the
Administrative Agent may specify in writing from time to time.

 

Exhibit II-A - Page 1    



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A. toThe Administrative Agent shall credit the aggregate
Cash Purchase Price in immediately available funds to the following account:

[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. no. (    )                    .

In connection with the Incremental Investment to be made on the above-specified
Investment Date, the Seller hereby certifies that the following statements are
true on the date hereof, and will be true on the Investment Date (before and
after giving effect to the proposed Incremental Investment):

(i) the representations and warranties set forth in Article III of the
Receivables Purchase Agreement are true and correct in all material respects on
and as of the date of such Investment as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall remain
true and correct in all material respects as of such earlier date;

(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Investment, that will constitute an Amortization Event or a
Potential Amortization Event;

(iii) the Aggregate Capital after giving effect to the Investment requested
hereby, will not exceed the Purchase Limit;

(iv) after giving effect to the Investment requested hereby, the Purchased
Assets Coverage Percentage shall not exceed 100%; and

(v) the Facility Termination Date has not occurred.

 

Very truly yours,

CMC RECEIVABLES, INC.

By:

Name:

Title:

 

Exhibit II-A - Page 2    



--------------------------------------------------------------------------------

EXHIBIT II-B

FORM OF REDUCTION NOTICE

[Date]

 

To: Wells Fargo Bank, N.A., as Administrative Agent The Bank of Nova Scotia, as
Liberty StreetCoöperatieve Centrale Raiffeisen- Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, as Nieuw Amsterdam Administrator Bank of Montreal
and BMO Capital Markets Corp., as Fairway Administrator

Re: REDUCTION NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement dated as of
April 5, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”), among CMC Receivables, Inc.
(the “Seller”), Commercial Metals Company, as initial Servicer, the
purchasersPurchasers and Administrators from time to time party thereto (the
“Purchasers”), and Wells Fargo Bank, N.A., as Administrative Agent for the
Purchasers. Capitalized terms used herein shall have the meanings assigned to
such termsthem in the Receivables Purchase Agreement.,

This letter constitutes a Reduction Notice pursuant to Section 2.1(f)(i) of the
Receivables Purchase Agreement. The Seller desires to reduce the Aggregate
Capital on             , 201     by $            (the “Aggregate Reduction”).
divided as follows:

 

WFB:    $             Nieuw Amsterdam
Funding Group:    $             Fairway Funding Group:    $            

Subsequent to this Aggregate Reduction, the Aggregate Capital will be $        .

 

Very truly yours, CMC RECEIVABLES, INC. By:  

 

Name:   Title:  

 

Exhibit II-B - Page 1    



--------------------------------------------------------------------------------

EXHIBIT III

SELLER’S CHIEF EXECUTIVE OFFICE, PRINCIPAL PLACE OF BUSINESS, RECORDS

LOCATIONS, FEDERAL TAXPAYER ID NUMBER AND ORGANIZATIONAL ID

NUMBER

 

NAME OF SELLER

ADDRESS OF CHIEF

EXECUTIVE OFFICE AND

LOCATION OF RECORDS

  

STATE OF

INCORPORATION

ORGANIZATION

NUMBER

  

FEDERAL EMPLOYEE

IDENTIFICATION NUMBER

CMC Receivables, Inc.

6565 N. MacArthur Blvd.

Suite 1036

Irving, TX 75039

   Delaware


#3404428

   75-2942626

 

Exhibit III    



--------------------------------------------------------------------------------

EXHIBIT IV

LOCK-BOXES AND LOCK-BOX ACCOUNTS

 

LOCK-BOX BANK NAME

AND ADDRESS

  

POST OFFICE BOX

ADDRESS

  

CORRESPONDING

ACCOUNT NUMBER

                                               

 

Exhibit IV    



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

 

To: Each of the Purchasers and Wells Fargo Bank, N.A., as Administrative Agent

     Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
New York Branch, as Nieuw Amsterdam Administrator

     BMO Capital Markets Corp., as Fairway Administrator

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement dated as of April 5, 2011 (as amended, restated or otherwise
modified from time to time, the “Agreement”), among CMC Receivables, Inc. (the
“Seller”), Commercial Metals Company (the “Servicer”), the Purchasers and
Administrators from time to time party thereto, and Wells Fargo Bank, N.A., as
Administrative Agent. Capitalized terms used herein shall have the meanings
assigned to such terms in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

(A) I am the duly elected                      of the [Seller/Servicer].

(B) I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
condition of the [Seller/Servicer and its Subsidiaries] during the accounting
period covered by the attached financial statements.

(C) To the best of my knowledge, no event has occurred which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, [during or at the end of the accounting period covered by
the attached financial statements or]1 as of the date of this Certificate,
except as set forth in paragraph (D) below.

(D) Described below are the exceptions, if any, to paragraph (C) by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the [Seller/Servicer] has taken, is taking, or
proposes to take with respect to each such condition or event:
                                         .

The foregoing certifications, together with the financial statements delivered
with this Certificate, are made and delivered this      day of             ,
201    .

 

 

[Name]

On behalf of the [Seller/Servicer], in [his/her] capacity as [title] thereof.

 

Exhibit V    



--------------------------------------------------------------------------------

EXHIBIT VI

[FORM OF] ASSIGNMENT AGREEMENTRESERVED]

This ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the     day of             ,         , by and between
                    (“Assignor”) and                     (“Assignee”).

PRELIMINARY STATEMENTS

(1) This Assignment Agreement is being executed and delivered in accordance with
Section 10.1 of that certain Receivables Purchase Agreement dated as of April 5,
2011 (as amended, restated or otherwise modified from time to time, the
“Purchase Agreement”), among CMC Receivables, Inc. (“Seller”), Commercial Metals
Company, as initial Servicer, the Purchasers from time to time party thereto,
and Wells Fargo Bank, N.A., as Administrative Agent for the Purchasers (in such
capacity, together with its successors and assigns, the “Administrative Agent”).
Capitalized terms used and not otherwise defined herein are used with the
meanings set forth or incorporated by reference in the Purchase Agreement.

(2) Assignor is a Purchaser party to the Purchase Agreement, and Assignee wishes
to become a Purchaser thereunder; and

(3) Assignor is selling and assigning to Assignee an undivided     % (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Purchase Agreement and the other Transaction Documents, including,
without limitation, Assignor’s Commitment and (if applicable) the Capital of
Assignor’s Investments as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) [two (2) Business Days] following the
date on which a written notice of effectiveness hereof is delivered by the
applicable Purchaser to the Assignee. From and after the Effective Date,
Assignee shall be a Purchaser party to the Purchase Agreement for all purposes
thereof as if Assignee were an original party thereto and Assignee agrees to be
bound by all of the terms and provisions contained therein.

If Assignor has no outstanding Capital under the Purchase Agreement on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
sixth paragraph below), and the Assignee shall be deemed to have hereby
irrevocably taken, received and assumed from Assignor, the Transferred
Percentage of Assignor’s Commitment and all rights and obligations associated
therewith under the terms of the Purchase Agreement, including, without
limitation, the Transferred Percentage of Assignor’s future funding obligations
under Section 1.1 of the Purchase Agreement.

If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to

 

Exhibit VI - Page 1    



--------------------------------------------------------------------------------

Assignor, in immediately available funds, an amount equal to the sum of (i) the
Transferred Percentage of the outstanding Capital of Assignor’s Investments
(such amount, being hereinafter referred to as the “Assignee’s Capital”);
(ii) all accrued but unpaid (whether or not then due) Yield attributable to
Assignee’s Capital; and (iii) accruing but unpaid fees and other costs and
expenses payable in respect of Assignee’s Capital for the period commencing upon
each date such unpaid amounts commence accruing, to and including the Effective
Date; whereupon, Assignor shall be deemed to have sold, transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and the Capital of Assignor’s Investments (if applicable)
and all related rights and obligations under the Purchase Agreement and the
Transaction Documents, including, without limitation, the Transferred Percentage
of Assignor’s future funding obligations under Article I of the Purchase
Agreement.

Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Purchase Agreement.

Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, and the other Purchasers as follows:
(a) other than the representation and warranty that it has not created any
Adverse Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement, or the other Transaction Documents or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Purchase Agreement or any other instrument or document furnished
pursuant thereto or the perfection, priority, condition, value or sufficiency of
any Pool Assets; (b) Assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Assignee, Seller, any
Obligor, any Affiliate of Seller or the performance or observance by Seller, any
Obligor or any Affiliate of Seller of any of their respective obligations under
the Transaction Documents or any other instrument or document furnished pursuant
thereto or in connection therewith; (c) Assignee confirms that it has received a
copy of the Purchase Agreement and copies of such other Transaction

 

Exhibit VI- Page 2    



--------------------------------------------------------------------------------

Documents, and other documents and information as it has requested and deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (d) Assignee will, independently and without reliance upon
Agent, any Purchaser or Seller and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Purchase Agreement and the other
Transaction Documents; (e) Assignee appoints and authorizes Agent to take such
action as agent on its behalf and to exercise such powers under the Transaction
Documents as are delegated to Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (f) Assignee agrees that it
will perform in accordance with their terms all of the obligations which, by the
terms of the Purchase Agreement and the other Transaction Documents, are
required to be performed by it as a Purchaser.

Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

[ASSIGNOR] By:  

________________________________________________

Title:   [ASSIGNEE] By:   ________________________________________________
Title:  

 

[CONSENTED TO: CMC RECEIVABLES, INC. By:  
________________________________________________ Name:   Title:]  

 

Exhibit VI- Page 3    



--------------------------------------------------------------------------------

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

 

Date:             ,         

Transferred Percentage:    %

 

Address for Notices

 

 

 

 

 

 

 

 

Attention:

Phone:

Fax:

 

Exhibit VI - Page 4    



--------------------------------------------------------------------------------

EXHIBIT VII

CREDIT AND COLLECTION POLICY

[SEE ATTACHED]

 

Exhibit VII    



--------------------------------------------------------------------------------

EXHIBIT VIII

FORM OF INTERIM REPORT

CMC Receivables, Inc. Interim Servicer Report

For the End of Day:             , 20    

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding receivables as of xx/xx/xxxx is
in accordance with the Receivables Purchase Agreement dated April 5, 2011 and
that all representations and warranties related to such Agreement are restated
and reaffirmed.

 

Signed: ________________________________________

   Date: ________________________________________

Title: __________________________________________

  

 

Exhibit VIII    



--------------------------------------------------------------------------------

 

LOGO [g777871g08o17.jpg]

 

 

 

Exhibit VI - Page 2    



--------------------------------------------------------------------------------

EXHIBIT IX

FORM OF MONTHLY REPORT

CMC Receivables, Inc. Monthly Servicer Report

For the Month Ended:

(PAGE) LOGO [g777871g28m09.jpg]

 

Exhibit IX - Page 1    



--------------------------------------------------------------------------------

 

LOGO [g777871g28l66.jpg]

 

Exhibit VIXI - Page 2    



--------------------------------------------------------------------------------

EXHIBIT X

FORM OF PERFORMANCE UNDERTAKING

[INSERT]SEE ATTACHED]

 

Exhibit IX - Page 1

 



--------------------------------------------------------------------------------

EXHIBIT XI

CORPORATE NAMES; TRADE NAMES; ASSUMED NAMES

 

                        CORPORATE NAME  

TRADE NAME

 

ASSUMED NAME

CMC Receivables Inc.   N/A   N/A

 

Exhibit XI - Page 1    



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS

 

PURCHASER

   COMMITMENT  

WFB

   $ 100,000,000   

Rabobank

   $ 50,000,000   

BMO

   $ 50,000,000   

AGGREGATE COMMITMENT

   $ 200,000,000   

 

Schedule A



--------------------------------------------------------------------------------

SCHEDULE B

CLOSING DOCUMENTS

 

1. Receivables Sale Agreement

 

2. Receivables Purchase Agreement

 

3. Performance Undertaking

 

4. Deposit Account Control Agreement (With Activation) with Bank of America,
N.A.

 

5. Blocked Account Agreement with Notice with Bank of New York Mellon

 

6. Subordinated Note in favor of CMC Cometals Processing, Inc.

 

7. Subordinated Note in favor of Howell MetalCommercial Metals Company

 

8. Subordinated Note in favor of Structural Metals, Inc.

 

9. Subordinated Note in favor of CMC Steel Fabricators, Inc.

 

10. Subordinated Note in favor of SMI Steel Inc. (n/k/a SMI Steel LLC)

 

11. Subordinated Note in favor of SMI-Owen Electric Steel Company, Inc. of South
Carolina

 

12. Subordinated Note in favor of AHT, Inc.

 

13. Monthly Report for February 2011 by Servicer

 

14. Officer’s Certificate of Seller

 

15. Officer’s Certificate of Originators

 

16. Secretary’s Certificate of CMC Receivables, Inc. with all exhibits

 

17. Secretary’s Certificate of Commercial Metals Company with all exhibits

 

18. Secretary’s Certificate of CMC Cometals Processing, Inc. with all exhibits

 

19. Secretary’s Certificate of Howell Metal Company with all
exhibits[intentionally deleted]

 

20. Secretary’s Certificate of Structural Metals, Inc. with all exhibits

 

21. Secretary’s Certificate of CMC Steel Fabricators, Inc. with all exhibits

 

22. Secretary’s Certificate of SMI Steel Inc. (n/k/a SMI Steel LLC) with all
exhibits

 

23. Secretary’s Certificate of SMI-Owen Electric Steel Company, Inc. of South
Carolina with all exhibits

 

24. Secretary’s Certificate of AHT, Inc. with all exhibits

 

25. UCC-1 financing statement naming CMC Receivables, Inc. as debtor (“all
assets”)

 

26. UCC-1 financing statement for each Originator naming the Originator as
debtor, CMC Receivables, Inc. as assignee, and Administrative Agent as total
assignee/secured party

 

27. Copies of termination documents of the prior facility with Bank of Nova
Scotia (including executed terminations of DACAs, lockbox agreements, etc.)

 

28. Copies of UCC-3 terminations of the prior facility with Bank of Nova Scotia

 

29. Fee Letter

 

30. Officer’s Certificate for Legal Opinions

 

31. Legal Opinions of Haynes & Boone relating to (i) corporate, enforceability
and security interest opinionsinterests, (ii) true sale/contribution and
(ii) substantive non-consolidation opinions

 

32. Post-Closing UCC lien searches evidencing the filing of the UCC financing
statements

 

Schedule B - Page 1



--------------------------------------------------------------------------------

SCHEDULE C

DIVISIONS

 

Originator

  

Participating Division

Commercial Metals Company    ALL DIVISIONS CMC Cometals Processing, Inc.    ALL
DIVISIONS AHT, Inc.    ALL DIVISIONS Structural Metals, Inc.    CMC Steel Texas
   CMC Logistics    CMC Distribution CMC Steel Fabricators, Inc.    CMC Steel
Arizona    CMC Southern Post    CMC Steel Arkansas SMI Steel LLC    CMC Steel
Alabama Owen Electric Steel Company of South Carolina    CMC Steel South
Carolina

 

 

1 NOT APPLICABLE TO COMPLIANCE CERTIFICATE DELIVERED PRIOR TO INITIAL PURCHASE.

 

Schedule C - Page 1



--------------------------------------------------------------------------------

EXHIBIT C TO OMNIBUS AMENDMENT NO. 2

PERFORMANCE UNDERTAKING

THIS PERFORMANCE UNDERTAKING (this “Undertaking”), dated as of April 5, 2011, is
executed by Commercial Metals Company, a Texas corporation (“CMC” or
“Provider”), in favor of CMC Receivables, Inc., a Delaware corporation (together
with its successors and assigns, “Recipient”).

RECITALS

1. CMC COMETALS PROCESSING, INC., a Texas corporation (“Cometals Processing,
Inc”), STRUCTURAL METALS, INC., a Texas corporation (“SMI”), (“CMC Cometals
Processing”), Howell Metal Company, a Virginia corporation (“Howell”),
Structural Metals, Inc., a Texas corporation (“CMC Steel TX”), CMC Steel
Fabricators, Inc., a Texas corporation, (“CMC Steel”), SMI Steel, Inc., an
Alabama corporation (“CMC Steel AL”), CMC STEEL FABRICATORS, INC., a Texas
corporation (“CMC Steel”), SMI STEEL LLC, an Alabama limited liability company
(“SMI - Owen Steel Co. Inc.Steel”), OWEN ELECTRIC STEEL COMPANY OF SOUTH
CAROLINA, a South Carolina corporation (“CMC Steel SC”)Owen Electric”), and AHT,
IncINC., a Pennsylvania corporation (“CMC ImpactAHT”, together with CMC Cometals
Processing, Howell, CMC Steel TXSMI, CMC Steel, CMCSMI Steel AL, and CMC Steel
SCOwen Electric, the “OtherSubsidiary Originators” and each, a “Subsidiary
Originator”), CMC and Recipient have entered into a Receivables Sale Agreement,
dated as of April 5, 2011 (as amended, restated or otherwise modified from time
to time, the “Sale Agreement”), pursuant to which CMC and the OtherSubsidiary
Originators, subject to the terms and conditions contained therein, are selling
their right, title and interest in certain of their accounts receivable to
Recipient.

2. Each of the OtherSubsidiary Originators is a Subsidiary of Provider, and
Provider is expected to receive substantial direct and indirect benefits from
the sale of accounts by the OtherSubsidiary Originators to the Recipient
pursuant to the Sale Agreement (which benefits are hereby acknowledged).

3. As an inducement for Recipient to purchase the OtherSubsidiary Originators’
accounts pursuant to the Sale Agreement, Provider has agreed to guaranty the due
and punctual performance by the OtherSubsidiary Originators of their respective
obligations under the Sale Agreement.

4. Provider wishes to guaranty the due and punctual performance by the
OtherSubsidiary Originators of their respective obligations to Recipient under
or in respect of the Sale Agreement as provided herein.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which Provider hereby acknowledges, Provider hereby agrees as follows:

 

1



--------------------------------------------------------------------------------

Section 1. Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Sale Agreement or, if
not defined in the Sale Agreement, in the Purchase Agreement (as hereinafter
defined). In addition:

“Agreements” means, collectively, the Sale Agreement and the Purchase Agreement.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.

“Obligations” means, collectively, all covenants, agreements, terms, conditions
and indemnities to be performed and observed by any OtherSubsidiary Originator
under and pursuant to the Sale Agreement and each other document executed and
delivered by such OtherSubsidiary Originator pursuant to the Sale Agreement,
including, without limitation, the due and punctual payment of all sums which
are or may become due and owing by such OtherSubsidiary Originator under the
Sale Agreement, whether for fees, expenses (including counsel fees), indemnified
amounts or otherwise, whether upon any termination or for any other reason.

“Purchase Agreement” means that certain Receivables Purchase Agreement dated as
of April 5, 2011, among Recipient, as Seller, Provider, as initial Servicer,
Wells Fargo Bank, N.A., individually, and the other purchasers from time to time
party thereto (each, together with its successors and permitted assigns, a
“Purchaser” and, together with its successors and assigns, the “Purchasers”),
the Administrators from time to time party thereto, and Wells Fargo Bank, N.A.,
as administrative agent for the Purchasers (in such capacity, together with its
successors and assigns, the “Administrative Agent”), as the same may be amended,
restated or otherwise modified from time to time.

“Performance Undertaking Default” means the occurrence of any of the following:

(a) Any representation, warranty, certification or statement made or deemed made
by any of the Provider in this Undertaking or in any other document delivered
pursuant hereto shall prove to have been false or misleading in any material
respect when made or deemed made; provided that the materiality threshold in
this subsection shall not be applicable with respect to any representation or
warranty which itself contains a materiality threshold;

(b) Any Termination Event shall occur under the Sale Agreement; or

(c) An Event of Bankruptcy shall occur with respect to the Provider.

“Requirements of Law” for any Person shall mean the articles or certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, or determination of an
arbitrator or a court or other governmental authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

2



--------------------------------------------------------------------------------

Section 2. Guaranty of Performance of Obligations. Provider hereby guarantees to
Recipient, the full and punctual payment and performance by the OtherSubsidiary
Originators of their respective Obligations. This Undertaking is an absolute,
unconditional and continuing undertaking of the full and punctual performance of
all of the Obligations under the Agreements and each other document executed and
delivered by any OtherSubsidiary Originator pursuant to the AgreementsSale
Agreement and is in no way conditioned upon any requirement that Recipient first
attempt to collect any amounts owing by any OtherSubsidiary Originator to
Recipient, the Administrative Agent, or the Purchasers from any other Person or
resort to any collateral security, any balance of any deposit account or credit
on the books of Recipient, the Administrative Agent, or any Purchaser in favor
of any OtherSubsidiary Originator or any other Person or other means of
obtaining payment. Should any OtherSubsidiary Originator default in the payment
or performance of any of the Obligations, Recipient (or its assigns) may cause
the immediate performance by Provider of the Obligations of such OtherSubsidiary
Originator and cause any payment Obligations to become forthwith due and payable
to Recipient (or its assigns), without demand or notice of any nature (other
than as expressly provided herein), all of which are hereby expressly waived by
Provider. Notwithstanding the foregoing, this Undertaking is not a guarantee of
the collection of any of the Receivables and Provider shall not be responsible
for any Obligations to the extent the failure to perform such Obligations by any
OtherSubsidiary Originator results from Receivables being uncollectible on
account of the insolvency, bankruptcy or lack of creditworthiness or other
financial or credit condition resulting in the inability to pay in respect of an
Obligor or unwillingness to pay (other than a dispute giving rise to a Purchase
Price Credit) of the related Obligor; provided, that nothing herein shall
relieve any OtherSubsidiary Originator from performing in full its Obligations
or Provider of its undertaking hereunder with respect to the full performance of
such duties.

Section 3. Provider’s Further Agreements to Pay. Provider further agrees, as the
principal obligor and not as a guarantor only, to pay to Recipient (and its
assigns), forthwith upon demand in funds immediately available to Recipient, all
reasonable costs and expenses (including court costs and reasonable legal
expenses) incurred or expended by Recipient in connection with the Obligations,
this Undertaking and the enforcement thereof, together with interest on amounts
recoverable under this Undertaking from the time when such amounts become due
until payment, at a rate of interest (computed for the actual number of days
elapsed based on a 360 day year) equal to the Yield Ratelesser of (a) LMIR per
annum and (b) the maximum interest rate permitted by applicable law.

Section 4. Waivers by Provider. Provider waives notice of acceptance of this
Undertaking, notice of any action taken or omitted by Recipient (or its assigns)
in reliance on this Undertaking, and any requirement that Recipient (or its
assigns) be diligent or prompt in making demands under this Undertaking, giving
notice of the Termination Date, any Amortization Event, any other default or
omission by any OtherSubsidiary Originator or asserting any other rights of
Recipient under this Undertaking. Provider warrants that it has adequate means
to obtain from each OtherSubsidiary Originator, on a continuing basis,
information concerning the financial condition of such OtherSubsidiary
Originator, and that it is not relying on Recipient to provide such information,
now or in the future. Provider also irrevocably waives all defenses (i) that at
any time may be available in respect of the Obligations by virtue of any statute
of limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect or (ii) that arise under the law of suretyship, including
impairment of

 

3



--------------------------------------------------------------------------------

collateral. Recipient (and its assigns) shall be at liberty, without giving
notice to or obtaining the assent of Provider and without relieving Provider of
any liability under this Undertaking, to deal with each OtherSubsidiary
Originator and with each other party who now is or after the date hereof becomes
liable in any manner for any of the Obligations, in such manner as Recipient in
its sole discretion deems fit, and to this end Provider agrees that the validity
and enforceability of this Undertaking, including without limitation, the
provisions of Section 78 hereof, shall not be impaired or affected by any of the
following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Obligations or any part thereof or any
agreement relating thereto at any time (except that such extension, modification
or renewal of, or indulgence with respect to, or substitutions for, the
Obligations, if duly granted or agreed to be granted in accordance with the
Transaction Documents, shall be given effect in determining the extent of the
Obligations which the Undertaking is required to perform or cause to be
performed); (b) any failure or omission to enforce any right, power or remedy
with respect to the Obligations or any part thereof or any agreement relating
thereto, or any collateral securing the Obligations or any part thereof; (c) any
waiver of any right, power or remedy or of the Termination Date, any
Amortization Event or any default with respect to the Obligations or any part
thereof or any agreement relating thereto (except that such waiver, if duly
granted, agreed to be granted or made in accordance with the Transaction
Documents, shall be given effect in determining the extent of the Obligations
which the Undertaking is required to perform or cause to be performed); (d) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other obligation of any
person or entity with respect to the Obligations or any part thereof (except
that such release, surrender, compromise, settlement, waiver, subordination or
modification, if duly granted, agreed to be granted or made in accordance with
the Transaction Documents, shall be given effect in determining the extent of
the Obligations which the Undertaking is required to perform or cause to be
performed); (e) the enforceability or validity of the Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Obligations or any part thereof; (f) the
application of payments received from any source to the payment of any payment
Obligations or any part thereof or amounts which are not covered by this
Undertaking even though Recipient (or its assigns) might lawfully have elected
to apply such payments to any part or all of the payment Obligations or to
amounts which are not covered by this Undertaking; (g) the existence of any
claim, setoff or other rights which Provider may have at any time against any
OtherSubsidiary Originator in connection herewith or any unrelated transaction;
(h) any assignment or transfer of the Obligations or any part thereof; or
(i) any failure on the part of any OtherSubsidiary Originator to perform or
comply with any term of the AgreementsSale Agreement or any other document
executed in connection therewith or delivered thereunder, all whether or not
Provider shall have had notice or knowledge of any act or omission referred to
in the foregoing clauses (a) through (i) of this Section 4.

Section 5. Unenforceability of Obligations Against OtherSubsidiary Originators.
Notwithstanding (a) any change of ownership of any OtherSubsidiary Originator or
the insolvency, bankruptcy or any other change in the legal status of any
OtherSubsidiary Originator; (b) the change in or the imposition of any law,
decree, regulation or other governmental act which does or might impair, delay
or in any way affect the validity, enforceability or the payment when due of the
Obligations; (c) the failure of any OtherSubsidiary Originator or Provider to
maintain in full force, validity or effect or to obtain or renew when required
all governmental and other approvals, licenses or consents required in
connection with the

 

4



--------------------------------------------------------------------------------

Obligations or this Undertaking, or to take any other action required in
connection with the performance of all obligations pursuant to the Obligations
or this Undertaking; or (d) if any of the moneys included in the Obligations
have become irrecoverable from the applicable OtherSubsidiary Originator for any
other reason other than final payment in full of the payment Obligations in
accordance with their terms, this Undertaking shall nevertheless be binding on
Provider. This Undertaking shall be in addition to any other guaranty or other
security for the Obligations, and it shall not be rendered unenforceable by the
invalidity of any such other guaranty or security. In the event that
acceleration of the time for payment of any of the Obligations is stayed upon
the insolvency, bankruptcy or reorganization of any OtherSubsidiary Originator
or for any other reason with respect to any OtherSubsidiary Originator, all such
amounts then due and owing with respect to the Obligations under the terms of
the AgreementsSale Agreement, or any other agreement evidencing, securing or
otherwise executed in connection with the Obligations, shall be immediately due
and payable by Provider.

Section 6. Representations and Warranties. Provider hereby represents and
warrants to Recipient that:

(a) Organizational Existence; Compliance with Law. Provider (i) is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate or other organizational
power and authority and the legal right to own and operate its property and to
conduct its business, (iii) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership of property or the conduct of its business requires such
qualification, except where a failure to be so qualified would not have a
Material Adverse Effect, and (iv) is in compliance with all Requirements of Law
except where the failure to be in compliance would not have a Material Adverse
Effect.

(b) Organizational Power; Authorization. Provider has the corporate or other
organizational power and authority to make, deliver and perform this Undertaking
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of this Undertaking. No
consent or authorization of, or filing with, any Person (including, without
limitation, any governmental authority) is required in connection with the
execution, delivery or performance by Provider, or the validity or
enforceability against Provider of this Undertaking, other than such consents,
authorizations or filings which have been made or obtained.

(c) Enforceable Obligations. This Undertaking has been duly executed and
delivered, and this Undertaking constitutes legal, valid and binding obligations
of Provider, enforceable against it in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity. The execution and delivery of this Undertaking do
not result in the creation or imposition of any Adverse Claim on assets of
Provider.

(d) No Material Litigation. No litigation, investigations or proceedings of or
before any courts, tribunals, arbitrators or governmental authorities are
pending or, to the knowledge of Provider, threatened in writing by or against
Provider or any of its Subsidiaries, or

 

5



--------------------------------------------------------------------------------

against any of their respective properties or revenues, existing or future
(a) with respect to this Undertaking or any of the transactions contemplated
hereby, or (b) which, if adversely determined, would reasonably be expected to
have a Material Adverse Effect.

(e) No Legal Bar. The execution, delivery and performance by Provider of this
Undertaking will not violate any material Requirements of Law or cause a breach
or default under any of its material Contractual Obligations, where such
violation would reasonably be expected to have a Material Adverse Effect.

(f) Disclosure and Material Adverse Effect. No representation or warranty
contained in this Undertaking or in any other document furnished from time to
time pursuant to the terms of this Undertaking, contains or will contain any
untrue statement of a material fact or omits or will omit to state any material
fact necessary to make the statements herein or therein not misleading as of the
date made or deemed to be made. Except as may be set forth herein, there is no
fact known to Provider or any of its Subsidiaries which has had, or is
reasonably expected to have, a Material Adverse Effect.

(g) Compliance with Law. Provider is in compliance with all Requirements of Law,
except where the failure to be in compliance would not have a Material Adverse
Effect.

(h) Financial Condition. On the date hereof and after giving effect to the
transactions contemplated by the Transaction Documents, (i) the assets of
Provider and its Subsidiaries, at fair valuation and based on their present fair
saleable value, will exceed Provider’s or such Subsidiary’s debts, including
contingent liabilities, (ii) the remaining capital of Provider or such
Subsidiary will not be unreasonably small to conduct Provider’s or such
Subsidiary’s business, and (iii) neither Provider nor any of its Subsidiaries
will have incurred debts, or have intended to incur debts, beyond its ability to
pay such debts as they mature. For purposes of this Section 6(h), “debt” means
any liability on a claim, and “claim” means (a) the right to payment, whether or
not such right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured, or (b) the right to an equitable remedy for breach of performance
if such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured or unsecured.

(i) Payment of Taxes and Claims, Etc. Provider has, and has caused each of its
Subsidiaries to, pay (i) all taxes, assessments and governmental charges imposed
upon it or upon its property, and (ii) all claims (including, without
limitation, claims for labor, materials, supplies or services) which might, if
unpaid, become ana material Adverse Claim upon its property, unless, in each
case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and adequate reserves have been maintained with respect
thereto in accordance with GAAP.

Section 7. [Reserved.]

Section 8. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Obligations are paid in full, Provider: (a) will not
enforce or otherwise exercise any right of subrogation to any of the rights of
Recipient, the Administrative Agent or

 

6



--------------------------------------------------------------------------------

any Purchaser against any OtherSubsidiary Originator, (b) hereby waives all
rights of subrogation until the date after the Facility Termination Date on
which all of the Aggregate Unpaids shall have been paid and performed in full
(whether contractual, under Section 509 of the United States Bankruptcy Code, at
law or in equity or otherwise) to the claims of Recipient, the Administrative
Agent and the Purchasers against any OtherSubsidiary Originator and all
contractual, statutory or legal or equitable rights of contribution,
reimbursement, indemnification and similar rights and “claims” (as that term is
defined in the United States Bankruptcy Code) which Provider might now have or
hereafter acquire against any OtherSubsidiary Originator that arise from the
existence or performance of Provider’s obligations hereunder, (c) will not claim
any setoff, recoupment or counterclaim against any OtherSubsidiary Originator in
respect of any liability of Provider to such OtherSubsidiary Originator and
(d) waives any benefit of and any right to participate in any collateral
security which may be held by the Administrative Agent or the Purchasers. The
payment of any amounts due with respect to any indebtedness of any
OtherSubsidiary Originator now or hereafter owed to Provider is hereby
subordinated to the prior payment in full of all of the Obligations. Provider
agrees that, after the occurrence of any default in the payment or performance
of any of the Obligations, Provider will not demand, sue for or otherwise
attempt to collect any such indebtedness of any OtherSubsidiary Originator to
Provider until all of the Obligations shall have been paid and performed in
full. If, notwithstanding the foregoing sentence, Provider shall collect,
enforce or receive any amounts in respect of such indebtedness while any
Obligations are still unperformed or outstanding, such amounts shall be
collected, enforced and received by Provider as trustee for Recipient (and its
assigns) and be paid over to Recipient (or its assigns) on account of the
Obligations without affecting in any manner the liability of Provider under the
other provisions of this Undertaking. The provisions of this Section 8 shall be
supplemental to and not in derogation of any rights and remedies of Recipient
under any separate subordination agreement which Recipient may at any time and
from time to time enter into with Provider.

Section 9. Termination of Performance Undertaking. Provider’s obligations
hereunder shall continue in full force and effect until all Obligations are
finally paid and satisfied in full and the Sale Agreement is terminated,
provided that this Undertaking shall continue to be effective or shall be
reinstated, as the case may be, if at any time payment or other satisfaction of
any of the Obligations is rescinded or must otherwise be restored or returned
upon the bankruptcy, insolvency, or reorganization of any OtherSubsidiary
Originator or otherwise, as though such payment had not been made or other
satisfaction occurred, whether or not Recipient (or its assigns) is in
possession of this Undertaking. No invalidity, irregularity or unenforceability
by reason of the federal bankruptcy code or any insolvency or other similar law,
or any law or order of any government or agency thereof purporting to reduce,
amend or otherwise affect the Obligations shall impair, affect, be a defense to
or claim against the obligations of Provider under this Undertaking.

Section 10. Effect of Bankruptcy. This Performance Undertaking shall survive the
insolvency of any OtherSubsidiary Originator and the commencement of any case or
proceeding by or against any OtherSubsidiary Originator under the federal
bankruptcy code or other federal, state or other applicable bankruptcy,
insolvency or reorganization statutes. No automatic stay under the federal
bankruptcy code with respect to any Originator or other federal, state or other
applicable bankruptcy, insolvency or reorganization statutes to which such
Originator is subject shall postpone the obligations of Provider under this
Undertaking.

 

7



--------------------------------------------------------------------------------

Section 11. Setoff. Regardless of the other means of obtaining payment of any of
the Obligations, Recipient (and its assigns) is hereby authorized at any time
and from time to time, without notice to Provider (any such notice being
expressly waived by Provider) and to the fullest extent permitted by law, to set
off and apply any deposits and other sums against the obligations of Provider
under this Undertaking, whether or not Recipient (or any such assign) shall have
made any demand under this Undertaking and althoughunless such Obligations may
beare contingent or unmatured.

Section 12. Taxes. All payments to be made by Provider hereunder shall be made
free and clear of any deduction or withholding. If Provider is required by law
to make any deduction or withholding on account of tax or otherwise from any
such payment, the sum due from it in respect of such payment shall be increased
to the extent necessary to ensure that, after the making of such deduction or
withholding, Recipient receivereceives a net sum equal to the sum which theyit
would have received had no deduction or withholding been made.

Section 13. Further Assurances. Provider agrees that it will from time to time,
at the request of Recipient (or its assigns), provide information relating to
the business and affairs of Provider as Recipient may reasonably request.
Provider also agrees to do all such things and execute all such documents as
Recipient (or its assigns) may reasonably consider necessary or desirable to
give full effect to this Undertaking and to perfect and preserve the rights and
powers of Recipient hereunder.

Section 14. Successors and Assigns. This Performance Undertaking shall be
binding upon Provider, its successors and permitted assigns, and shall inure to
the benefit of and be enforceable by Recipient and its successors and assigns.
Provider may not assign or transfer any of its obligations hereunder without the
prior written consent of each of Recipient and the Administrative Agent (with
the consent of theall Purchasers). Without limiting the generality of the
foregoing sentence, Recipient may assign or otherwise transfer the
AgreementsSale Agreement, any other documents executed in connection therewith
or delivered thereunder or any other agreement or note held by themit
evidencing, securing or otherwise executed in connection with the Obligations,
or sell participations in any interest therein, to any other entity or other
person, and such other entity or other person shall thereupon become vested, to
the extent set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to the Recipient
herein.

Section 15. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Provider therefrom shall be
effective unless the same shall be in writing and signed by Recipient, the
Administrative Agent (with the consent of the Required Purchasers) and Provider.
No failure on the part of Recipient to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.

Section 16. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Provider, at
the address set forth beneath its signature hereto, and if to Recipient, at the
addresses set forth beneath its signature hereto, or at such other addresses as
each of Provider or any Recipient may

 

8



--------------------------------------------------------------------------------

designate in writing to the other. Each such notice or other communication shall
be effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 16.

Section 17. GOVERNING LAW. THIS UNDERTAKING SHALL BE GOVERNED, AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAWS OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).

Section 18. CONSENT TO JURISDICTION. EACH OF PROVIDER AND RECIPIENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS UNDERTAKING, THE AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
THEREWITH OR DELIVERED THEREUNDER AND EACH OF PROVIDER AND RECIPIENT HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.

Section 19. WAIVER OF JURY TRIAL. EACH OF PROVIDER AND RECEPIENT HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS UNDERTAKING, ANY DOCUMENT EXECUTED BY
PROVIDER OR RECIPIENT PURSUANT TO THIS UNDERTAKING OR THE RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER.

Section 20. Bankruptcy Petition. Provider hereby covenants and agrees that,
prior to the date that is one year and one day after the payment in full of all
outstanding senior Indebtedness of Recipient, it will not institute against, or
join any other Person in instituting against, Recipient any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

Section  20.21. Miscellaneous. This Undertaking constitutes the entire agreement
of Provider with respect to the matters set forth herein. The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Obligations. The provisions of this Undertaking are severable, and in any action
or proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization

 

9



--------------------------------------------------------------------------------

or other law affecting the rights of creditors generally, if the obligations of
Provider hereunder would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of Provider’s liability under
this Undertaking, then, notwithstanding any other provision of this Undertaking
to the contrary, the amount of such liability shall, without any further action
by Provider or Recipient, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding.
Any provisions of this Undertaking which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.

Section 22. Counterparts. This Undertaking may be executed in two or more
counterparts and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Provider has caused this Undertaking to be executed and
delivered as of the date first above written.

COMMERCIAL METALS COMPANY

By:                                                                          

Name:                                                                      

Title:                                                                      

Address for Notices:

Commercial Metals Company

 

                                                     
                                                                                

 

                                                     
                                                                                

Attention:                                              

Fax:        (  )                                         

6565 N. MacArthur Blvd., Suite 800

Irving, TX 75039

Attn:    VP and Treasurer

Email:                      Carey.Dubois@cmc.com

Phone:        (972) 308-4092

Fax:              (214) 689-5890

 

11



--------------------------------------------------------------------------------

Agreed to and accepted as of the

date first above written:

CMC RECEIVABLES, INC.

 

By:  

 

Name:   Carey Dubois Title:   Treasurer

 

12